 


117 HR 4373 EH: Department of State, Foreign Operations, and Related Programs Appropriations Act, 2022
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
117th CONGRESS1st Session 
H. R. 4373 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
Making appropriations for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2022, and for other purposes. 
 
 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the Department of State, foreign operations, and related programs for the fiscal year ending September 30, 2022, and for other purposes, namely: IDepartment of State and Related AgencyDepartment of StateAdministration of foreign affairsDIPLOMATIC PROGRAMSFor necessary expenses of the Department of State and the Foreign Service not otherwise provided for, $9,476,977,000 (increased by $2,000,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $10,000,000) (increased by $10,000,000), of which $810,000,000 may remain available until September 30, 2023, and of which up to $4,075,899,000 may remain available until expended for Worldwide Security Protection: Provided, That funds made available under this heading shall be allocated in accordance with paragraphs (1) through (4) as follows: 
(1)Human resourcesFor necessary expenses for training, human resources management, and salaries, including employment without regard to civil service and classification laws of persons on a temporary basis (not to exceed $700,000), as authorized by section 801 of the United States Information and Educational Exchange Act of 1948 (62 Stat. 11; Chapter 36), $3,216,871,000, of which up to $661,240,000 is for Worldwide Security Protection. (2)Overseas programsFor necessary expenses for the regional bureaus of the Department of State and overseas activities as authorized by law, $1,840,143,000 (reduced by $2,000,000) (increased by $2,000,000). 
(3)Diplomatic policy and supportFor necessary expenses for the functional bureaus of the Department of State, including representation to certain international organizations in which the United States participates pursuant to treaties ratified pursuant to the advice and consent of the Senate or specific Acts of Congress, general administration, and arms control, nonproliferation, and disarmament activities as authorized, $956,538,000 (increased by $2,000,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $1,000,000) (increased by $1,000,000) (reduced by $1,000,000) (increased by $1,000,000). (4)Security programsFor necessary expenses for security activities, $3,463,425,000, of which up to $3,414,659,000 is for Worldwide Security Protection. 
(5)Fees and payments collectedIn addition to amounts otherwise made available under this heading— (A)as authorized by section 810 of the United States Information and Educational Exchange Act, not to exceed $5,000,000, to remain available until expended, may be credited to this appropriation from fees or other payments received from English teaching, library, motion pictures, and publication programs and from fees from educational advising and counseling and exchange visitor programs; and 
(B)not to exceed $15,000, which shall be derived from reimbursements, surcharges, and fees for use of Blair House facilities. (6)Transfer of funds, reprogramming, and other matters (A)Notwithstanding any other provision of this Act, funds may be reprogrammed within and between paragraphs (1) through (4) under this heading subject to section 7015 of this Act. 
(B)Of the amount made available under this heading for Worldwide Security Protection, not to exceed $50,000,000 may be transferred to, and merged with, funds made available by this Act under the heading Emergencies in the Diplomatic and Consular Service, to be available only for emergency evacuations and rewards, as authorized: Provided, That the exercise of the authority provided by this subparagraph shall be subject to prior consultation with the Committees on Appropriations. 
(C)Funds appropriated under this heading are available for acquisition by exchange or purchase of passenger motor vehicles as authorized by law and, pursuant to section 1108(g) of title 31, United States Code, for the field examination of programs and activities in the United States funded from any account contained in this title. (D)Of the amount made available under this heading, except for amounts designated for Worldwide Security Protection, up to $150,000,000 may be transferred to, and merged with, funds made available in title I of this Act under the heading Capital Investment Fund: Provided, That the exercise of the authority provided by this subparagraph shall be subject to prior consultation with the Committees on Appropriations.Consular and Border Security ProgramsFor necessary expenses for consular and border security programs, $320,000,000 (reduced by $100,000,000) (increased by $100,000,000), to remain available until expended.CAPITAL INVESTMENT FUNDFor necessary expenses of the Capital Investment Fund, as authorized, $275,000,000 (reduced by $2,000,000) (reduced by $5,000,000), to remain available until expended.OFFICE OF INSPECTOR GENERALFor necessary expenses of the Office of Inspector General, $91,458,000, of which $13,718,000 may remain available until September 30, 2023: Provided, That funds appropriated under this heading are made available notwithstanding section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C. 3929(a)(1)), as it relates to post inspections. In addition, for the Special Inspector General for Afghanistan Reconstruction (SIGAR) for reconstruction oversight, $54,900,000, to remain available until September 30, 2023: Provided, That funds appropriated under this heading that are made available for the printing and reproduction costs of SIGAR shall not exceed amounts for such costs during the prior fiscal year. EDUCATIONAL AND CULTURAL EXCHANGE PROGRAMSFor necessary expenses of educational and cultural exchange programs, as authorized, $750,000,000, to remain available until expended, of which not less than $275,000,000 shall be for the Fulbright Program and not less than $114,860,000 shall be for Citizen Exchange Program: Provided, That fees or other payments received from, or in connection with, English teaching, educational advising and counseling programs, and exchange visitor programs as authorized may be credited to this account, to remain available until expended: Provided further, That a portion of the Fulbright awards from the Eurasia and Central Asia regions shall be designated as Edmund S. Muskie Fellowships: Provided further, That funds appropriated under this heading that are made available for the Benjamin Gilman International Scholarships Program shall also be made available for the John S. McCain Scholars Program, pursuant to section 7075 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided further, That funds appropriated under this heading shall be made available for the Community Engagement Exchange Program as described under the heading Civil Society Exchange Program in Senate Report 116–126: Provided further, That any substantive modifications from the prior fiscal year to programs funded by this Act under this heading shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.REPRESENTATION EXPENSESFor representation expenses as authorized, $7,415,000.PROTECTION OF FOREIGN MISSIONS AND OFFICIALSFor necessary expenses, not otherwise provided, to enable the Secretary of State to provide for extraordinary protective services, as authorized, $30,890,000, to remain available until September 30, 2023.EMBASSY SECURITY, CONSTRUCTION, AND MAINTENANCEFor necessary expenses for carrying out the Foreign Service Buildings Act of 1926 (22 U.S.C. 292 et seq.), preserving, maintaining, repairing, and planning for real property that are owned or leased by the Department of State, and renovating, in addition to funds otherwise available, the Harry S Truman Building, $850,722,000, to remain available until September 30, 2026, of which not to exceed $25,000 may be used for overseas representation expenses as authorized: Provided, That none of the funds appropriated in this paragraph shall be available for acquisition of furniture, furnishings, or generators for other departments and agencies of the United States Government.In addition, for the costs of worldwide security upgrades, acquisition, and construction as authorized, $1,144,727,000, to remain available until expended.EMERGENCIES IN THE DIPLOMATIC AND CONSULAR SERVICEFor necessary expenses to enable the Secretary of State to meet unforeseen emergencies arising in the Diplomatic and Consular Service, as authorized, $8,885,000, to remain available until expended, of which not to exceed $1,000,000 may be transferred to, and merged with, funds appropriated by this Act under the heading Repatriation Loans Program Account.REPATRIATION LOANS PROGRAM ACCOUNTFor the cost of direct loans, $1,300,000, as authorized:  Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $4,937,742.PAYMENT TO THE AMERICAN INSTITUTE IN TAIWANFor necessary expenses to carry out the Taiwan Relations Act (Public Law 96–8), $32,583,000.INTERNATIONAL CENTER, WASHINGTON, DISTRICT OF COLUMBIANot to exceed $1,806,600 shall be derived from fees collected from other executive agencies for lease or use of facilities at the International Center in accordance with section 4 of the International Center Act (Public Law 90–553), and, in addition, as authorized by section 5 of such Act, $743,000, to be derived from the reserve authorized by such section, to be used for the purposes set out in that section.PAYMENT TO THE FOREIGN SERVICE RETIREMENT AND DISABILITY FUNDFor payment to the Foreign Service Retirement and Disability Fund, as authorized, $158,900,000.International organizationsCONTRIBUTIONS TO INTERNATIONAL ORGANIZATIONSFor necessary expenses, not otherwise provided for, to meet annual obligations of membership in international multilateral organizations, pursuant to treaties ratified pursuant to the advice and consent of the Senate, conventions, or specific Acts of Congress, $1,662,928,000, of which $96,240,000 may remain available until September 30, 2023: Provided, That the Secretary of State shall, at the time of the submission of the President's budget to Congress under section 1105(a) of title 31, United States Code, transmit to the Committees on Appropriations the most recent biennial budget prepared by the United Nations for the operations of the United Nations: Provided further, That the Secretary of State shall notify the Committees on Appropriations at least 15 days in advance (or in an emergency, as far in advance as is practicable) of any United Nations action to increase funding for any United Nations program without identifying an offsetting decrease elsewhere in the United Nations budget: Provided further, That any payment of arrearages under this heading shall be directed to activities that are mutually agreed upon by the United States and the respective international organization and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That none of the funds appropriated under this heading shall be available for a United States contribution to an international organization for the United States share of interest costs made known to the United States Government by such organization for loans incurred on or after October 1, 1984, through external borrowings. CONTRIBUTIONS FOR INTERNATIONAL PEACEKEEPING ACTIVITIESFor necessary expenses to pay assessed and other expenses of international peacekeeping activities directed to the maintenance or restoration of international peace and security, $1,928,614,000, of which $818,542,000 may remain available until September 30, 2023: Provided, That none of the funds made available by this Act shall be obligated or expended for any new or expanded United Nations peacekeeping mission unless, at least 15 days in advance of voting for such mission in the United Nations Security Council (or in an emergency as far in advance as is practicable), the Committees on Appropriations are notified of: (1) the estimated cost and duration of the mission, the objectives of the mission, the national interest that will be served, and the exit strategy; and (2) the sources of funds, including any reprogrammings or transfers, that will be used to pay the cost of the new or expanded mission, and the estimated cost in future fiscal years:  Provided further, That none of the funds appropriated under this heading may be made available for obligation unless the Secretary of State certifies and reports to the Committees on Appropriations on a peacekeeping mission-by-mission basis that the United Nations is implementing effective policies and procedures to prevent United Nations employees, contractor personnel, and peacekeeping troops serving in such mission from trafficking in persons, exploiting victims of trafficking, or committing acts of sexual exploitation and abuse or other violations of human rights, and to hold accountable individuals who engage in such acts while participating in such mission, including prosecution in their home countries and making information about such prosecutions publicly available on the website of the United Nations:  Provided further, That the Secretary of State shall work with the United Nations and foreign governments contributing peacekeeping troops to implement effective vetting procedures to ensure that such troops have not violated human rights: Provided further, That funds shall be available for peacekeeping expenses unless the Secretary of State determines that United States manufacturers and suppliers are not being given opportunities to provide equipment, services, and material for United Nations peacekeeping activities equal to those being given to foreign manufacturers and suppliers: Provided further, That none of the funds appropriated or otherwise made available under this heading may be used for any United Nations peacekeeping mission that will involve United States Armed Forces under the command or operational control of a foreign national, unless the President's military advisors have submitted to the President a recommendation that such involvement is in the national interest of the United States and the President has submitted to Congress such a recommendation: Provided further, That any payment of arrearages with funds appropriated by this Act shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That such funds may be made available above the amount authorized in section 404(b)(2) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995, as amended (22 U.S.C. 287e note): Provided further, That funds appropriated or otherwise made available under this heading may be made available above the amount authorized in section 404(b)(2) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995, as amended (22 U.S.C. 287e note).International commissionsFor necessary expenses, not otherwise provided for, to meet obligations of the United States arising under treaties, or specific Acts of Congress, as follows:INTERNATIONAL BOUNDARY AND WATER COMMISSION, UNITED STATES AND MEXICOFor necessary expenses for the United States Section of the International Boundary and Water Commission, United States and Mexico, and to comply with laws applicable to the United States Section, including not to exceed $6,000 for representation expenses; as follows:SALARIES AND EXPENSESFor salaries and expenses, not otherwise provided for, $51,970,000 (reduced by $4,000,000) (increased by $4,000,000) (reduced by $1,000,000), of which $7,466,000 may remain available until September 30, 2023.CONSTRUCTIONFor detailed plan preparation and construction of authorized projects, $56,800,000 (increased by $1,000,000), to remain available until expended, as authorized: Provided, That of the funds appropriated under this heading in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for the United States Section, up to $5,000,000 may be transferred to, and merged with, funds appropriated under the heading Salaries and Expenses to carry out the purposes of the United States Section, which shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That such transfer authority is in addition to any other transfer authority provided in this Act.AMERICAN SECTIONS, INTERNATIONAL COMMISSIONSFor necessary expenses, not otherwise provided, for the International Joint Commission and the International Boundary Commission, United States and Canada, as authorized by treaties between the United States and Canada or Great Britain, and for technical assistance grants and the Community Assistance Program of the North American Development Bank, $15,008,000: Provided, That of the amount provided under this heading for the International Joint Commission, up to $1,250,000 may remain available until September 30, 2023, and up to $9,000 may be made available for representation expenses: Provided further, That of the amount provided under this heading for the International Boundary Commission, up to $1,000 may be made available for representation expenses.INTERNATIONAL FISHERIES COMMISSIONSFor necessary expenses for international fisheries commissions, not otherwise provided for, as authorized by law, $62,846,000:  Provided, That the United States share of such expenses may be advanced to the respective commissions pursuant to section 3324 of title 31, United States Code.RELATED AGENCYUnited States agency for global mediaINTERNATIONAL BROADCASTING OPERATIONSFor necessary expenses to enable the United States Agency for Global Media (USAGM), as authorized, to carry out international communication activities, and to make and supervise grants for radio, Internet, and television broadcasting to the Middle East, $809,147,000 (increased by $5,000,000): Provided, That in addition to amounts otherwise available for such purposes, up to $42,034,000 (increased by $5,000,000) of the amount appropriated under this heading may remain available until expended for satellite transmissions and Internet freedom programs, of which not less than $22,000,000 (increased by $5,000,000) shall be for Internet freedom programs: Provided further, That of the total amount appropriated under this heading, not to exceed $35,000 may be used for representation expenses, of which $10,000 may be used for such expenses within the United States as authorized, and not to exceed $30,000 may be used for representation expenses of Radio Free Europe/Radio Liberty: Provided further, That funds appropriated under this heading shall be made available in accordance with the principles and standards set forth in section 303(a) and (b) of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202) and section 305(b) of such Act (22 U.S.C. 6204): Provided further, That the USAGM Chief Executive Officer shall notify the Committees on Appropriations within 15 days of any determination by the USAGM that any of its broadcast entities, including its grantee organizations, provides an open platform for international terrorists or those who support international terrorism, or is in violation of the principles and standards set forth in section 303(a) and (b) of such Act or the entity’s journalistic code of ethics: Provided further, That in addition to funds made available under this heading, and notwithstanding any other provision of law, up to $5,000,000 in receipts from advertising and revenue from business ventures, up to $500,000 in receipts from cooperating international organizations, and up to $1,000,000 in receipts from privatization efforts of the Voice of America and the International Broadcasting Bureau, shall remain available until expended for carrying out authorized purposes: Provided further, That significant modifications to USAGM broadcast hours previously justified to Congress, including changes to transmission platforms (shortwave, medium wave, satellite, Internet, and television), for all USAGM language services shall be subject to the regular notification procedures of the Committees on Appropriations. BROADCASTING CAPITAL IMPROVEMENTSFor the purchase, rent, construction, repair, preservation, and improvement of facilities for radio, television, and digital transmission and reception; the purchase, rent, and installation of necessary equipment for radio, television, and digital transmission and reception, including to Cuba, as authorized; and physical security worldwide, in addition to amounts otherwise available for such purposes, $9,700,000, to remain available until expended, as authorized.RELATED PROGRAMSThe asia foundationFor a grant to The Asia Foundation, as authorized by The Asia Foundation Act (22 U.S.C. 4402), $20,000,000, to remain available until expended.United States institute of peaceFor necessary expenses of the United States Institute of Peace, as authorized by the United States Institute of Peace Act (22 U.S.C. 4601 et seq.), $45,000,000, to remain available until September 30, 2023, which shall not be used for construction activities.Center for middle eastern-Western dialogue trust fundFor necessary expenses of the Center for Middle Eastern-Western Dialogue Trust Fund, as authorized by section 633 of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 2004 (22 U.S.C. 2078), the total amount of the interest and earnings accruing to such Fund on or before September 30, 2022, to remain available until expended.Eisenhower exchange fellowship programFor necessary expenses of Eisenhower Exchange Fellowships, Incorporated, as authorized by sections 4 and 5 of the Eisenhower Exchange Fellowship Act of 1990 (20 U.S.C. 5204–5205), all interest and earnings accruing to the Eisenhower Exchange Fellowship Program Trust Fund on or before September 30, 2022, to remain available until expended: Provided, That none of the funds appropriated herein shall be used to pay any salary or other compensation, or to enter into any contract providing for the payment thereof, in excess of the rate authorized by section 5376 of title 5, United States Code; or for purposes which are not in accordance with section 200 of title 2 of the Code of Federal Regulations, including the restrictions on compensation for personal services.Israeli arab scholarship programFor necessary expenses of the Israeli Arab Scholarship Program, as authorized by section 214 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (22 U.S.C. 2452 note), all interest and earnings accruing to the Israeli Arab Scholarship Fund on or before September 30, 2022, to remain available until expended.East-West centerTo enable the Secretary of State to provide for carrying out the provisions of the Center for Cultural and Technical Interchange Between East and West Act of 1960, by grant to the Center for Cultural and Technical Interchange Between East and West in the State of Hawaii, $19,700,000.Leadership Institute for Transatlantic EngagementFor the necessary expenses of the Leadership Institute for Transatlantic Engagement, $2,000,000, to remain available until September 30, 2023: Provided, That such funds shall only be made available if legislation specifically establishing such institute is enacted into law. National endowment for democracyFor grants made by the Department of State to the National Endowment for Democracy, as authorized by the National Endowment for Democracy Act (22 U.S.C. 4412), $300,000,000, to remain available until expended, of which $195,840,000 shall be allocated in the traditional and customary manner, including for the core institutes, and $104,160,000 shall be for democracy programs:  Provided, That the requirements of section 7061(a) of this Act shall not apply to funds made available under this heading.OTHER COMMISSIONSCommission for the preservation of america’s heritage abroadSALARIES AND EXPENSESFor necessary expenses for the Commission for the Preservation of America’s Heritage Abroad, $642,000, as authorized by chapter 3123 of title 54, United States Code: Provided, That the Commission may procure temporary, intermittent, and other services notwithstanding paragraph (3) of section 312304(b) of such chapter: Provided further, That such authority shall terminate on October 1, 2022: Provided further, That the Commission shall notify the Committees on Appropriations prior to exercising such authority.United States commission on international religious freedomSALARIES AND EXPENSESFor necessary expenses for the United States Commission on International Religious Freedom, as authorized by title II of the International Religious Freedom Act of 1998 (22 U.S.C. 6431 et seq.), $4,500,000, to remain available until September 30, 2023, including not more than $4,000 for representation expenses.Commission on security and cooperation in europeSALARIES AND EXPENSESFor necessary expenses of the Commission on Security and Cooperation in Europe, as authorized by Public Law 94–304 (22 U.S.C. 3001 et seq.), $2,908,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2023.Congressional-executive commission on the people's republic of chinaSALARIES AND EXPENSESFor necessary expenses of the Congressional-Executive Commission on the People's Republic of China, as authorized by title III of the U.S.-China Relations Act of 2000 (22 U.S.C. 6911 et seq.), $2,250,000, including not more than $3,000 for representation expenses, to remain available until September 30, 2023.United States-China economic and security review commissionSALARIES AND EXPENSESFor necessary expenses of the United States-China Economic and Security Review Commission, as authorized by section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), $4,000,000, including not more than $4,000 for representation expenses, to remain available until September 30, 2023: Provided, That the authorities, requirements, limitations, and conditions contained in the second through fifth provisos under this heading in the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall continue in effect during fiscal year 2022 and shall apply to funds appropriated under this heading. 
IIUNITED STATES AGENCY FOR INTERNATIONAL DEVELOPMENTFunds appropriated to the PresidentOPERATING EXPENSESFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $1,455,918,000, of which up to $218,388,000 may remain available until September 30, 2023: Provided, That none of the funds appropriated under this heading and under the heading Capital Investment Fund in this title may be made available to finance the construction (including architect and engineering services), purchase, or long-term lease of offices for use by the United States Agency for International Development, unless the USAID Administrator has identified such proposed use of funds in a report submitted to the Committees on Appropriations at least 15 days prior to the obligation of funds for such purposes: Provided further, That contracts or agreements entered into with funds appropriated under this heading may entail commitments for the expenditure of such funds through the following fiscal year: Provided further, That the authority of sections 610 and 109 of the Foreign Assistance Act of 1961 may be exercised by the Secretary of State to transfer funds appropriated to carry out chapter 1 of part I of such Act to Operating Expenses in accordance with the provisions of those sections: Provided further, That of the funds appropriated or made available under this heading, not to exceed $250,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses, and not to exceed $100,500 shall be for official residence expenses, for USAID during the current fiscal year.CAPITAL INVESTMENT FUNDFor necessary expenses for overseas construction and related costs, and for the procurement and enhancement of information technology and related capital investments, pursuant to section 667 of the Foreign Assistance Act of 1961, $258,200,000, to remain available until expended:  Provided, That this amount is in addition to funds otherwise available for such purposes: Provided further, That funds appropriated under this heading shall be available subject to the regular notification procedures of the Committees on Appropriations. OFFICE OF INSPECTOR GENERALFor necessary expenses to carry out the provisions of section 667 of the Foreign Assistance Act of 1961, $76,500,000, of which up to $11,475,000 may remain available until September 30, 2023, for the Office of Inspector General of the United States Agency for International Development. IIIBILATERAL ECONOMIC ASSISTANCEFunds appropriated to the PresidentFor necessary expenses to enable the President to carry out the provisions of the Foreign Assistance Act of 1961, and for other purposes, as follows:GLOBAL HEALTH PROGRAMSFor necessary expenses to carry out the provisions of chapters 1 and 10 of part I of the Foreign Assistance Act of 1961, for global health activities, in addition to funds otherwise available for such purposes, $4,561,450,000 (reduced by $1,000,000) (increased by $1,000,000) (reduced by $1,000,000) (increased by $1,000,000), to remain available until September 30, 2023, and which shall be apportioned directly to the United States Agency for International Development: Provided, That this amount shall be made available for training, equipment, and technical assistance to build the capacity of public health institutions and organizations in developing countries, and for such activities as: (1) child survival and maternal health programs; (2) immunization and oral rehydration programs; (3) other health, nutrition, water and sanitation programs which directly address the needs of mothers and children, and related education programs; (4) assistance for children displaced or orphaned by causes other than AIDS; (5) programs for the prevention, treatment, control of, and research on HIV/AIDS, tuberculosis, polio, malaria, and other infectious diseases including neglected tropical diseases, and for assistance to communities severely affected by HIV/AIDS, including children infected or affected by AIDS; (6) disaster preparedness training for health crises; (7) programs to prevent, prepare for, and respond to, unanticipated and emerging global health threats, including zoonotic diseases; and (8) family planning/reproductive health: Provided further, That funds appropriated under this paragraph may be made available for a United States contribution to The GAVI Alliance. In addition, for necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the prevention, treatment, and control of, and research on, HIV/AIDS, $6,080,000,000, to remain available until September 30, 2026, which shall be apportioned directly to the Department of State: Provided, That funds appropriated under this paragraph may be made available, notwithstanding any other provision of law, except for the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (Public Law 108–25), for a United States contribution to the Global Fund to Fight AIDS, Tuberculosis and Malaria (Global Fund): Provided further, That the amount of such contribution shall be $1,560,000,000: Provided further, That up to 5 percent of the aggregate amount of funds made available to the Global Fund in fiscal year 2022 may be made available to USAID for technical assistance related to the activities of the Global Fund, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds appropriated under this paragraph, up to $18,000,000 may be made available, in addition to amounts otherwise available for such purposes, for administrative expenses of the Office of the United States Global AIDS Coordinator. DEVELOPMENT ASSISTANCEFor necessary expenses to carry out the provisions of sections 103, 105, 106, 214, and sections 251 through 255, and chapter 10 of part I of the Foreign Assistance Act of 1961, $4,075,097,000 (reduced by $5,000,000) (increased by $5,000,000) (reduced by $8,000,000) (increased by $5,000,000), to remain available until September 30, 2023.INTERNATIONAL DISASTER ASSISTANCEFor necessary expenses to carry out the provisions of section 491 of the Foreign Assistance Act of 1961 for international disaster relief, rehabilitation, and reconstruction assistance, $4,682,362,000, to remain available until expended.TRANSITION INITIATIVESFor necessary expenses for international disaster rehabilitation and reconstruction assistance administered by the Office of Transition Initiatives, United States Agency for International Development, pursuant to section 491 of the Foreign Assistance Act of 1961, and to support transition to democracy and long-term development of countries in crisis, $92,043,000, to remain available until expended: Provided, That such support may include assistance to develop, strengthen, or preserve democratic institutions and processes, revitalize basic infrastructure, and foster the peaceful resolution of conflict: Provided further, That the USAID Administrator shall submit a report to the Committees on Appropriations at least 5 days prior to beginning a new, or terminating a, program of assistance: Provided further, That if the Secretary of State determines that it is important to the national interest of the United States to provide transition assistance in excess of the amount appropriated under this heading, up to $15,000,000 of the funds appropriated by this Act to carry out the provisions of part I of the Foreign Assistance Act of 1961 may be used for purposes of this heading and under the authorities applicable to funds appropriated under this heading: Provided further, That funds made available pursuant to the previous proviso shall be made available subject to prior consultation with the Committees on Appropriations. COMPLEX CRISES FUNDFor necessary expenses to carry out the provisions of section 509(b) of the Global Fragility Act of 2019 (title V of division J of Public Law 116–94), $40,000,000, to remain available until expended:  Provided, That funds appropriated under this heading may be made available notwithstanding any other provision of law, except sections 7007, 7008, and 7018 of this Act and section 620M of the Foreign Assistance Act of 1961: Provided further, That funds appropriated under this heading shall be apportioned directly to the United States Agency for International Development.ECONOMIC SUPPORT FUNDFor necessary expenses to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961, $3,635,231,000 (reduced by $1,000,000) (increased by $1,000,000) (reduced by $1,500,000) (increased by $1,500,000) (increased by $8,000,000), to remain available until September 30, 2023.DEMOCRACY FUNDFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961 for the promotion of democracy globally, including to carry out the purposes of section 502(b)(3) and (5) of Public Law 98–164 (22 U.S.C. 4411), $190,450,000, to remain available until September 30, 2023, which shall be made available for the Human Rights and Democracy Fund of the Bureau of Democracy, Human Rights, and Labor, Department of State: Provided, That funds appropriated under this heading that are made available to the National Endowment for Democracy and its core institutes are in addition to amounts otherwise available by this Act for such purposes:  Provided further, That the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, shall consult with the Committees on Appropriations prior to the initial obligation of funds appropriated under this paragraph.For an additional amount for such purposes, $100,250,000, to remain available until September 30, 2023, which shall be made available for the Bureau for Development, Democracy, and Innovation, United States Agency for International Development.ASSISTANCE FOR EUROPE, EURASIA AND CENTRAL ASIAFor necessary expenses to carry out the provisions of the Foreign Assistance Act of 1961, the FREEDOM Support Act (Public Law 102–511), and the Support for Eastern European Democracy (SEED) Act of 1989 (Public Law 101–179), $788,929,000, to remain available until September 30, 2023, which shall be available, notwithstanding any other provision of law, except section 7047 of this Act, for assistance and related programs for countries identified in section 3 of the FREEDOM Support Act (22 U.S.C. 5801) and section 3(c) of the SEED Act of 1989 (22 U.S.C. 5402), in addition to funds otherwise available for such purposes: Provided, That funds appropriated by this Act under the headings Global Health Programs, Economic Support Fund, and “International Narcotics Control and Law Enforcement” that are made available for assistance for such countries shall be administered in accordance with the responsibilities of the coordinator designated pursuant to section 102 of the FREEDOM Support Act and section 601 of the SEED Act of 1989: Provided further, That funds appropriated under this heading shall be considered to be economic assistance under the Foreign Assistance Act of 1961 for purposes of making available the administrative authorities contained in that Act for the use of economic assistance: Provided further, That funds appropriated under this heading may be made available for contributions to multilateral initiatives to counter hybrid threats. Department of StateMIGRATION AND REFUGEE ASSISTANCEFor necessary expenses not otherwise provided for, to enable the Secretary of State to carry out the provisions of section 2(a) and (b) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601), and other activities to meet refugee and migration needs; salaries and expenses of personnel and dependents as authorized by the Foreign Service Act of 1980 (22 U.S.C. 3901 et seq.); allowances as authorized by sections 5921 through 5925 of title 5, United States Code; purchase and hire of passenger motor vehicles; and services as authorized by section 3109 of title 5, United States Code, $3,845,000,000 (reduced by $1,000,000) (increased by $1,000,000), to remain available until expended, of which not less than $35,000,000 (increased by $1,500,000) shall be made available to respond to small-scale emergency humanitarian requirements and $5,000,000 shall be made available for refugees resettling in Israel.UNITED STATES EMERGENCY REFUGEE AND MIGRATION ASSISTANCE FUNDFor necessary expenses to carry out the provisions of section 2(c) of the Migration and Refugee Assistance Act of 1962 (22 U.S.C. 2601(c)), $100,000, to remain available until expended: Provided, That amounts in excess of the limitation contained in paragraph (2) of such section shall be transferred to, and merged with, funds made available by this Act under the heading Migration and Refugee Assistance.Independent agenciesPEACE CORPS(INCLUDING TRANSFER OF FUNDS)For necessary expenses to carry out the provisions of the Peace Corps Act (22 U.S.C. 2501 et seq.), including the purchase of not to exceed five passenger motor vehicles for administrative purposes for use outside of the United States, $430,500,000, of which $6,330,000 is for the Office of Inspector General, to remain available until September 30, 2023: Provided, That the Director of the Peace Corps may transfer to the Foreign Currency Fluctuations Account, as authorized by section 16 of the Peace Corps Act (22 U.S.C. 2515), an amount not to exceed $5,000,000: Provided further, That funds transferred pursuant to the previous proviso may not be derived from amounts made available for Peace Corps overseas operations: Provided further, That of the funds appropriated under this heading, not to exceed $104,000 may be available for representation expenses, of which not to exceed $4,000 may be made available for entertainment expenses: Provided further, That in addition to the requirements under section 7015(a) of this Act, the Peace Corps shall consult with the Committees on Appropriations prior to any decision to open, close, or suspend a domestic or overseas office or a country program unless there is a substantial risk to volunteers or other Peace Corps personnel.MILLENNIUM CHALLENGE CORPORATIONFor necessary expenses to carry out the provisions of the Millennium Challenge Act of 2003 (22 U.S.C. 7701 et seq.) (MCA), $912,000,000, to remain available until expended: Provided, That of the funds appropriated under this heading, up to $115,000,000 may be available for administrative expenses of the Millennium Challenge Corporation: Provided further, That section 605(e) of the MCA (22 U.S.C. 7704(e)) shall apply to funds appropriated under this heading: Provided further, That funds appropriated under this heading may be made available for a Millennium Challenge Compact entered into pursuant to section 609 of the MCA (22 U.S.C. 7708) only if such Compact obligates, or contains a commitment to obligate subject to the availability of funds and the mutual agreement of the parties to the Compact to proceed, the entire amount of the United States Government funding anticipated for the duration of the Compact: Provided further, That no country should be eligible for a threshold program after such country has completed a country compact: Provided further, That of the funds appropriated under this heading, not to exceed $100,000 may be available for representation and entertainment expenses, of which not to exceed $5,000 may be available for entertainment expenses. INTER-AMERICAN FOUNDATIONFor necessary expenses to carry out the functions of the Inter-American Foundation in accordance with the provisions of section 401 of the Foreign Assistance Act of 1969, $44,500,000, to remain available until September 30, 2023: Provided, That of the funds appropriated under this heading, not to exceed $2,000 may be available for representation expenses.UNITED STATES AFRICAN DEVELOPMENT FOUNDATIONFor necessary expenses to carry out the African Development Foundation Act (title V of Public Law 96–533; 22 U.S.C. 290h et seq.), $43,000,000, to remain available until September 30, 2023, of which not to exceed $2,000 may be available for representation expenses: Provided, That funds made available to grantees may be invested pending expenditure for project purposes when authorized by the Board of Directors of the United States African Development Foundation (USADF): Provided further, That interest earned shall be used only for the purposes for which the grant was made: Provided further, That notwithstanding section 505(a)(2) of the African Development Foundation Act (22 U.S.C. 290h–3(a)(2)), in exceptional circumstances the Board of Directors of the USADF may waive the $250,000 limitation contained in that section with respect to a project and a project may exceed the limitation by up to 10 percent if the increase is due solely to foreign currency fluctuation: Provided further, That the USADF shall submit a report to the appropriate congressional committees after each time such waiver authority is exercised: Provided further, That the USADF may make rent or lease payments in advance from appropriations available for such purpose for offices, buildings, grounds, and quarters in Africa as may be necessary to carry out its functions: Provided further, That the USADF may maintain bank accounts outside the United States Treasury and retain any interest earned on such accounts, in furtherance of the purposes of the African Development Foundation Act: Provided further, That the USADF may not withdraw any appropriation from the Treasury prior to the need of spending such funds for program purposes. Department of the treasuryINTERNATIONAL AFFAIRS TECHNICAL ASSISTANCEFor necessary expenses to carry out the provisions of section 129 of the Foreign Assistance Act of 1961, $38,000,000, to remain available until expended, of which not more than $9,500,000 may be used for administrative expenses:  Provided, That amounts made available under this heading may be made available to contract for services as described in section 129(d)(3)(A) of the Foreign Assistance Act of 1961, without regard to the location in which such services are performed.DEBT RESTRUCTURINGFor Bilateral Economic Assistance—Department of the Treasury—Debt Restructuring there is appropriated $52,000,000, to remain available until September 30, 2023, for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees for, or credits extended to, such countries as the President may determine, including the costs of selling, reducing, or cancelling amounts owed to the United States, pursuant to the Common Framework for Debt Treatments beyond the Debt Service Suspension Initiative (DSSI), and for reducing interest rates paid by any country eligible for the DSSI: Provided, That such amounts may be used notwithstanding any other provision of law.In addition, for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of modifying loans and loan guarantees, as the President may determine, for which funds have been appropriated or otherwise made available for programs within the International Affairs Budget Function 150, including the cost of selling, reducing, or canceling amounts owed to the United States as a result of concessional loans made to eligible countries, pursuant to part V of the Foreign Assistance Act of 1961, $15,000,000, to remain available until September 30, 2023. IVINTERNATIONAL SECURITY ASSISTANCEDepartment of StateINTERNATIONAL NARCOTICS CONTROL AND LAW ENFORCEMENTFor necessary expenses to carry out section 481 of the Foreign Assistance Act of 1961, $1,395,573,000, to remain available until September 30, 2023: Provided, That the Department of State may use the authority of section 608 of the Foreign Assistance Act of 1961, without regard to its restrictions, to receive excess property from an agency of the United States Government for the purpose of providing such property to a foreign country or international organization under chapter 8 of part I of such Act, subject to the regular notification procedures of the Committees on Appropriations: Provided further, That section 482(b) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading, except that any funds made available notwithstanding such section shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds appropriated under this heading shall be made available to support training and technical assistance for foreign law enforcement, corrections, judges, and other judicial authorities, utilizing regional partners: Provided further, That funds made available under this heading that are transferred to another department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $5,000,000, and any agreement made pursuant to section 632(a) of such Act, shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That funds made available under this heading for Program Development and Support may be made available notwithstanding pre-obligation requirements contained in this Act, except for the notification requirements of section 7015. NONPROLIFERATION, ANTI-TERRORISM, DEMINING AND RELATED PROGRAMSFor necessary expenses for nonproliferation, anti-terrorism, demining and related programs and activities, $889,247,000, to remain available until September 30, 2023, to carry out the provisions of chapter 8 of part II of the Foreign Assistance Act of 1961 for anti-terrorism assistance, chapter 9 of part II of the Foreign Assistance Act of 1961, section 504 of the FREEDOM Support Act (22 U.S.C. 5854), section 23 of the Arms Export Control Act (22 U.S.C. 2763), or the Foreign Assistance Act of 1961 for demining activities, the clearance of unexploded ordnance, the destruction of small arms, and related activities, notwithstanding any other provision of law, including activities implemented through nongovernmental and international organizations, and section 301 of the Foreign Assistance Act of 1961 for a United States contribution to the Comprehensive Nuclear Test Ban Treaty Preparatory Commission, and for a voluntary contribution to the International Atomic Energy Agency (IAEA): Provided, That funds made available under this heading for the Nonproliferation and Disarmament Fund shall be made available, notwithstanding any other provision of law and subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations, to promote bilateral and multilateral activities relating to nonproliferation, disarmament, and weapons destruction, and shall remain available until expended: Provided further, That such funds may also be used for such countries other than the Independent States of the former Soviet Union and international organizations when it is in the national security interest of the United States to do so: Provided further, That funds appropriated under this heading may be made available for the IAEA unless the Secretary of State determines that Israel is being denied its right to participate in the activities of that Agency: Provided further, That funds made available for conventional weapons destruction programs, including demining and related activities, in addition to funds otherwise available for such purposes, may be used for administrative expenses related to the operation and management of such programs and activities, subject to the regular notification procedures of the Committees on Appropriations.PEACEKEEPING OPERATIONSFor necessary expenses to carry out the provisions of section 551 of the Foreign Assistance Act of 1961, $460,759,000 (reduced by $10,000,000) (increased by $10,000,000), of which $325,213,000 shall remain available until September 30, 2023: Provided, That funds appropriated under this heading may be used, notwithstanding section 660 of the Foreign Assistance Act of 1961, to provide assistance to enhance the capacity of foreign civilian security forces, including gendarmes, to participate in peacekeeping operations: Provided further, That of the funds appropriated under this heading, not less than $25,000,000 shall be made available for a United States contribution to the Multinational Force and Observers mission in the Sinai and not less than $71,000,000 shall be made available for the Global Peace Operations Initiative: Provided further, That funds appropriated under this heading may be made available to pay assessed expenses of international peacekeeping activities in Somalia under the same terms and conditions, as applicable, as funds appropriated by this Act under the heading Contributions for International Peacekeeping Activities: Provided further, That none of the funds appropriated under this heading shall be obligated except as provided through the regular notification procedures of the Committees on Appropriations. Funds appropriated to the PresidentINTERNATIONAL MILITARY EDUCATION AND TRAININGFor necessary expenses to carry out the provisions of section 541 of the Foreign Assistance Act of 1961, $112,925,000, of which up to $56,463,000 may remain available until September 30, 2023: Provided, That the civilian personnel for whom military education and training may be provided under this heading may include civilians who are not members of a government whose participation would contribute to improved civil-military relations, civilian control of the military, or respect for human rights: Provided further, That of the funds appropriated under this heading, up to $3,000,000 may remain available until expended to increase the participation of women in programs and activities funded under this heading, following consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That of the funds appropriated under this heading, not to exceed $50,000 may be available for entertainment expenses. FOREIGN MILITARY FINANCING PROGRAMFor necessary expenses for grants to enable the President to carry out the provisions of section 23 of the Arms Export Control Act (22 U.S.C. 2763), $6,175,524,000 (reduced by $5,000,000): Provided, That to expedite the provision of assistance to foreign countries and international organizations, the Secretary of State, following consultation with the Committees on Appropriations and subject to the regular notification procedures of such Committees, may use the funds appropriated under this heading to procure defense articles and services to enhance the capacity of foreign security forces: Provided further, That of the funds appropriated under this heading, not less than $3,300,000,000 shall be available for grants only for Israel which shall be disbursed within 30 days of enactment of this Act: Provided further, That to the extent that the Government of Israel requests that funds be used for such purposes, grants made available for Israel under this heading shall, as agreed by the United States and Israel, be available for advanced weapons systems, of which not less than $785,300,000 shall be available for the procurement in Israel of defense articles and defense services, including research and development: Provided further, That funds appropriated or otherwise made available under this heading shall be nonrepayable notwithstanding any requirement in section 23 of the Arms Export Control Act: Provided further, That funds made available under this heading shall be obligated upon apportionment in accordance with paragraph (5)(C) of section 1501(a) of title 31, United States Code.None of the funds made available under this heading shall be available to finance the procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act unless the foreign country proposing to make such procurement has first signed an agreement with the United States Government specifying the conditions under which such procurement may be financed with such funds: Provided, That all country and funding level increases in allocations shall be submitted through the regular notification procedures of section 7015 of this Act: Provided further, That funds made available under this heading may be used, notwithstanding any other provision of law, for demining, the clearance of unexploded ordnance, and related activities, and may include activities implemented through nongovernmental and international organizations: Provided further, That only those countries for which assistance was justified for the Foreign Military Sales Financing Program in the fiscal year 1989 congressional presentation for security assistance programs may utilize funds made available under this heading for procurement of defense articles, defense services, or design and construction services that are not sold by the United States Government under the Arms Export Control Act: Provided further, That funds appropriated under this heading shall be expended at the minimum rate necessary to make timely payment for defense articles and services: Provided further, That not more than $70,000,000 of the funds appropriated under this heading may be obligated for necessary expenses, including the purchase of passenger motor vehicles for replacement only for use outside of the United States, for the general costs of administering military assistance and sales, except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations: Provided further, That of the funds made available under this heading for general costs of administering military assistance and sales, not to exceed $4,000 may be available for entertainment expenses and not to exceed $130,000 may be available for representation expenses: Provided further, That not more than $1,186,853,000 of funds realized pursuant to section 21(e)(1)(A) of the Arms Export Control Act (22 U.S.C. 2761(e)(1)(A)) may be obligated for expenses incurred by the Department of Defense during fiscal year 2022 pursuant to section 43(b) of the Arms Export Control Act (22 U.S.C. 2792(b)), except that this limitation may be exceeded only through the regular notification procedures of the Committees on Appropriations.  
VMULTILATERAL ASSISTANCEFunds appropriated to the President INTERNATIONAL ORGANIZATIONS AND PROGRAMS For necessary expenses to carry out the provisions of section 301 of the Foreign Assistance Act of 1961, $477,100,000: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to contributions to the United Nations Democracy Fund: Provided further, That such funds shall be made available for core contributions for each entity listed in the table under this heading in the report accompanying this Act.International financial institutionsGLOBAL ENVIRONMENT FACILITYFor payment to the International Bank for Reconstruction and Development as trustee for the Global Environment Facility by the Secretary of the Treasury, $149,288,000, to remain available until expended.contribution to the green climate fundFor payment to the International Bank for Reconstruction and Development, as trustee for the Green Climate Fund by the Secretary of the Treasury, $1,600,000,000 to remain available until expended.contribution to the clean technology fundFor contribution to the Clean Technology Fund, $200,000,000 (increased by $1,500,000), to remain available until expended, which shall be available to cover the costs, as defined in section 502 of the Congressional Budget Act of 1974, of direct loans issued to the Clean Technology Fund: Provided, That these funds are available to subsidize gross obligations for the principal amount of direct loans without limitation.CONTRIBUTION TO THE INTERNATIONAL BANK FOR RECONSTRUCTION AND DEVELOPMENTFor payment to the International Bank for Reconstruction and Development by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $206,500,000, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the International Bank for Reconstruction and Development may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $1,421,275,728.70.CONTRIBUTION TO THE INTERNATIONAL DEVELOPMENT ASSOCIATIONFor payment to the International Development Association by the Secretary of the Treasury, $1,001,400,000, to remain available until expended.CONTRIBUTION TO THE ASIAN DEVELOPMENT FUNDFor payment to the Asian Development Bank's Asian Development Fund by the Secretary of the Treasury, $53,323,000, to remain available until expended.CONTRIBUTION TO THE AFRICAN DEVELOPMENT BANKFor payment to the African Development Bank by the Secretary of the Treasury for the United States share of the paid-in portion of the increases in capital stock, $54,648,752, to remain available until expended.LIMITATION ON CALLABLE CAPITAL SUBSCRIPTIONSThe United States Governor of the African Development Bank may subscribe without fiscal year limitation to the callable capital portion of the United States share of increases in capital stock in an amount not to exceed $856,174,624.CONTRIBUTION TO THE AFRICAN DEVELOPMENT FUNDFor payment to the African Development Fund by the Secretary of the Treasury, $211,300,000, to remain available until expended.CONTRIBUTION TO THE INTERNATIONAL FUND FOR AGRICULTURAL DEVELOPMENTFor payment to the International Fund for Agricultural Development by the Secretary of the Treasury, $43,000,000, to remain available until expended.Contribution to the International Monetary FundFor contribution to the Poverty Reduction and Growth Trust (PRGT) or other special purpose vehicle of the International Monetary Fund (IMF) by the Secretary of the Treasury, $102,000,000, to remain available until September 30, 2031: Provided, That these funds shall be available to cover the cost, as defined in section 502 of the Congressional Budget Act of 1974, of loans made by the Secretary of the Treasury to the PRGT or other special purpose vehicle of the IMF: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed 15,000,000,000 Special Drawing Rights: Provided further, That section 5(f) of the Bretton Woods Agreements Act (22 U.S.C. 286c(f)) shall not apply to any loans made by the Secretary of the Treasury to the PRGT or other special purpose vehicle of the IMF on or prior to September 30, 2031: Provided further, That the Exchange Stabilization Fund and the financing account corresponding to transactions with the IMF are authorized to enter into such transactions as necessary to effectuate loans denominated in Special Drawing Rights to the PRGT or other special purpose vehicle of the IMF. VIEXPORT AND INVESTMENT ASSISTANCEExport-import bank of the United StatesINSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $6,500,000, of which up to $975,000 may remain available until September 30, 2023.PROGRAM ACCOUNTThe Export-Import Bank of the United States is authorized to make such expenditures within the limits of funds and borrowing authority available to such corporation, and in accordance with law, and to make such contracts and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the program for the current fiscal year for such corporation: Provided, That none of the funds available during the current fiscal year may be used to make expenditures, contracts, or commitments for the export of nuclear equipment, fuel, or technology to any country, other than a nuclear-weapon state as defined in Article IX of the Treaty on the Non-Proliferation of Nuclear Weapons eligible to receive economic or military assistance under this Act, that has detonated a nuclear explosive after the date of enactment of this Act.ADMINISTRATIVE EXPENSESFor administrative expenses to carry out the direct and guaranteed loan and insurance programs, including hire of passenger motor vehicles and services as authorized by section 3109 of title 5, United States Code, and not to exceed $30,000 for official reception and representation expenses for members of the Board of Directors, not to exceed $114,000,000 (reduced by $2,000,000), of which up to $17,100,000 may remain available until September 30, 2023: Provided, That the Export-Import Bank (the Bank) may accept, and use, payment or services provided by transaction participants for legal, financial, or technical services in connection with any transaction for which an application for a loan, guarantee or insurance commitment has been made: Provided further, That notwithstanding subsection (b) of section 117 of the Export Enhancement Act of 1992, subsection (a) of such section shall remain in effect until September 30, 2022: Provided further, That the Bank shall charge fees for necessary expenses (including special services performed on a contract or fee basis, but not including other personal services) in connection with the collection of moneys owed the Bank, repossession or sale of pledged collateral or other assets acquired by the Bank in satisfaction of moneys owed the Bank, or the investigation or appraisal of any property, or the evaluation of the legal, financial, or technical aspects of any transaction for which an application for a loan, guarantee or insurance commitment has been made, or systems infrastructure directly supporting transactions: Provided further, That in addition to other funds appropriated for administrative expenses, such fees shall be credited to this account for such purposes, to remain available until expended.Program budget appropriationsFor the cost of direct loans, loan guarantees, insurance, and tied-aid grants as authorized by section 10 of the Export-Import Bank Act of 1945, as amended, not to exceed $5,000,000, to remain available until September 30, 2025: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds shall remain available until September 30, 2037, for the disbursement of direct loans, loan guarantees, insurance and tied-aid grants obligated in fiscal years 2022, 2023, 2024, and 2025.RECEIPTS COLLECTEDReceipts collected pursuant to the Export-Import Bank Act of 1945 (Public Law 79–173) and the Federal Credit Reform Act of 1990, in an amount not to exceed the amount appropriated herein, shall be credited as offsetting collections to this account: Provided, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by such offsetting collections so as to result in a final fiscal year appropriation from the General Fund estimated at $0.United States international development finance corporationINSPECTOR GENERALFor necessary expenses of the Office of Inspector General in carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C. App.), $2,800,000, to remain available until September 30, 2023.CORPORATE CAPITAL ACCOUNTThe United States International Development Finance Corporation (the Corporation) is authorized to make such expenditures and commitments within the limits of funds and borrowing authority available to the Corporation, and in accordance with the law, and to make such expenditures and commitments without regard to fiscal year limitations, as provided by section 9104 of title 31, United States Code, as may be necessary in carrying out the programs for the current fiscal year for the Corporation: Provided, That for necessary expenses of the activities described in subsections (b), (c), (e), (f), and (g) of section 1421 of the BUILD Act of 2018 (division F of Public Law 115–254) and for administrative expenses to carry out authorized activities and project-specific transaction costs described in section 1434(d) of such Act, $598,000,000:  Provided further, That of the amount provided— 
(1) $148,000,000 shall remain available until September 30, 2024, for administrative expenses to carry out authorized activities (including an amount for official reception and representation expenses which shall not exceed $25,000) and project-specific transaction costs as described in section 1434(k) of such Act, of which $1,000,000 shall remain available until September 30, 2026; (2) $450,000,000 shall remain available until September 30, 2024, for the activities described in subsections (b), (c), (e), (f), and (g) of section 1421 of the BUILD Act of 2018, except such amounts obligated in a fiscal year for activities described in section 1421(c) of such Act shall remain available for disbursement for the term of the underlying project: Provided further, That if the term of the project extends longer than 10 fiscal years, the Chief Executive Officer of the Corporation shall inform the appropriate congressional committees prior to the obligation or disbursement of funds, as applicable: Provided further, That amounts made available under this paragraph may be paid to the United States International Development Finance Corporation—Program Account for programs authorized by subsections (b), (e), (f), and (g) of section 1421 of the BUILD Act of 2018: 
Provided further, That funds may only be obligated pursuant to section 1421(g) of the BUILD Act of 2018 subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations: 
Provided further, That in fiscal year 2022 collections of amounts described in section 1434(h) of the BUILD Act of 2018 shall be credited as offsetting collections to this appropriation: 
Provided further, That such collections collected in fiscal year 2022 in excess of $598,000,000 shall be credited to this account and shall be available in future fiscal years only to the extent provided in advance in appropriations Acts: 
Provided further, That in fiscal year 2022, if such collections are less than $598,000,000, receipts collected pursuant to the BUILD Act of 2018 and the Federal Credit Reform Act of 1990, in an amount equal to such shortfall, shall be credited as offsetting collections to this appropriation: 
Provided further, That funds appropriated or otherwise made available under this heading may not be used to provide any type of assistance that is otherwise prohibited by any other provision of law or to provide assistance to any foreign country that is otherwise prohibited by any other provision of law: 
Provided further, That the sums herein appropriated from the General Fund shall be reduced on a dollar-for-dollar basis by the offsetting collections described under this heading so as to result in a final fiscal year appropriation from the General Fund estimated at $125,588,000.PROGRAM ACCOUNTAmounts paid from United States International Development Finance Corporation—Corporate Capital Account (CCA) shall remain available until September 30, 2024: Provided, That up to $500,000,000 of amounts paid to this account from CCA or transferred to this account pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) shall be available for the costs of direct and guaranteed loans provided by the Corporation pursuant to section 1421(b) of such Act and costs of modifying loans transferred to the Corporation pursuant to section 1463 of such Act: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such amounts obligated in a fiscal year shall remain available for disbursement for the following 8 fiscal years: Provided further, That the total loan principal or guaranteed principal amount shall not exceed $8,000,000,000.TRADE AND DEVELOPMENT AGENCYFor necessary expenses to carry out the provisions of section 661 of the Foreign Assistance Act of 1961, $79,500,000, to remain available until September 30, 2023, of which no more than $19,000,000 may be used for administrative expenses: Provided, That of the funds appropriated under this heading, not more than $5,000 may be available for representation and entertainment expenses.  
VIIGENERAL PROVISIONS ALLOWANCES AND DIFFERENTIALS 
7001.Funds appropriated under title I of this Act shall be available, except as otherwise provided, for allowances and differentials as authorized by subchapter 59 of title 5, United States Code; for services as authorized by section 3109 of such title and for hire of passenger transportation pursuant to section 1343(b) of title 31, United States Code.UNOBLIGATED BALANCES REPORT 7002.Any department or agency of the United States Government to which funds are appropriated or otherwise made available by this Act shall provide to the Committees on Appropriations a quarterly accounting of cumulative unobligated balances and obligated, but unexpended, balances by program, project, and activity, and Treasury Account Fund Symbol of all funds received by such department or agency in fiscal year 2022 or any previous fiscal year, disaggregated by fiscal year: Provided, That the report required by this section shall be submitted not later than 30 days after the end of each fiscal quarter and should specify by account the amount of funds obligated pursuant to bilateral agreements which have not been further sub-obligated.CONSULTING SERVICES 
7003.The expenditure of any appropriation under title I of this Act for any consulting service through procurement contract, pursuant to section 3109 of title 5, United States Code, shall be limited to those contracts where such expenditures are a matter of public record and available for public inspection, except where otherwise provided under existing law, or under existing Executive order issued pursuant to existing law.DIPLOMATIC FACILITIES 7004. (a)Capital security cost sharing exceptionNotwithstanding paragraph (2) of section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (title VI of division A of H.R. 3427, as enacted into law by section 1000(a)(7) of Public Law 106–113 and contained in appendix G of that Act), as amended by section 111 of the Department of State Authorities Act, Fiscal Year 2017 (Public Law 114–323), a project to construct a facility of the United States may include office space or other accommodations for members of the United States Marine Corps. 
(b)New diplomatic facilitiesFor the purposes of calculating the fiscal year 2022 costs of providing new United States diplomatic facilities in accordance with section 604(e) of the Secure Embassy Construction and Counterterrorism Act of 1999 (22 U.S.C. 4865 note), the Secretary of State, in consultation with the Director of the Office of Management and Budget, shall determine the annual program level and agency shares in a manner that is proportional to the contribution of the Department of State for this purpose. (c)Consultation and notificationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, which may be made available for the acquisition of property or award of construction contracts for overseas United States diplomatic facilities during fiscal year 2022, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That notifications pursuant to this subsection shall include the information enumerated under the heading Embassy Security, Construction, and Maintenance in the report accompanying this Act. 
(d)Interim and temporary facilities abroad 
(1)Security vulnerabilitiesFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance may be made available, following consultation with the appropriate congressional committees, to address security vulnerabilities at interim and temporary United States diplomatic facilities abroad, including physical security upgrades and local guard staffing. (2)ConsultationNotwithstanding any other provision of law, the opening, closure, or any significant modification to an interim or temporary United States diplomatic facility shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations, except that such consultation and notification may be waived if there is a security risk to personnel. 
(e)Soft targetsFunds appropriated by this Act under the heading Embassy Security, Construction, and Maintenance, shall be made available for security upgrades to soft targets, including schools, recreational facilities, and residences used by United States diplomatic personnel and their dependents. PERSONNEL ACTIONS 7005.Any costs incurred by a department or agency funded under title I of this Act resulting from personnel actions taken in response to funding reductions included in this Act shall be absorbed within the total budgetary resources available under title I to such department or agency: Provided, That the authority to transfer funds between appropriations accounts as may be necessary to carry out this section is provided in addition to authorities included elsewhere in this Act: Provided further, That use of funds to carry out this section shall be treated as a reprogramming of funds under section 7015 of this Act.PROHIBITION ON PUBLICITY OR PROPAGANDA 
7006.No part of any appropriation contained in this Act shall be used for publicity or propaganda purposes within the United States not authorized before enactment of this Act by Congress: Provided, That up to $25,000 may be made available to carry out the provisions of section 316 of the International Security and Development Cooperation Act of 1980 (Public Law 96–533; 22 U.S.C. 2151a note).PROHIBITION AGAINST DIRECT FUNDING FOR CERTAIN COUNTRIES 
7007.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance or reparations for the governments of Cuba, North Korea, Iran, or Syria: Provided, That for purposes of this section, the prohibition on obligations or expenditures shall include direct loans, credits, insurance, and guarantees of the Export-Import Bank or its agents.COUPS D’ÉTAT 
7008.None of the funds appropriated or otherwise made available pursuant to titles III through VI of this Act shall be obligated or expended to finance directly any assistance to the government of any country whose duly elected head of government is deposed by military coup d'état or decree or, after the date of enactment of this Act, a coup d'état or decree in which the military plays a decisive role: Provided, That assistance may be resumed to such government if the Secretary of State certifies and reports to the appropriate congressional committees that subsequent to the termination of assistance a democratically elected government has taken office: Provided further, That the provisions of this section shall not apply to assistance to promote democratic elections or public participation in democratic processes: Provided further, That funds made available pursuant to the previous provisos shall be subject to the regular notification procedures of the Committees on Appropriations.TRANSFER OF FUNDS AUTHORITY 
7009. 
(a)Department of state and united states agency for global media 
(1)Department of state 
(A)In generalNot to exceed 5 percent of any appropriation made available for the current fiscal year for the Department of State under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers, and no such transfer may be made to increase the appropriation under the heading Representation Expenses. (B)Embassy securityFunds appropriated under the headings Diplomatic Programs, including for Worldwide Security Protection, Embassy Security, Construction, and Maintenance, and Emergencies in the Diplomatic and Consular Service in this Act may be transferred to, and merged with, funds appropriated under such headings if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to implement the recommendations of the Benghazi Accountability Review Board, for emergency evacuations, or to prevent or respond to security situations and requirements, following consultation with, and subject to the regular notification procedures of, such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available in this Act and under any other provision of law. 
(2)United states agency for global mediaNot to exceed 5 percent of any appropriation made available for the current fiscal year for the United States Agency for Global Media under title I of this Act may be transferred between, and merged with, such appropriations, but no such appropriation, except as otherwise specifically provided, shall be increased by more than 10 percent by any such transfers. (3)Treatment as reprogrammingAny transfer pursuant to this subsection shall be treated as a reprogramming of funds under section 7015 of this Act and shall not be available for obligation or expenditure except in compliance with the procedures set forth in that section. 
(b)Limitation on transfers of funds between agencies 
(1)In generalNone of the funds made available under titles II through V of this Act may be transferred to any department, agency, or instrumentality of the United States Government, except pursuant to a transfer made by, or transfer authority provided in, this Act or any other appropriations Act. (2)Allocation and transfersNotwithstanding paragraph (1), in addition to transfers made by, or authorized elsewhere in, this Act, funds appropriated by this Act to carry out the purposes of the Foreign Assistance Act of 1961 may be allocated or transferred to agencies of the United States Government pursuant to the provisions of sections 109, 610, and 632 of the Foreign Assistance Act of 1961, and section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254). 
(3)NotificationAny agreement entered into by the United States Agency for International Development or the Department of State with any department, agency, or instrumentality of the United States Government pursuant to section 632(b) of the Foreign Assistance Act of 1961 valued in excess of $1,000,000 and any agreement made pursuant to section 632(a) of such Act, with funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia shall be subject to the regular notification procedures of the Committees on Appropriations: Provided, That the requirement in the previous sentence shall not apply to agreements entered into between USAID and the Department of State. 
(c)Limitation on United states international development finance corporation 
(1)LimitationAmounts transferred pursuant to section 1434(j) of the BUILD Act of 2018 (division F of Public Law 115–254) may only be transferred from funds made available under title III of this Act, and such amounts shall not exceed $50,000,000: Provided, That any such transfers shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided further, That the Secretary of State, the Administrator of the United States Agency for International Development, and the Chief Executive Officer of the United States International Development Finance Corporation (the Corporation), as appropriate, shall ensure that the programs funded by such transfers are coordinated with, and complement, foreign assistance programs implemented by the Department of State and USAID: Provided further, That no funds transferred pursuant to such authority may be used by the Corporation to post personnel abroad or for activities described in section 1421(c) of the BUILD Act of 2018. 
(2)ExceptionFunds appropriated under the heading Economic Support Fund directed to implement the Nita M. Lowey Middle East Partnership for Peace Act by application of section 7019 of this Act and section 7019 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2021 (division K of Public Law 116–260) shall be excluded from the limitation on transfers contained in paragraph (1) of this subsection and in section 7009(c) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2021 (division K of Public Law 116–260).  (d)Transfer of funds between accountsNone of the funds made available under titles II through V of this Act may be obligated under an appropriations account to which such funds were not appropriated, except for transfers specifically provided for in this Act, unless the President, not less than 5 days prior to the exercise of any authority contained in the Foreign Assistance Act of 1961 to transfer funds, consults with and provides a written policy justification to the Committees on Appropriations. 
(e)Audit of inter-Agency transfers of fundsAny agreement for the transfer or allocation of funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs entered into between the Department of State or USAID and another agency of the United States Government under the authority of section 632(a) of the Foreign Assistance Act of 1961, or any comparable provision of law, shall expressly provide that the Inspector General (IG) for the agency receiving the transfer or allocation of such funds, or other entity with audit responsibility if the receiving agency does not have an IG, shall perform periodic program and financial audits of the use of such funds and report to the Department of State or USAID, as appropriate, upon completion of such audits: Provided, That such audits shall be transmitted to the Committees on Appropriations by the Department of State or USAID, as appropriate: Provided further, That funds transferred under such authority may be made available for the cost of such audits.PROHIBITION AND LIMITATION ON CERTAIN EXPENSES 
7010. 
(a)First-Class travelNone of the funds made available by this Act may be used for first-class travel by employees of United States Government departments and agencies funded by this Act in contravention of section 301–10.122 through 301–10.124 of title 41, Code of Federal Regulations. (b)Computer networksNone of the funds made available by this Act for the operating expenses of any United States Government department or agency may be used to establish or maintain a computer network for use by such department or agency unless such network has filters designed to block access to sexually explicit websites: Provided, That nothing in this subsection shall limit the use of funds necessary for any Federal, State, tribal, or local law enforcement agency, or any other entity carrying out the following activities: criminal investigations, prosecutions, and adjudications; administrative discipline; and the monitoring of such websites undertaken as part of official business. 
(c)Prohibition on promotion of tobaccoNone of the funds made available by this Act shall be available to promote the sale or export of tobacco or tobacco products (including electronic nicotine delivery systems), or to seek the reduction or removal by any foreign country of restrictions on the marketing of tobacco or tobacco products (including electronic nicotine delivery systems), except for restrictions which are not applied equally to all tobacco or tobacco products (including electronic nicotine delivery systems) of the same type. (d)Email servers outside the .gov domainNone of the funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II that are made available to the Department of State and the United States Agency for International Development may be made available to support the use or establishment of email accounts or email servers created outside the .gov domain or not fitted for automated records management as part of a Federal government records management program in contravention of the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187). 
(e)Representation and entertainment expensesEach Federal department, agency, or entity funded in titles I or II of this Act, and the Department of the Treasury and independent agencies funded in titles III or VI of this Act, shall take steps to ensure that domestic and overseas representation and entertainment expenses further official agency business and United States foreign policy interests, and— (1)are primarily for fostering relations outside of the Executive Branch; 
(2)are principally for meals and events of a protocol nature; (3)are not for employee-only events; and 
(4)do not include activities that are substantially of a recreational character. (f)Limitations on entertainment expensesNone of the funds appropriated or otherwise made available by this Act under the headings International Military Education and Training or Foreign Military Financing Program for Informational Program activities or under the headings Global Health Programs, Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia may be obligated or expended to pay for— 
(1)alcoholic beverages; or (2)entertainment expenses for activities that are substantially of a recreational character, including entrance fees at sporting events, theatrical and musical productions, and amusement parks. AVAILABILITY OF FUNDS 
7011.No part of any appropriation contained in this Act shall remain available for obligation after the expiration of the current fiscal year unless expressly so provided by this Act: Provided, That funds appropriated for the purposes of chapters 1 and 8 of part I, section 661, chapters 4, 5, 6, 8, and 9 of part II of the Foreign Assistance Act of 1961, section 23 of the Arms Export Control Act (22 U.S.C. 2763), and funds made available for United States International Development Finance Corporation and under the heading Assistance for Europe, Eurasia and Central Asia shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That notwithstanding any other provision of this Act, any funds made available for the purposes of chapter 1 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 which are allocated or obligated for cash disbursements in order to address balance of payments or economic policy reform objectives, shall remain available for an additional 4 years from the date on which the availability of such funds would otherwise have expired, if such funds are initially allocated or obligated before the expiration of their respective periods of availability contained in this Act: Provided further, That the Secretary of State and the Administrator of the United States Agency for International Development shall provide a report to the Committees on Appropriations not later than October 31, 2022, detailing by account and source year, the use of this authority during the previous fiscal year. LIMITATION ON ASSISTANCE TO COUNTRIES IN DEFAULT 
7012.No part of any appropriation provided under titles III through VI in this Act shall be used to furnish assistance to the government of any country which is in default during a period in excess of 1 calendar year in payment to the United States of principal or interest on any loan made to the government of such country by the United States pursuant to a program for which funds are appropriated under this Act unless the President determines, following consultation with the Committees on Appropriations, that assistance for such country is in the national interest of the United States.PROHIBITION ON TAXATION OF UNITED STATES ASSISTANCE 7013. (a)Prohibition on taxationNone of the funds appropriated under titles III through VI of this Act may be made available to provide assistance for a foreign country under a new bilateral agreement governing the terms and conditions under which such assistance is to be provided unless such agreement includes a provision stating that assistance provided by the United States shall be exempt from taxation, or reimbursed, by the foreign government, and the Secretary of State and the Administrator of the United States Agency for International Development shall expeditiously seek to negotiate amendments to existing bilateral agreements, as necessary, to conform with this requirement. 
(b)Notification and reimbursement of foreign taxesAn amount equivalent to 200 percent of the total taxes assessed during fiscal year 2022 on funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs by a foreign government or entity against United States assistance programs, either directly or through grantees, contractors, and subcontractors, shall be withheld from obligation from funds appropriated for assistance for fiscal year 2023 and for prior fiscal years and allocated for the central government of such country or for the West Bank and Gaza program, as applicable, if, not later than September 30, 2023, such taxes have not been reimbursed: Provided, That the Secretary of State shall report to the Committees on Appropriations not later than 30 days after enactment of this Act and then quarterly thereafter until September 30, 2022, on the foreign governments and entities that have not reimbursed such taxes, including any amount of funds withheld pursuant to this subsection. 
(c)De minimis exceptionForeign taxes of a de minimis nature shall not be subject to the provisions of subsection (b). (d)Reprogramming of fundsFunds withheld from obligation for each foreign government or entity pursuant to subsection (b) shall be reprogrammed for assistance for countries which do not assess taxes on United States assistance or which have an effective arrangement that is providing substantial reimbursement of such taxes, and that can reasonably accommodate such assistance in a programmatically responsible manner. 
(e)Determinations 
(1)In generalThe provisions of this section shall not apply to any foreign government or entity that assesses such taxes if the Secretary of State reports to the Committees on Appropriations that— (A)such foreign government or entity has an effective arrangement that is providing substantial reimbursement of such taxes; or 
(B)the foreign policy interests of the United States outweigh the purpose of this section to ensure that United States assistance is not subject to taxation. (2)ConsultationThe Secretary of State shall consult with the Committees on Appropriations at least 15 days prior to exercising the authority of this subsection with regard to any foreign government or entity. 
(f)ImplementationThe Secretary of State shall issue and update rules, regulations, or policy guidance, as appropriate, to implement the prohibition against the taxation of assistance contained in this section. (g)DefinitionsAs used in this section: 
(1)Bilateral agreementThe term bilateral agreement refers to a framework bilateral agreement between the Government of the United States and the government of the country receiving assistance that describes the privileges and immunities applicable to United States foreign assistance for such country generally, or an individual agreement between the Government of the United States and such government that describes, among other things, the treatment for tax purposes that will be accorded the United States assistance provided under that agreement. (2)Taxes and taxationThe term taxes and taxation shall include value added taxes and customs duties but shall not include individual income taxes assessed to local staff. RESERVATIONS OF FUNDS 
7014. 
(a)ReprogrammingFunds appropriated under titles III through VI of this Act which are specifically designated may be reprogrammed for other programs within the same account notwithstanding the designation if compliance with the designation is made impossible by operation of any provision of this or any other Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That assistance that is reprogrammed pursuant to this subsection shall be made available under the same terms and conditions as originally provided. 
(b)Extension of availabilityIn addition to the authority contained in subsection (a), the original period of availability of funds appropriated by this Act and administered by the Department of State or the United States Agency for International Development that are specifically designated for particular programs or activities by this or any other Act may be extended for an additional fiscal year if the Secretary of State or the USAID Administrator, as appropriate, determines and reports promptly to the Committees on Appropriations that the termination of assistance to a country or a significant change in circumstances makes it unlikely that such designated funds can be obligated during the original period of availability: Provided, That such designated funds that continue to be available for an additional fiscal year shall be obligated only for the purpose of such designation. 
(c)Other actsCeilings and specifically designated funding levels contained in this Act shall not be applicable to funds or authorities appropriated or otherwise made available by any subsequent Act unless such Act specifically so directs: Provided, That specifically designated funding levels or minimum funding requirements contained in any other Act shall not be applicable to funds appropriated by this Act. NOTIFICATION REQUIREMENTS 
7015. 
(a)Notification of changes in programs, projects, and activitiesNone of the funds made available in titles I, II, and VI, and under the headings Peace Corps and Millennium Challenge Corporation, of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs to the departments and agencies funded by this Act that remain available for obligation in fiscal year 2022, or provided from any accounts in the Treasury of the United States derived by the collection of fees or of currency reflows or other offsetting collections, or made available by transfer, to the departments and agencies funded by this Act, shall be available for obligation to— (1)create new programs; 
(2)suspend or eliminate a program, project, or activity; (3)close, suspend, open, or reopen a mission or post; 
(4)create, close, reorganize, downsize, or rename bureaus, centers, or offices; or (5)contract out or privatize any functions or activities presently performed by Federal employees;unless previously justified to the Committees on Appropriations or such Committees are notified 15 days in advance of such obligation.  
(b)Notification of reprogramming of fundsNone of the funds provided under titles I, II, and VI of this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, to the departments and agencies funded under such titles that remain available for obligation in fiscal year 2022, or provided from any accounts in the Treasury of the United States derived by the collection of fees available to the department and agency funded under title I of this Act, shall be available for obligation or expenditure for programs, projects, or activities through a reprogramming of funds in excess of $1,000,000 or 10 percent, whichever is less, that— (1)augments or changes existing programs, projects, or activities; 
(2)relocates an existing office or employees; (3)reduces by 10 percent funding for any existing program, project, or activity, or numbers of personnel by 10 percent as approved by Congress; or 
(4)results from any general savings, including savings from a reduction in personnel, which would result in a change in existing programs, projects, or activities as approved by Congress;unless the Committees on Appropriations are notified 15 days in advance of such reprogramming of funds.  (c)Notification requirementNone of the funds made available by this Act under the headings Global Health Programs, Development Assistance, International Organizations and Programs, Trade and Development Agency, International Narcotics Control and Law Enforcement, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Peacekeeping Operations, Nonproliferation, Anti-terrorism, Demining and Related Programs, Millennium Challenge Corporation, Foreign Military Financing Program, International Military Education and Training, United States International Development Finance Corporation, and Peace Corps, shall be available for obligation for programs, projects, activities, type of materiel assistance, countries, or other operations not justified or in excess of the amount justified to the Committees on Appropriations for obligation under any of these specific headings unless the Committees on Appropriations are notified 15 days in advance of such obligation: Provided, That the President shall not enter into any commitment of funds appropriated for the purposes of section 23 of the Arms Export Control Act for the provision of major defense equipment, other than conventional ammunition, or other major defense items defined to be aircraft, ships, missiles, or combat vehicles, not previously justified to Congress or 20 percent in excess of the quantities justified to Congress unless the Committees on Appropriations are notified 15 days in advance of such commitment: Provided further, That requirements of this subsection or any similar provision of this or any other Act shall not apply to any reprogramming for a program, project, or activity for which funds are appropriated under titles III through VI of this Act of less than 10 percent of the amount previously justified to Congress for obligation for such program, project, or activity for the current fiscal year: Provided further, That any notification submitted pursuant to subsection (f) of this section shall include information (if known on the date of transmittal of such notification) on the use of notwithstanding authority. 
(d)Department of defense programs and funding notifications 
(1)ProgramsNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available to support or continue any program initially funded under any authority of title 10, United States Code, or any Act making or authorizing appropriations for the Department of Defense, unless the Secretary of State, in consultation with the Secretary of Defense and in accordance with the regular notification procedures of the Committees on Appropriations, submits a justification to such Committees that includes a description of, and the estimated costs associated with, the support or continuation of such program. (2)FundingNotwithstanding any other provision of law, funds transferred by the Department of Defense to the Department of State and the United States Agency for International Development for assistance for foreign countries and international organizations shall be subject to the regular notification procedures of the Committees on Appropriations. 
(3)Notification on excess defense articlesPrior to providing excess Department of Defense articles in accordance with section 516(a) of the Foreign Assistance Act of 1961, the Department of Defense shall notify the Committees on Appropriations to the same extent and under the same conditions as other committees pursuant to subsection (f) of that section: Provided, That before issuing a letter of offer to sell excess defense articles under the Arms Export Control Act, the Department of Defense shall notify the Committees on Appropriations in accordance with the regular notification procedures of such Committees if such defense articles are significant military equipment (as defined in section 47(9) of the Arms Export Control Act) or are valued (in terms of original acquisition cost) at $7,000,000 or more, or if notification is required elsewhere in this Act for the use of appropriated funds for specific countries that would receive such excess defense articles: Provided further, That such Committees shall also be informed of the original acquisition cost of such defense articles. 
(e)WaiverThe requirements of this section or any similar provision of this Act or any other Act, including any prior Act requiring notification in accordance with the regular notification procedures of the Committees on Appropriations, may be waived if failure to do so would pose a substantial risk to human health or welfare: Provided, That in case of any such waiver, notification to the Committees on Appropriations shall be provided as early as practicable, but in no event later than 3 days after taking the action to which such notification requirement was applicable, in the context of the circumstances necessitating such waiver: Provided further, That any notification provided pursuant to such a waiver shall contain an explanation of the emergency circumstances. 
(f)Country notification requirementsNone of the funds appropriated under titles III through VI of this Act may be obligated or expended for assistance for Afghanistan, Bahrain, Burma, Cambodia, Colombia, Cuba, Egypt, El Salvador, Ethiopia, Guatemala, Haiti, Honduras, Iran, Iraq, Lebanon, Libya, Mexico, Nicaragua, Pakistan, Philippines, the Russian Federation, Somalia, South Sudan, Sri Lanka, Sudan, Syria, Uzbekistan, Venezuela, Yemen, and Zimbabwe except as provided through the regular notification procedures of the Committees on Appropriations. (g)Trust fundsFunds appropriated or otherwise made available in title III of this Act and prior Acts making funds available for the Department of State, foreign operations, and related programs that are made available for a trust fund held by an international financial institution shall be subject to the regular notification procedures of the Committees on Appropriations and such notification shall include the information specified under this section in the report accompanying this Act. 
(h)Other program notification requirement 
(1)Diplomatic programsFunds appropriated under title I of this Act under the heading Diplomatic Programs that are made available for lateral entry into the Foreign Service shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (2)Other programsFunds appropriated by this Act that are made available for the following programs and activities shall be subject to the regular notification procedures of the Committees on Appropriations: 
(A)the Global Engagement Center, except that the Secretary of State shall consult with the Committees on Appropriations prior to submitting such notification; (B)the Prosper Africa initiative; 
(C)community-based police assistance conducted pursuant to the authority of section 7035(a)(1) of this Act; (D)the Prevention and Stabilization Fund and the Multi-Donor Global Fragility Fund; 
(E)the Indo-Pacific Strategy; (F)the Global Security Contingency Fund; 
(G)the Countering PRC Influence Fund and the Countering Russian Influence Fund; and (H)the Gender Equity and Equality Action Fund. 
(3)Democracy program policy and proceduresModifications to democracy program policy and procedures, including relating to the use of consortia, by the Department of State and USAID shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (i)Withholding of fundsFunds appropriated by this Act under titles III and IV that are withheld from obligation or otherwise not programmed as a result of application of a provision of law in this or any other Act shall, if reprogrammed, be subject to the regular notification procedures of the Committees on Appropriations. 
(j)Prior consultation requirementThe Secretary of State, the Administrator of the United States Agency for International Development, the Chief Executive Officer of the United States International Development Finance Corporation, and the Chief Executive Officer of the Millennium Challenge Corporation shall consult with the Committees on Appropriations at least 7 days prior to informing a government of, or publically announcing a decision on, the suspension or early termination of assistance to a country or a territory, including as a result of an interagency review of such assistance, from funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs: Provided, That such consultation shall include a detailed justification for such suspension, including a description of the assistance being suspended.DOCUMENTS, REPORT POSTING, RECORDS MANAGEMENT, AND RELATED CYBERSECURITY PROTECTIONS 
7016. 
(a)Document requestsNone of the funds appropriated or made available pursuant to titles III through VI of this Act shall be available to a nongovernmental organization, including any contractor, which fails to provide upon timely request any document, file, or record necessary to the auditing requirements of the Department of State and the United States Agency for International Development. (b)Public posting of Reports (1)Except as provided in paragraphs (2) and (3), any report required by this Act to be submitted to Congress by any Federal agency receiving funds made available by this Act shall be posted on the public Web site of such agency not later than 45 days following the receipt of such report by Congress. 
(2)Paragraph (1) shall not apply to a report if— (A)the public posting of the report would compromise national security, including the conduct of diplomacy; 
(B)the report contains proprietary or other privileged information; or (C)the public posting of the report is specifically exempted in the report accompanying this Act. 
(3)The agency posting such report shall do so only after the report has been made available to the Committees on Appropriations. (c)Records management and related cybersecurity protectionsThe Secretary of State and USAID Administrator shall— 
(1)regularly review and update the policies, directives, and oversight necessary to comply with Federal statutes, regulations, and presidential executive orders and memoranda concerning the preservation of all records made or received in the conduct of official business, including record emails, instant messaging, and other online tools; (2)use funds appropriated by this Act under the headings Diplomatic Programs and Capital Investment Fund in title I, and Operating Expenses and Capital Investment Fund in title II, as appropriate, to improve Federal records management pursuant to the Federal Records Act (44 U.S.C. Chapters 21, 29, 31, and 33) and other applicable Federal records management statutes, regulations, or policies for the Department of State and USAID; 
(3)direct departing employees, including senior officials, that all Federal records generated by such employees belong to the Federal Government; (4)substantially reduce, compared to the previous fiscal year, the response time for identifying and retrieving Federal records, including requests made pursuant to section 552 of title 5, United States Code (commonly known as the Freedom of Information Act); and 
(5)strengthen cybersecurity measures to mitigate vulnerabilities, including those resulting from the use of personal email accounts or servers outside the .gov domain, improve the process to identify and remove inactive user accounts, update and enforce guidance related to the control of national security information, and implement the recommendations of the applicable reports of the cognizant Office of Inspector General.USE OF FUNDS IN CONTRAVENTION OF THIS ACT 7017.If the President makes a determination not to comply with any provision of this Act on constitutional grounds, the head of the relevant Federal agency shall notify the Committees on Appropriations in writing within 5 days of such determination, the basis for such determination and any resulting changes to program or policy.PROHIBITION ON FUNDING FOR INVOLUNTARY STERILIZATION 
7018.None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for the performance of involuntary sterilization as a method of family planning or to coerce or provide any financial incentive to any person to undergo sterilizations. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be used to pay for any biomedical research which relates in whole or in part, to methods of, or the performance of, abortions or involuntary sterilization as a means of family planning. None of the funds made available to carry out part I of the Foreign Assistance Act of 1961, as amended, may be obligated or expended for any country or organization if the President certifies that the use of these funds by any such country or organization would violate any of the above provisions related to involuntary sterilizations.ALLOCATIONS AND REPORTS 7019. (a)Allocation tablesSubject to subsection (b), funds appropriated by this Act under titles III through V shall be made available at not less than the amounts specifically designated in the respective tables included in the report accompanying this Act: Provided, That such designated amounts for foreign countries and international organizations shall serve as the amounts for such countries and international organizations transmitted to Congress in the report required by section 653(a) of the Foreign Assistance Act of 1961, and shall be made available for such foreign countries and international organizations notwithstanding the date of the transmission of such report. 
(b)Authorized deviations below minimum levelsUnless otherwise provided for by this Act, the Secretary of State and the Administrator of the United States Agency for International Development, as applicable, may only deviate up to 10 percent from the amounts specifically designated in the respective tables included in the report accompanying this Act: Provided, That such percentage may be exceeded only if the Secretary of State and USAID Administrator, as applicable, determines and reports to the Committees on Appropriations on a case-by-case basis that such deviation is necessary to respond to significant, exigent, or unforeseen events or to address other exceptional circumstances directly related to the national security interest of the United States: Provided further, That deviations pursuant to the previous proviso shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (c)LimitationFor specifically designated amounts that are included, pursuant to subsection (a), in the report required by section 653(a) of the Foreign Assistance Act of 1961, deviations authorized by subsection (b) may only take place after submission of such report. 
(d)ExceptionsSubsections (a) and (b) shall not apply to— (1)amounts designated for International Military Education and Trainingin the respective tables included in the report accompanying this Act;  
(2)funds for which the initial period of availability has expired; and (3)amounts designated by this Act as minimum funding requirements. 
(e)ReportsThe Secretary of State, USAID Administrator, and other designated officials, as appropriate, shall submit the reports required, in the manner described, in the report accompanying this Act. (f)ClarificationFunds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall not be included for purposes of meeting amounts designated for countries in this Act, unless such headings are specifically designated as the source of funds. MULTI-YEAR PLEDGES 
7020.None of the funds appropriated or otherwise made available by this Act may be used to make any pledge for future year funding for any multilateral or bilateral program funded in titles III through VI of this Act unless such pledge meets one or more of the requirements enumerated under section 7066 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6).PROHIBITION ON ASSISTANCE TO GOVERNMENTS SUPPORTING INTERNATIONAL TERRORISM 7021. (a)Lethal military equipment exports (1)ProhibitionNone of the funds appropriated or otherwise made available under titles III through VI of this Act may be made available to any foreign government which provides lethal military equipment to a country the government of which the Secretary of State has determined supports international terrorism for purposes of section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)): Provided, That the prohibition under this section with respect to a foreign government shall terminate 12 months after that government ceases to provide such military equipment: Provided further, That this section applies with respect to lethal military equipment provided under a contract entered into after October 1, 1997. 
(2)DeterminationAssistance restricted by paragraph (1) or any other similar provision of law, may be furnished if the President determines that to do so is important to the national interest of the United States. (3)ReportWhenever the President makes a determination pursuant to paragraph (2), the President shall submit to the Committees on Appropriations a report with respect to the furnishing of such assistance, including a detailed explanation of the assistance to be provided, the estimated dollar amount of such assistance, and an explanation of how the assistance furthers United States national interest. 
(b)Bilateral assistance 
(1)LimitationsFunds appropriated for bilateral assistance in titles III through VI of this Act and funds appropriated under any such title in prior Acts making appropriations for the Department of State, foreign operations, and related programs, shall not be made available to any foreign government which the President determines— (A)grants sanctuary from prosecution to any individual or group which has committed an act of international terrorism; 
(B)otherwise supports international terrorism; or (C)is controlled by an organization designated as a terrorist organization under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(2)WaiverThe President may waive the application of paragraph (1) to a government if the President determines that national security or humanitarian reasons justify such waiver: Provided, That the President shall publish each such waiver in the Federal Register and, at least 15 days before the waiver takes effect, shall notify the Committees on Appropriations of the waiver (including the justification for the waiver) in accordance with the regular notification procedures of the Committees on Appropriations.AUTHORIZATION REQUIREMENTS 
7022.Funds appropriated by this Act, except funds appropriated under the heading “Trade and Development Agency”, may be obligated and expended notwithstanding section 10 of Public Law 91–672 (22 U.S.C. 2412), section 15 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2680), section 313 of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (22 U.S.C. 6212), and section 504(a)(1) of the National Security Act of 1947 (50 U.S.C. 3094(a)(1)).DEFINITION OF PROGRAM, PROJECT, AND ACTIVITY 7023.For the purpose of titles II through VI of this Act program, project, and activity shall be defined at the appropriations Act account level and shall include all appropriations and authorizations Acts funding directives, ceilings, and limitations with the exception that for the Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and Foreign Military Financing Program accounts, program, project, and activity shall also be considered to include country, regional, and central program level funding within each such account, and for the development assistance accounts of the United States Agency for International Development, program, project, and activity shall also be considered to include central, country, regional, and program level funding, either as— 
(1)justified to Congress; or (2)allocated by the Executive Branch in accordance with the report required by section 653(a) of the Foreign Assistance Act of 1961 or as modified pursuant to section 7019 of this Act. AUTHORITIES FOR THE PEACE CORPS, INTER-AMERICAN FOUNDATION, AND UNITED STATES AFRICAN DEVELOPMENT FOUNDATION 
7024.Unless expressly provided to the contrary, provisions of this or any other Act, including provisions contained in prior Acts authorizing or making appropriations for the Department of State, foreign operations, and related programs, shall not be construed to prohibit activities authorized by or conducted under the Peace Corps Act, the Inter-American Foundation Act, or the African Development Foundation Act: Provided, That prior to conducting activities in a country for which assistance is prohibited, the agency shall consult with the Committees on Appropriations and report to such Committees within 15 days of taking such action.COMMERCE, TRADE AND SURPLUS COMMODITIES 
7025. 
(a)World marketsNone of the funds appropriated or made available pursuant to titles III through VI of this Act for direct assistance and none of the funds otherwise made available to the Export-Import Bank and the United States International Development Finance Corporation shall be obligated or expended to finance any loan, any assistance, or any other financial commitments for establishing or expanding production of any commodity for export by any country other than the United States, if the commodity is likely to be in surplus on world markets at the time the resulting productive capacity is expected to become operative and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity: Provided, That such prohibition shall not apply to the Export-Import Bank if in the judgment of its Board of Directors the benefits to industry and employment in the United States are likely to outweigh the injury to United States producers of the same, similar, or competing commodity, and the Chairman of the Board so notifies the Committees on Appropriations: Provided further, That this subsection shall not prohibit— 
(1)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (2)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(b)ExportsNone of the funds appropriated by this or any other Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961 shall be available for any testing or breeding feasibility study, variety improvement or introduction, consultancy, publication, conference, or training in connection with the growth or production in a foreign country of an agricultural commodity for export which would compete with a similar commodity grown or produced in the United States: Provided, That this subsection shall not prohibit— 
(1)activities designed to increase food security in developing countries where such activities will not have a significant impact on the export of agricultural commodities of the United States; (2)research activities intended primarily to benefit United States producers; 
(3)activities in a country that is eligible for assistance from the International Development Association, is not eligible for assistance from the International Bank for Reconstruction and Development, and does not export on a consistent basis the agricultural commodity with respect to which assistance is furnished; or (4)activities in a country the President determines is recovering from widespread conflict, a humanitarian crisis, or a complex emergency. 
(c)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of the international financial institutions to use the voice and vote of the United States to oppose any assistance by such institutions, using funds appropriated or otherwise made available by this Act, for the production or extraction of any commodity or mineral for export, if it is in surplus on world markets and if the assistance will cause substantial injury to United States producers of the same, similar, or competing commodity. SEPARATE ACCOUNTS 7026. (a)Separate accounts for local currencies (1)AgreementsIf assistance is furnished to the government of a foreign country under chapters 1 and 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 under agreements which result in the generation of local currencies of that country, the Administrator of the United States Agency for International Development shall— 
(A)require that local currencies be deposited in a separate account established by that government; (B)enter into an agreement with that government which sets forth— 
(i)the amount of the local currencies to be generated; and (ii)the terms and conditions under which the currencies so deposited may be utilized, consistent with this section; and 
(C)establish by agreement with that government the responsibilities of USAID and that government to monitor and account for deposits into and disbursements from the separate account. (2)Uses of local currenciesAs may be agreed upon with the foreign government, local currencies deposited in a separate account pursuant to subsection (a), or an equivalent amount of local currencies, shall be used only— 
(A)to carry out chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), for such purposes as— (i)project and sector assistance activities; or 
(ii)debt and deficit financing; or (B)for the administrative requirements of the United States Government. 
(3)Programming accountabilityUSAID shall take all necessary steps to ensure that the equivalent of the local currencies disbursed pursuant to subsection (a)(2)(A) from the separate account established pursuant to subsection (a)(1) are used for the purposes agreed upon pursuant to subsection (a)(2). (4)Termination of assistance programsUpon termination of assistance to a country under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961 (as the case may be), any unencumbered balances of funds which remain in a separate account established pursuant to subsection (a) shall be disposed of for such purposes as may be agreed to by the government of that country and the United States Government. 
(b)Separate accounts for cash transfers 
(1)In generalIf assistance is made available to the government of a foreign country, under chapter 1 or 10 of part I or chapter 4 of part II of the Foreign Assistance Act of 1961, as cash transfer assistance or as nonproject sector assistance, that country shall be required to maintain such funds in a separate account and not commingle with any other funds. (2)Applicability of other provisions of lawSuch funds may be obligated and expended notwithstanding provisions of law which are inconsistent with the nature of this assistance including provisions which are referenced in the Joint Explanatory Statement of the Committee of Conference accompanying House Joint Resolution 648 (House Report No. 98–1159). 
(3)NotificationAt least 15 days prior to obligating any such cash transfer or nonproject sector assistance, the President shall submit a notification through the regular notification procedures of the Committees on Appropriations, which shall include a detailed description of how the funds proposed to be made available will be used, with a discussion of the United States interests that will be served by such assistance (including, as appropriate, a description of the economic policy reforms that will be promoted by such assistance). (4)ExemptionNonproject sector assistance funds may be exempt from the requirements of paragraph (1) only through the regular notification procedures of the Committees on Appropriations.ELIGIBILITY FOR ASSISTANCE 
7027. 
(a)Assistance through nongovernmental organizationsRestrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance in support of programs of nongovernmental organizations from funds appropriated by this Act to carry out the provisions of chapters 1, 10, 11, and 12 of part I and chapter 4 of part II of the Foreign Assistance Act of 1961 and from funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia: Provided, That before using the authority of this subsection to furnish assistance in support of programs of nongovernmental organizations, the President shall notify the Committees on Appropriations pursuant to the regular notification procedures, including a description of the program to be assisted, the assistance to be provided, and the reasons for furnishing such assistance: Provided further, That nothing in this subsection shall be construed to alter any existing statutory prohibitions against abortion or involuntary sterilizations contained in this or any other Act. 
(b)Public law 480During fiscal year 2022, restrictions contained in this or any other Act with respect to assistance for a country shall not be construed to restrict assistance under the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.): Provided, That none of the funds appropriated to carry out title I of such Act and made available pursuant to this subsection may be obligated or expended except as provided through the regular notification procedures of the Committees on Appropriations. 
(c)ExceptionThis section shall not apply— (1)with respect to section 620A of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to countries that support international terrorism; or 
(2)with respect to section 116 of the Foreign Assistance Act of 1961 or any comparable provision of law prohibiting assistance to the government of a country that violates internationally recognized human rights.LOCAL COMPETITION 7028. (a)Requirements for exceptions to competition for local entitiesFunds appropriated by this Act that are made available to the United States Agency for International Development may only be made available for limited competitions through local entities if— 
(1)prior to the determination to limit competition to local entities, USAID has— (A)assessed the level of local capacity to effectively implement, manage, and account for programs included in such competition; and 
(B)documented the written results of the assessment and decisions made; and (2)prior to making an award after limiting competition to local entities— 
(A)each successful local entity has been determined to be responsible in accordance with USAID guidelines; and (B)effective monitoring and evaluation systems are in place to ensure that award funding is used for its intended purposes; and 
(3)no level of acceptable fraud is assumed. (b)Extension of procurement authoritySection 7077 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall continue in effect during fiscal year 2022.INTERNATIONAL FINANCIAL INSTITUTIONS 
7029. 
(a)Evaluations and reportThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage such institution to adopt and implement a publicly available policy, including the strategic use of peer reviews and external experts, to conduct independent, in-depth evaluations of the effectiveness of at least 35 percent of all loans, grants, programs, and significant analytical non-lending activities in advancing the institution’s goals of reducing poverty and promoting equitable economic growth, consistent with relevant safeguards, to ensure that decisions to support such loans, grants, programs, and activities are based on accurate data and objective analysis. (b)Safeguards (1)StandardThe Secretary of the Treasury shall instruct the United States Executive Director of the International Bank for Reconstruction and Development and the International Development Association to use the voice and vote of the United States to oppose any loan, grant, policy, or strategy if such institution has adopted and is implementing any social or environmental safeguard relevant to such loan, grant, policy, or strategy that provides less protection than World Bank safeguards in effect on September 30, 2015. 
(2)Accountability, standards, and best practicesThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to oppose loans or other financing for projects unless such projects— (A)provide for accountability and transparency, including the collection, verification, and publication of beneficial ownership information related to extractive industries and on-site monitoring during the life of the project; 
(B)will be developed and carried out in accordance with best practices regarding environmental conservation, cultural protection, and empowerment of local populations, including free, prior and informed consent of affected indigenous communities; (C)do not provide incentives for, or facilitate, forced displacement or other violations of human rights; and 
(D)do not partner with or otherwise involve enterprises owned or controlled by the armed forces. (c)CompensationNone of the funds appropriated under title V of this Act may be made as payment to any international financial institution while the United States executive director to such institution is compensated by the institution at a rate which, together with whatever compensation such executive director receives from the United States, is in excess of the rate provided for an individual occupying a position at level IV of the Executive Schedule under section 5315 of title 5, United States Code, or while any alternate United States executive director to such institution is compensated by the institution at a rate in excess of the rate provided for an individual occupying a position at level V of the Executive Schedule under section 5316 of title 5, United States Code. 
(d)Human rightsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice and vote of the United States to promote human rights due diligence and risk management, as appropriate, in connection with any loan, grant, policy, or strategy of such institution in accordance with the requirements specified under this subsection in the report accompanying this Act. (e)Fraud and corruptionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to include in loan, grant, and other financing agreements improvements in borrowing countries’ financial management and judicial capacity to investigate, prosecute, and punish fraud and corruption. 
(f)Beneficial ownership informationThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage such institution to collect, verify, and publish, to the maximum extent practicable, beneficial ownership information (excluding proprietary information) for any corporation or limited liability company, other than a publicly listed company, that receives funds from any such financial institution. (g)Whistleblower protectionsThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to use the voice of the United States to encourage each such institution to effectively implement and enforce policies and procedures which meet or exceed best practices in the United States for the protection of whistleblowers from retaliation, including the policies and procedures detailed under this section in the report accompanying this Act.INSECURE COMMUNICATIONS NETWORKS 
7030.Funds appropriated by this Act shall be made available for programs, including through the Digital Connectivity and Cybersecurity Partnership, to— (1)advance the adoption of secure, next-generation communications networks and services, including 5G, and cybersecurity policies, in countries receiving assistance under this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs; 
(2)counter the establishment of insecure communications networks and services, including 5G, promoted by the People’s Republic of China and other state-backed enterprises that are subject to undue or extrajudicial control by their country of origin; and (3)provide policy and technical training on deploying open, interoperable, reliable, and secure networks to information communication technology professionals in countries receiving assistance under this Act, as appropriate: 
Provided, That such funds may be used to support the participation of foreign military officials in programs designed to strengthen civilian cybersecurity capacity, following consultation with the Committees on Appropriations.FINANCIAL MANAGEMENT AND BUDGET TRANSPARENCY 
7031. 
(a)Limitation on direct government-to-Government assistance 
(1)RequirementsFunds appropriated by this Act may be made available for direct government-to-government assistance only if the requirements included in section 7031(a)(1)(A) through (E) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6) are fully met. (2)Consultation and notificationIn addition to the requirements in paragraph (1), funds may only be made available for direct government-to-government assistance subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations: Provided, That such notification shall contain an explanation of how the proposed activity meets the requirements of paragraph (1): Provided further, That the requirements of this paragraph shall only apply to direct government-to-government assistance in excess of $10,000,000 and all funds available for cash transfer, budget support, and cash payments to individuals. 
(3)Suspension of assistanceThe Administrator of the United States Agency for International Development or the Secretary of State, as appropriate, shall suspend any direct government-to-government assistance if the Administrator or the Secretary has credible information of material misuse of such assistance, unless the Administrator or the Secretary reports to the Committees on Appropriations that it is in the national interest of the United States to continue such assistance, including a justification, or that such misuse has been appropriately addressed. (4)Submission of informationThe Secretary of State shall submit to the Committees on Appropriations, concurrent with the fiscal year 2023 congressional budget justification materials, amounts planned for assistance described in paragraph (1) by country, proposed funding amount, source of funds, and type of assistance. 
(5)Debt service payment prohibitionNone of the funds made available by this Act may be used by the government of any foreign country for debt service payments owed by any country to any international financial institution. (b)National budget and contract transparency (1)Minimum requirements of fiscal transparencyThe Secretary of State shall continue to update and strengthen the minimum requirements of fiscal transparency for each government receiving assistance appropriated by this Act, as identified in the report required by section 7031(b) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76). 
(2)Determination and reportFor each government identified pursuant to paragraph (1), the Secretary of State, not later than 180 days after enactment of this Act, shall make or update any determination of significant progress or no significant progress in meeting the minimum requirements of fiscal transparency, and make such determinations publicly available in an annual Fiscal Transparency Report to be posted on the Department of State website: Provided, That such report shall include the elements included under this section in the report accompanying this Act. 
(3)AssistanceNot less than $7,000,000 of the funds appropriated by this Act under the heading Economic Support Fund shall be made available for programs and activities to assist governments identified pursuant to paragraph (1) to improve budget transparency and to support civil society organizations in such countries that promote budget transparency. (c)Anti-Kleptocracy and human rights (1)Ineligibility (A)Officials of foreign governments and their immediate family members about whom the Secretary of State has credible information have been involved, directly or indirectly, in significant corruption, including corruption related to the extraction of natural resources, or a gross violation of human rights, including the wrongful detention of locally employed staff of a United States diplomatic mission or a United States citizen or national, shall be ineligible for entry into the United States. 
(B)The Secretary shall also publicly or privately designate or identify the officials of foreign governments and their immediate family members about whom the Secretary has such credible information without regard to whether the individual has applied for a visa. (2)ExceptionIndividuals shall not be ineligible for entry into the United States pursuant to paragraph (1) if such entry would further important United States law enforcement objectives or is necessary to permit the United States to fulfill its obligations under the United Nations Headquarters Agreement: Provided, That nothing in paragraph (1) shall be construed to derogate from United States Government obligations under applicable international agreements. 
(3)WaiverThe Secretary may waive the application of paragraph (1) if the Secretary determines that the waiver would serve a compelling national interest or that the circumstances which caused the individual to be ineligible have changed sufficiently. (4)ReportNot later than 30 days after enactment of this Act, and every 90 days thereafter until September 30, 2022, the Secretary of State shall submit a report, including a classified annex if necessary, to the appropriate congressional committees and the Committees on the Judiciary describing the information related to corruption or violation of human rights concerning each of the individuals found ineligible in the previous 12 months pursuant to paragraph (1)(A) as well as the individuals who the Secretary designated or identified pursuant to paragraph (1)(B), or who would be ineligible but for the application of paragraph (2), a list of any waivers provided under paragraph (3), and the justification for each waiver. 
(5)Posting of reportAny unclassified portion of the report required under paragraph (4) shall be posted on the Department of State website. (6)ClarificationFor purposes of paragraphs (1), (4), and (5), the records of the Department of State and of diplomatic and consular offices of the United States pertaining to the issuance or refusal of visas or permits to enter the United States shall not be considered confidential. 
(d)Extraction of natural resources 
(1)AssistanceFunds appropriated by this Act shall be made available to promote and support transparency and accountability of expenditures and revenues related to the extraction of natural resources, including by strengthening implementation and monitoring of the Extractive Industries Transparency Initiative, implementing and enforcing section 8204 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246; 122 Stat. 2052) and the amendments made by such section, and to prevent the sale of conflict diamonds, and provide technical assistance to promote independent audit mechanisms and support civil society participation in natural resource management. (2)Public disclosure and independent audits (A)The Secretary of the Treasury shall instruct the executive director of each international financial institution that it is the policy of the United States to use the voice and vote of the United States to oppose any assistance by such institutions (including any loan, credit, grant, or guarantee) to any country for the extraction and export of a natural resource if the government of such country has in place laws, regulations, or procedures to prevent or limit the public disclosure of company payments as required by United States law, and unless such government has adopted laws, regulations, or procedures in the sector in which assistance is being considered to meet the standards included under this section in the report accompanying this Act. 
(B)The requirements of subparagraph (A) shall not apply to assistance for the purpose of building the capacity of such government to meet the requirements of such subparagraph. (e)Foreign assistance websiteFunds appropriated by this Act under titles I and II, and funds made available for any independent agency in title III, as appropriate, shall be made available to support the provision of additional information on United States Government foreign assistance on the ForeignAssistance.gov website: Provided, That all Federal agencies funded under this Act shall provide such information on foreign assistance, upon request and in a timely manner, to the Department of State and USAID.DEMOCRACY PROGRAMS 
7032. 
(a)FundingOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $2,517,000,000 (increased by $10,000,000) (reduced by $10,000,000) shall be made available for democracy programs. (b)Authorities (1)AvailabilityFunds made available by this Act for democracy programs pursuant to subsection (a) and under the heading National Endowment for Democracy may be made available notwithstanding any other provision of law, and with regard to the National Endowment for Democracy (NED), any regulation. 
(2)BeneficiariesFunds made available by this Act for the NED are made available pursuant to the authority of the National Endowment for Democracy Act (title V of Public Law 98–164), including all decisions regarding the selection of beneficiaries. (c)Definition of democracy programsFor purposes of funds appropriated by this Act, the term democracy programs means programs that support good governance, credible and competitive elections, freedom of expression, association, assembly, and religion, human rights, labor rights, independent media, and the rule of law, and that otherwise strengthen the capacity of democratic political parties, governments, nongovernmental organizations and institutions, and citizens to support the development of democratic states and institutions that are responsive and accountable to citizens. 
(d)Program prioritizationFunds made available pursuant to this section that are made available for programs to strengthen government institutions shall be prioritized for those institutions that demonstrate a commitment to democracy and the rule of law. (e)Restriction on prior approvalWith respect to the provision of assistance for democracy programs in this Act, the organizations implementing such assistance, the specific nature of that assistance, and the participants in such programs shall not be subject to the prior approval by the government of any foreign country: Provided, That the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall report to the Committees on Appropriations, not later than 120 days after enactment of this Act, detailing steps taken by the Department of State and USAID to comply with the requirements of this subsection. 
(f)Continuation of current practicesUSAID shall continue to implement civil society and political competition and consensus building programs abroad with funds appropriated by this Act in a manner that recognizes the unique benefits of grants and cooperative agreements in implementing such programs. (g)Informing the national endowment for democracyThe Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, and the Assistant Administrator for Democracy, Conflict, and Humanitarian Assistance, USAID, shall regularly inform the NED of democracy programs that are planned and supported by funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs. 
(h)Protection of civil society activists and journalistsOf the funds appropriated by this Act under the headings Economic Support Fund and Democracy Fund, not less than $25,000,000 shall be made available to support and protect civil society activists and journalists who have been threatened, harassed, or attacked, including journalists affiliated with the United States Agency for Global Media, consistent with the action plan required under this section in the explanatory statement described in section 4 (in the matter preceding division A of this consolidated Act), and on the same terms and conditions of section 7032(i) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141). (i)International freedom of expression (1)OperationsFunds appropriated by this Act under the heading Diplomatic Programs shall be made available for the Bureau of Democracy, Human Rights, and Labor, Department of State, for the costs of administering programs designed to promote and defend freedom of expression and the independence of the media in countries where such freedom and independence are restricted or denied. 
(2)AssistanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,000,000 shall be made available for programs that promote and defend freedom of expression and the independence of the media abroad: Provided, That such funds are in addition to funds otherwise made available by this Act for such purposes, and are intended to complement emergency and safety programs for civil society, including journalists and media outlets at risk: Provided further, That such funds shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(j)Promotion of labor rights 
(1)AssistanceFunds appropriated by this Act under the headings Development Assistance and Democracy Fund shall be made available for implementation of labor programs that support labor rights, strengthen independent worker organizing, and build capacity in collective bargaining through partnership with relevant stakeholders that demonstrate an expertise on labor rights promotion: Provided, That such funds shall be subject to the prior consultation with, and the regular notification procedures of, the Committees on Appropriations. (2)ReportNot later than 90 days after enactment of this Act, the USAID Administrator shall submit a report to the appropriate congressional committees detailing steps taken, or planned to be taken, by USAID to build expertise and capacity within the agency on implementing such labor programs in addition to providing a description of current implementation efforts.INTERNATIONAL RELIGIOUS FREEDOM 
7033. 
(a)International religious freedom officeFunds appropriated by this Act under the heading Diplomatic Programs shall be made available for the Office of International Religious Freedom, Department of State, including for support staff, at not less than the amounts specified for such office in the table under such heading in the report accompanying this Act. (b)AssistanceFunds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and International Broadcasting Operations shall be made available for international religious freedom programs and funds appropriated by this Act under the headings International Disaster Assistance and Migration and Refugee Assistance shall be made available for humanitarian assistance for vulnerable and persecuted religious minorities: Provided, That funds made available by this Act under the headings Economic Support Fund and Democracy Fund pursuant to this section shall be the responsibility of the Ambassador-at-Large for International Religious Freedom, in consultation with other relevant United States Government officials, and shall be subject to prior consultation with the Committees on Appropriations. 
(c)AuthorityFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available notwithstanding any other provision of law for assistance for ethnic and religious minorities in Iraq and Syria. (d)Designation of non-State actorsSection 7033(e) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) shall continue in effect during fiscal year 2022.SPECIAL PROVISIONS 
7034. 
(a)Victims of war, displaced children, and displaced burmeseFunds appropriated in title III of this Act that are made available for victims of war, displaced children, displaced Burmese, and to combat trafficking in persons and assist victims of such trafficking, may be made available notwithstanding any other provision of law. (b)Forensic assistance (1)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $15,500,000 (reduced by $1,000,000) (increased by $1,000,000) shall be made available for forensic anthropology assistance related to the exhumation and identification of victims of war crimes, crimes against humanity, and genocide, including in Central America, which shall be administered by the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State: Provided, That such funds shall be in addition to funds made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs for assistance for countries. 
(2)Of the funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement, not less than $10,000,000 shall be made available for DNA forensic technology programs to combat human trafficking in Central America and Mexico. (c)Atrocities preventionOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement, not less than $5,000,000 shall be made available for programs to prevent atrocities, including to implement recommendations of the Atrocities Prevention Board: Provided, That funds made available pursuant to this subsection are in addition to amounts otherwise made available for such purposes: Provided further, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations. 
(d)World food programmeFunds managed by the Bureau for Humanitarian Assistance, United States Agency for International Development, from this or any other Act, may be made available as a general contribution to the World Food Programme, notwithstanding any other provision of law. (e)Directives and authorities (1)Research and trainingFunds appropriated by this Act under the heading Assistance for Europe, Eurasia and Central Asia shall be made available to carry out the Program for Research and Training on Eastern Europe and the Independent States of the Former Soviet Union as authorized by the Soviet-Eastern European Research and Training Act of 1983 (22 U.S.C. 4501 et seq.). 
(2)Genocide victims memorial sitesFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia may be made available as contributions to establish and maintain memorial sites of genocide, subject to the regular notification procedures of the Committees on Appropriations. (3)Private sector partnershipsOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for private sector partnerships, up to $50,000,000 may remain available until September 30, 2024: Provided, That funds made available pursuant to this paragraph may only be made available following prior consultation with the appropriate congressional committees, and the regular notification procedures of the Committees on Appropriations. 
(4)Additional authoritiesOf the amounts made available by title I of this Act under the heading Diplomatic Programs, up to $500,000 may be made available for grants pursuant to section 504 of the Foreign Relations Authorization Act, Fiscal Year 1979 (22 U.S.C. 2656d), including to facilitate collaboration with indigenous communities, and up to $1,500,000 may be made available for grants to carry out the activities of the Cultural Antiquities Task Force. (5)InnovationThe USAID Administrator may use funds appropriated by this Act under title III to make innovation incentive awards in accordance with the terms and conditions of section 7034(e)(4) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided, That each individual award may not exceed $100,000: Provided further, That no more than 15 such awards may be made during fiscal year 2022. 
(6)Exchange visitor programNone of the funds made available by this Act may be used to modify the Exchange Visitor Program administered by the Department of State to implement the Mutual Educational and Cultural Exchange Act of 1961 (Public Law 87–256; 22 U.S.C. 2451 et seq.), except through the formal rulemaking process pursuant to the Administrative Procedure Act (5 U.S.C. 551 et seq.) and notwithstanding the exceptions to such rulemaking process in such Act: Provided, That funds made available for such purpose shall only be made available after consultation with, and subject to the regular notification procedures of, the Committees on Appropriations, regarding how any proposed modification would affect the public diplomacy goals of, and the estimated economic impact on, the United States: Provided further, That such consultation shall take place not later than 30 days prior to the publication in the Federal Register of any regulatory action modifying the Exchange Visitor Program. 
(7)Development Innovation VenturesFunds appropriated by this Act under the heading Development Assistance and made available for the Development Innovation Ventures program may be made available for the purposes of chapter I of part I of the Foreign Assistance Act of 1961. (8)Export-Import Bank (A)Section 6(a)(3) of the Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)(3)) shall be applied through September 30, 2022 by substituting 4 percent for 2 percent in each place it appears. 
(B)Section 8(g) of the Export-Import Bank Act of 1945 (12 U.S.C. 635g(g)) shall be applied through September 30, 2022 by substituting 4 percent for 2 percent in each place it appears. (f)Partner vettingPrior to initiating a partner vetting program, or making a significant change to the scope of an existing partner vetting program, the Secretary of State and USAID Administrator, as appropriate, shall consult with the Committees on Appropriations: Provided, That the Secretary and the Administrator shall provide a direct vetting option for prime awardees in any partner vetting program initiated or significantly modified after the date of enactment of this Act, unless the Secretary of State or USAID Administrator, as applicable, informs the Committees on Appropriations on a case-by-case basis that a direct vetting option is not feasible for such program. 
(g)ContingenciesDuring fiscal year 2022, the President may use up to $150,000,000 under the authority of section 451 of the Foreign Assistance Act of 1961, notwithstanding any other provision of law. (h)International child abductionsThe Secretary of State should withhold funds appropriated under title III of this Act for assistance for the central government of any country that is not taking appropriate steps to comply with the Convention on the Civil Aspects of International Child Abductions, done at the Hague on October 25, 1980: Provided, That the Secretary shall report to the Committees on Appropriations within 15 days of withholding funds under this subsection. 
(i)Transfer of funds for extraordinary protectionThe Secretary of State may transfer to, and merge with, funds under the heading Protection of Foreign Missions and Officials unobligated balances of expired funds appropriated under the heading Diplomatic Programs for fiscal year 2022 at no later than the end of the fifth fiscal year after the last fiscal year for which such funds are available for the purposes for which appropriated: Provided, That not more than $50,000,000 may be transferred. 
(j)AuthorityFunds made available by this Act under the heading Economic Support Fund to counter extremism may be made available notwithstanding any other provision of law restricting assistance to foreign countries, except sections 502B, 620A, and 620M of the Foreign Assistance Act of 1961: Provided, That the use of the authority of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. 
(k)Protections and remedies for employees of diplomatic missions and international organizationsThe terms and conditions of section 7034(k) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2020 (division G of Public Law 116–94) shall continue in effect during fiscal year 2022. (l)Extension of authorities (1)Passport feesSection 1(b)(2) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(2)) shall be applied by substituting September 30, 2022 for September 30, 2010. 
(2)Incentives for critical postsThe authority contained in section 1115(d) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2022. (3)USAID civil service annuitant waiverSection 625(j)(1) of the Foreign Assistance Act of 1961 (22 U.S.C. 2385(j)(1)) shall be applied by substituting September 30, 2022 for October 1, 2010 in subparagraph (B). 
(4)Overseas pay comparability and limitation 
(A)Subject to the limitation described in subparagraph (B), the authority provided by section 1113 of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall remain in effect through September 30, 2022. (B)The authority described in subparagraph (A) may not be used to pay an eligible member of the Foreign Service (as defined in section 1113(b) of the Supplemental Appropriations Act, 2009 (Public Law 111–32)) a locality-based comparability payment (stated as a percentage) that exceeds two-thirds of the amount of the locality-based comparability payment (stated as a percentage) that would be payable to such member under section 5304 of title 5, United States Code, if such member’s official duty station were in the District of Columbia. 
(5)Categorical eligibilityThe Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1990 (Public Law 101–167) is amended— (A)in section 599D (8 U.S.C. 1157 note)— 
(i)in subsection (b)(3), by striking and 2021 and inserting 2021, and 2022; and (ii)in subsection (e), by striking 2021 each place it appears and inserting 2022; and 
(B)in section 599E(b)(2) (8 U.S.C. 1255 note), by striking 2021 and inserting 2022. (6)Inspector general annuitant waiverThe authorities provided in section 1015(b) of the Supplemental Appropriations Act, 2010 (Public Law 111–212) shall remain in effect through September 30, 2022, and may be used to facilitate the assignment of persons for oversight of programs in Syria, South Sudan, Yemen, Somalia, and Venezuela. 
(7)Accountability review boardsThe authority provided by section 301(a)(3) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986 (22 U.S.C. 4831(a)(3)) shall remain in effect for facilities in Afghanistan through September 30, 2022, except that the notification and reporting requirements contained in such section shall include the Committees on Appropriations. (8)Special inspector general for afghanistan reconstruction competitive statusNotwithstanding any other provision of law, any employee of the Special Inspector General for Afghanistan Reconstruction (SIGAR) who completes at least 12 months of continuous service after enactment of this Act or who is employed on the date on which SIGAR terminates, whichever occurs first, shall acquire competitive status for appointment to any position in the competitive service for which the employee possesses the required qualifications. 
(9)Transfer of balancesSection 7081(h) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) shall continue in effect during fiscal year 2022. (10)Department of state inspector general waiver authorityThe Inspector General of the Department of State may waive the provisions of subsections (a) through (d) of section 824 of the Foreign Service Act of 1980 (22 U.S.C. 4064) on a case-by-case basis for an annuitant reemployed by the Inspector General on a temporary basis, subject to the same constraints and in the same manner by which the Secretary of State may exercise such waiver authority pursuant to subsection (g) of such section. 
(m)Monitoring and evaluation 
(1)Beneficiary feedbackFunds appropriated by this Act that are made available for monitoring and evaluation of assistance under the headings Development Assistance, International Disaster Assistance, and Migration and Refugee Assistance shall be made available for the regular and systematic collection of feedback obtained directly from beneficiaries to enhance the quality and relevance of such assistance: Provided, That the Department of State and USAID shall establish, and post on their respective websites, updated procedures for implementing partners that receive funds under such headings for regularly and systematically collecting and responding to such feedback, including guidelines for the reporting on actions taken in response to the feedback received: Provided further, That the Department of State and USAID shall regularly conduct oversight to ensure that such feedback is regularly collected and used by implementing partners to maximize the cost-effectiveness and utility of such assistance. 
(2)Ex-post evaluationsOf the funds appropriated by this Act under titles III and IV, not less than $10,000,000 shall be made available for ex-post evaluations consistent with the requirements under this heading in the report accompanying this Act. (n)Loans, consultation, and notification (1)Loan guaranteesFunds appropriated under the headings Economic Support Fund and Assistance for Europe, Eurasia and Central Asia by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of loan guarantees for Egypt, Jordan, Tunisia, and Ukraine, which are authorized to be provided: Provided, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country. 
(2)Foreign military financing direct loansDuring fiscal year 2022, direct loans under section 23 of the Arms Export Control Act may be made available for Jordan, notwithstanding section 23(c)(1) of the Arms Export Control Act, gross obligations for the principal amounts of which shall not exceed $4,000,000,000: Provided, That funds appropriated under the heading Foreign Military Financing Program in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for the costs, as defined in section 502 of the Congressional Budget Act of 1974, of such loans: Provided further, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974 and may include the costs of selling, reducing, or cancelling any amounts owed to the United States or any agency of the United States: Provided further, That the Government of the United States may charge fees for such loans, which shall be collected from borrowers in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That no funds made available to the North Atlantic Treaty Organization (NATO) or major non-NATO allies by this or any other appropriations Act for this fiscal year or prior fiscal years may be used for payment of any fees associated with such loans: Provided further, That such loans shall be repaid in not more than 12 years, including a grace period of up to one year on repayment of principal: Provided further, That notwithstanding section 23(c)(1) of the Arms Export Control Act, interest for such loans may be charged at a rate determined by the Secretary of State, except that such rate may not be less than the prevailing interest rate on marketable Treasury securities of similar maturity: Provided further, That amounts made available under this paragraph for such costs shall not be considered assistance for the purposes of provisions of law limiting assistance to a country. 
(3)Foreign military financing loan guaranteesFunds appropriated under the heading Foreign Military Financing Program in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available, notwithstanding the third proviso under such heading, for the costs of loan guarantees under section 24 of the Arms Export Control Act for Jordan, which are authorized to be provided: Provided, That such funds are available to subsidize gross obligations for the principal amount of commercial loans, and total loan principal, any part of which is to be guaranteed, not to exceed $4,000,000,000: Provided further, That no loan guarantee with respect to any one borrower may exceed 80 percent of the loan principal: Provided further, That any loan guaranteed under this paragraph may not be subordinated to another debt contracted by the borrower or to any other claims against the borrower in the case of default: Provided further, That repayment in United States dollars of any loan guaranteed under this paragraph shall be required within a period not to exceed 12 years after the loan agreement is signed: Provided further, That the Government of the United States may charge fees for such loan guarantees, as may be determined, notwithstanding section 24 of the Arms Export Control Act, which shall be collected from borrowers or third parties on behalf of such borrowers in accordance with section 502(7) of the Congressional Budget Act of 1974: Provided further, That amounts made available under this paragraph for the costs of such guarantees shall not be considered assistance for the purposes of provisions of law limiting assistance to a country. 
(4)Consultation and notificationFunds made available pursuant to the authorities of this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. (o)Local works (1)FundingOf the funds appropriated by this Act under the headings Development Assistance and Economic Support Fund, not less than $55,000,000 shall be made available for Local Works pursuant to section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), which may remain available until September 30, 2026. 
(2)Eligible entitiesFor the purposes of section 7080 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), eligible entities shall be defined as small local, international, and United States-based nongovernmental organizations, educational institutions, and other small entities that have received less than a total of $5,000,000 from USAID over the previous 5 fiscal years: Provided, That departments or centers of such educational institutions may be considered individually in determining such eligibility. 
(p)Definitions 
(1)Appropriate congressional committeesUnless otherwise defined in this Act, for purposes of this Act the term appropriate congressional committees means the Committees on Appropriations and Foreign Relations of the Senate and the Committees on Appropriations and Foreign Affairs of the House of Representatives. (2)Funds appropriated by this act and prior actsUnless otherwise defined in this Act, for purposes of this Act the term funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs means funds that remain available for obligation, and have not expired. 
(3)International financial institutionsIn this Act international financial institutions means the International Bank for Reconstruction and Development, the International Development Association, the International Finance Corporation, the Inter-American Development Bank, the International Monetary Fund, the International Fund for Agricultural Development, the Asian Development Bank, the Asian Development Fund, the Inter-American Investment Corporation, the North American Development Bank, the European Bank for Reconstruction and Development, the African Development Bank, the African Development Fund, and the Multilateral Investment Guarantee Agency. (4)Spend planIn this Act, the term spend plan means a plan for the uses of funds appropriated for a particular entity, country, program, purpose, or account and which shall include, at a minimum, a description of— 
(A)realistic and sustainable goals, criteria for measuring progress, and a timeline for achieving such goals; (B)amounts and sources of funds by account; 
(C)how such funds will complement other ongoing or planned programs; and (D)implementing partners, to the maximum extent practicable. 
(5)Successor operating unitAny reference to a particular USAID operating unit or office in this or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be deemed to include any successor operating unit or office performing the same or similar functions. (6)USAIDIn this Act, the term USAID means the United States Agency for International Development.LAW ENFORCEMENT AND SECURITY 
7035. 
(a)Assistance 
(1)Community-based police assistanceFunds made available under titles III and IV of this Act to carry out the provisions of chapter 1 of part I and chapters 4 and 6 of part II of the Foreign Assistance Act of 1961, may be used, notwithstanding section 660 of that Act, to enhance the effectiveness and accountability of civilian police authority through training and technical assistance in human rights, the rule of law, anti-corruption, strategic planning, and through assistance to foster civilian police roles that support democratic governance, including assistance for programs to prevent conflict, respond to disasters, address gender-based violence, and foster improved police relations with the communities they serve. (2)Counterterrorism partnerships fundFunds appropriated by this Act under the heading Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the Counterterrorism Partnerships Fund for programs in areas liberated from, under the influence of, or adversely affected by, the Islamic State of Iraq and Syria or other terrorist organizations: Provided, That such areas shall include the Kurdistan Region of Iraq: Provided further, That prior to the obligation of funds made available pursuant to this paragraph, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such funds: Provided further, That funds made available pursuant to this paragraph shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(3)Combat casualty care 
(A)Consistent with the objectives of the Foreign Assistance Act of 1961 and the Arms Export Control Act, funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program shall be made available for combat casualty training and equipment consistent with prior fiscal years. (B)The Secretary of State shall offer combat casualty care training and equipment as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this subparagraph shall apply to a country in conflict, unless the Secretary determines that such country has in place, to the maximum extent practicable, functioning combat casualty care treatment and equipment that meets or exceeds the standards recommended by the Committee on Tactical Combat Casualty Care: Provided further, That any such training and equipment for combat casualty care shall be made available through an open and competitive process. 
(4)Training related to international humanitarian lawThe Secretary of State shall offer training related to the requirements of international humanitarian law as a component of any package of lethal assistance funded by this Act with funds appropriated under the headings Peacekeeping Operations and Foreign Military Financing Program: Provided, That the requirement of this paragraph shall not apply to a country that is a member of the North Atlantic Treaty Organization (NATO), is a major non-NATO ally designated by section 517(b) of the Foreign Assistance Act of 1961, or is complying with international humanitarian law: Provided further, That any such training shall be made available through an open and competitive process. 
(5)Security force professionalizationFunds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Peacekeeping Operations shall be made available to increase the capacity of foreign military and law enforcement personnel to operate in accordance with appropriate standards relating to human rights and the protection of civilians in the manner specified under this section in Senate Report 116–126, following consultation with the Committees on Appropriations: Provided, That funds made available pursuant to this paragraph shall be made available through an open and competitive process. 
(6)Global security contingency fundNotwithstanding any other provision of this Act, up to $7,500,000 from funds appropriated by this Act under the headings Peacekeeping Operations and Foreign Military Financing Program may be transferred to, and merged with, funds previously made available under the heading Global Security Contingency Fund, subject to the regular notification procedures of the Committees on Appropriations. (7)International prison conditionsFunds appropriated by this Act under the headings Development Assistance, Economic Support Fund, and International Narcotics Control and Law Enforcement, shall be made available for assistance to eliminate inhumane conditions in foreign prisons and other detention facilities, notwithstanding section 660 of the Foreign Assistance Act of 1961: Provided, That the Secretary of State and the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of such funds prior to obligation and not later than 60 days after enactment of this Act: Provided further, That such funds shall be in addition to funds otherwise made available by this Act for such purpose. 
(b)Authorities 
(1)Reconstituting civilian police authorityIn providing assistance with funds appropriated by this Act under section 660(b)(6) of the Foreign Assistance Act of 1961, support for a nation emerging from instability may be deemed to mean support for regional, district, municipal, or other sub-national entity emerging from instability, as well as a nation emerging from instability. (2)Disarmament, demobilization, and reintegrationSection 7034(d) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235) shall continue in effect during fiscal year 2022. 
(3)Extension of war reserves stockpile authority 
(A)Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking of this section and all that follows through the period at the end and inserting of this section after September 30, 2025.. (B)Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking and 2023 and inserting 2023, 2024, and 2025. 
(4)Commercial leasing of defense articlesNotwithstanding any other provision of law, and subject to the regular notification procedures of the Committees on Appropriations, the authority of section 23(a) of the Arms Export Control Act (22 U.S.C. 2763) may be used to provide financing to Israel, Egypt, the North Atlantic Treaty Organization (NATO), and major non-NATO allies for the procurement by leasing (including leasing with an option to purchase) of defense articles from United States commercial suppliers, not including Major Defense Equipment (other than helicopters and other types of aircraft having possible civilian application), if the President determines that there are compelling foreign policy or national security reasons for those defense articles being provided by commercial lease rather than by government-to-government sale under such Act. (5)Special defense acquisition fundNot to exceed $900,000,000 may be obligated pursuant to section 51(c)(2) of the Arms Export Control Act (22 U.S.C. 2795(c)(2)) for the purposes of the Special Defense Acquisition Fund (the Fund), to remain available for obligation until September 30, 2024: Provided, That the provision of defense articles and defense services to foreign countries or international organizations from the Fund shall be subject to the concurrence of the Secretary of State. 
(6)Public disclosureFor the purposes of funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for units of foreign security forces, the term to the maximum extent practicable in section 620M(d)(7) of the Foreign Assistance Act of 1961 (22 U.S.C. 2378d) means that the identity of such units shall be made publicly available unless the Secretary of State, on a case-by-case basis, determines and reports to the appropriate congressional committees that non-disclosure is in the national security interest of the United States: Provided, That any such determination shall include a detailed justification, and may be submitted in classified form. 
(7)Duty to informIf assistance to a foreign security force is provided in a manner in which the recipient unit or units cannot be identified prior to the transfer of assistance, the Secretary of State shall regularly provide a list of units prohibited from receiving such assistance pursuant to section 620M of the Foreign Assistance Act of 1961 to the recipient government, and such assistance shall be made available subject to a written agreement that the recipient government will comply with such prohibition: Provided, That such requirement regarding a written agreement shall take effect not later than December 31, 2021. 
(8)Oversight and Accountability— (A)Prior to the signing of a new Letter of Offer and Acceptance (LOA) involving funds appropriated under the heading Foreign Military Financing Program, the Secretary of State shall consult with each recipient government to ensure that the LOA between the United States and such recipient government complies with purposes of section 4 of the Arms Export Control Act (22 U.S.C. 2754) and that the defense articles, services, and training procured with funds appropriated under such heading are consistent with United States national security policy. 
(B)The Secretary of State shall promptly inform the appropriate congressional committees of any instance in which the Secretary of State has credible information that such assistance was used in a manner contrary to such agreement. (c)Limitations (1)Child soldiersFunds appropriated by this Act should not be used to support any military training or operations that include child soldiers. 
(2)Landmines and cluster munitions 
(A)LandminesNotwithstanding any other provision of law, demining equipment available to the United States Agency for International Development and the Department of State and used in support of the clearance of landmines and unexploded ordnance for humanitarian purposes may be disposed of on a grant basis in foreign countries, subject to such terms and conditions as the Secretary of State may prescribe. (B)Cluster munitionsNo military assistance shall be furnished for cluster munitions, no defense export license for cluster munitions may be issued, and no cluster munitions or cluster munitions technology shall be sold or transferred, unless— 
(i)the submunitions of the cluster munitions, after arming, do not result in more than 1 percent unexploded ordnance across the range of intended operational environments, and the agreement applicable to the assistance, transfer, or sale of such cluster munitions or cluster munitions technology specifies that the cluster munitions will only be used against clearly defined military targets and will not be used where civilians are known to be present or in areas normally inhabited by civilians; or (ii)such assistance, license, sale, or transfer is for the purpose of demilitarizing or permanently disposing of such cluster munitions. 
(3)Crowd control itemsFunds appropriated by this Act should not be used for tear gas, small arms, light weapons, ammunition, or other items for crowd control purposes for foreign security forces that use excessive force to repress peaceful expression, association, or assembly in countries that the Secretary of State determines are undemocratic or are undergoing democratic transitions. (d)Reports (1)Security assistance reportNot later than 120 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations a report on funds obligated and expended during fiscal year 2021, by country and purpose of assistance, under the headings Peacekeeping Operations, International Military Education and Training, and Foreign Military Financing Program. 
(2)Annual foreign military training reportFor the purposes of implementing section 656 of the Foreign Assistance Act of 1961, the term military training provided to foreign military personnel by the Department of Defense and the Department of State shall be deemed to include all military training provided by foreign governments with funds appropriated to the Department of Defense or the Department of State, except for training provided by the government of a country designated by section 517(b) of such Act (22 U.S.C. 2321k(b)) as a major non-North Atlantic Treaty Organization ally: Provided, That such third-country training shall be clearly identified in the report submitted pursuant to section 656 of such Act.Arab league boycott of israel 
7036.It is the sense of the Congress that— (1)the Arab League boycott of Israel, and the secondary boycott of American firms that have commercial ties with Israel, is an impediment to peace in the region and to United States investment and trade in the Middle East and North Africa; 
(2)the Arab League boycott, which was regrettably reinstated in 1997, should be immediately and publicly terminated, and the Central Office for the Boycott of Israel immediately disbanded; (3)all Arab League states should normalize relations with their neighbor Israel; 
(4)the President and the Secretary of State should continue to vigorously oppose the Arab League boycott of Israel and find concrete steps to demonstrate that opposition by, for example, taking into consideration the participation of any recipient country in the boycott when determining to sell weapons to said country; and (5)the President should report to Congress annually on specific steps being taken by the United States to encourage Arab League states to normalize their relations with Israel to bring about the termination of the Arab League boycott of Israel, including those to encourage allies and trading partners of the United States to enact laws prohibiting businesses from complying with the boycott and penalizing businesses that do comply.PALESTINIAN STATEHOOD 
7037. 
(a)Limitation on assistanceNone of the funds appropriated under titles III through VI of this Act may be provided to support a Palestinian state unless the Secretary of State determines and certifies to the appropriate congressional committees that— (1)the governing entity of a new Palestinian state— 
(A)has demonstrated a firm commitment to peaceful co-existence with the State of Israel; and (B)is taking appropriate measures to counter terrorism and terrorist financing in the West Bank and Gaza, including the dismantling of terrorist infrastructures, and is cooperating with appropriate Israeli and other appropriate security organizations; and 
(2)the Palestinian Authority (or the governing entity of a new Palestinian state) is working with other countries in the region to vigorously pursue efforts to establish a just, lasting, and comprehensive peace in the Middle East that will enable Israel and an independent Palestinian state to exist within the context of full and normal relationships, which should include— (A)termination of all claims or states of belligerency; 
(B)respect for and acknowledgment of the sovereignty, territorial integrity, and political independence of every state in the area through measures including the establishment of demilitarized zones; (C)their right to live in peace within secure and recognized boundaries free from threats or acts of force; 
(D)freedom of navigation through international waterways in the area; and (E)a framework for achieving a just settlement of the refugee problem. 
(b)Sense of congressIt is the sense of Congress that the governing entity should enact a constitution assuring the rule of law, an independent judiciary, and respect for human rights for its citizens, and should enact other laws and regulations assuring transparent and accountable governance. (c)WaiverThe President may waive subsection (a) if the President determines that it is important to the national security interest of the United States to do so. 
(d)ExemptionThe restriction in subsection (a) shall not apply to assistance intended to help reform the Palestinian Authority and affiliated institutions, or the governing entity, in order to help meet the requirements of subsection (a), consistent with the provisions of section 7040 of this Act (Limitation on Assistance for the Palestinian Authority).PROHIBITION ON ASSISTANCE TO THE PALESTINIAN BROADCASTING CORPORATION 7038.None of the funds appropriated or otherwise made available by this Act may be used to provide equipment, technical support, consulting services, or any other form of assistance to the Palestinian Broadcasting Corporation.ASSISTANCE FOR THE WEST BANK AND GAZA 
7039. 
(a)OversightFor fiscal year 2022, 30 days prior to the initial obligation of funds for the bilateral West Bank and Gaza Program, the Secretary of State shall certify to the Committees on Appropriations that procedures have been established to assure the Comptroller General of the United States will have access to appropriate United States financial information in order to review the uses of United States assistance for the Program funded under the heading Economic Support Fund for the West Bank and Gaza. (b)VettingPrior to the obligation of funds appropriated by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall take all appropriate steps to ensure that such assistance is not provided to or through any individual, private or government entity, or educational institution that the Secretary knows or has reason to believe advocates, plans, sponsors, engages in, or has engaged in, terrorist activity nor, with respect to private entities or educational institutions, those that have as a principal officer of the entity's governing board or governing board of trustees any individual that has been determined to be involved in, or advocating terrorist activity or determined to be a member of a designated foreign terrorist organization: Provided, That the Secretary of State shall, as appropriate, establish procedures specifying the steps to be taken in carrying out this subsection and shall terminate assistance to any individual, entity, or educational institution which the Secretary has determined to be involved in or advocating terrorist activity. 
(c)Prohibition 
(1)Recognition of acts of terrorismNone of the funds appropriated under titles III through VI of this Act for assistance under the West Bank and Gaza Program may be made available for— (A)the purpose of recognizing or otherwise honoring individuals who commit, or have committed acts of terrorism; and 
(B)any educational institution located in the West Bank or Gaza that is named after an individual who the Secretary of State determines has committed an act of terrorism. (2)Security assistance and reporting requirementNotwithstanding any other provision of law, none of the funds made available by this or prior appropriations Acts, including funds made available by transfer, may be made available for obligation for security assistance for the West Bank and Gaza until the Secretary of State reports to the Committees on Appropriations on the benchmarks that have been established for security assistance for the West Bank and Gaza and reports on the extent of Palestinian compliance with such benchmarks. 
(d)Oversight by the united states agency for international development 
(1)The Administrator of the United States Agency for International Development shall ensure that Federal or non-Federal audits of all contractors and grantees, and significant subcontractors and sub-grantees, under the West Bank and Gaza Program, are conducted at least on an annual basis to ensure, among other things, compliance with this section. (2)Of the funds appropriated by this Act, up to $1,000,000 may be used by the Office of Inspector General of the United States Agency for International Development for audits, investigations, and other activities in furtherance of the requirements of this subsection: Provided, That such funds are in addition to funds otherwise available for such purposes. 
(e)Comptroller general of the united states auditSubsequent to the certification specified in subsection (a), the Comptroller General of the United States shall conduct an audit and an investigation of the treatment, handling, and uses of all funds for the bilateral West Bank and Gaza Program, including all funds provided as cash transfer assistance, in fiscal year 2022 under the heading Economic Support Fund, and such audit shall address— (1)the extent to which such Program complies with the requirements of subsections (b) and (c); and 
(2)an examination of all programs, projects, and activities carried out under such Program, including both obligations and expenditures. (f)Notification proceduresFunds made available in this Act for West Bank and Gaza shall be subject to the regular notification procedures of the Committees on Appropriations. LIMITATION ON ASSISTANCE FOR THE PALESTINIAN AUTHORITY 
7040. 
(a)Prohibition of fundsNone of the funds appropriated by this Act to carry out the provisions of chapter 4 of part II of the Foreign Assistance Act of 1961 may be obligated or expended with respect to providing funds to the Palestinian Authority. (b)WaiverThe prohibition included in subsection (a) shall not apply if the President certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that waiving such prohibition is important to the national security interest of the United States. 
(c)Period of application of waiverAny waiver pursuant to subsection (b) shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. (d)ReportWhenever the waiver authority pursuant to subsection (b) is exercised, the President shall submit a report to the Committees on Appropriations detailing the justification for the waiver, the purposes for which the funds will be spent, and the accounting procedures in place to ensure that the funds are properly disbursed: Provided, That the report shall also detail the steps the Palestinian Authority has taken to arrest terrorists, confiscate weapons and dismantle the terrorist infrastructure. 
(e)CertificationIf the President exercises the waiver authority under subsection (b), the Secretary of State must certify and report to the Committees on Appropriations prior to the obligation of funds that the Palestinian Authority has established a single treasury account for all Palestinian Authority financing and all financing mechanisms flow through this account, no parallel financing mechanisms exist outside of the Palestinian Authority treasury account, and there is a single comprehensive civil service roster and payroll, and the Palestinian Authority is acting to counter incitement of violence against Israelis and is supporting activities aimed at promoting peace, coexistence, and security cooperation with Israel. (f)Prohibition to hamas and the palestine liberation organization (1)None of the funds appropriated in titles III through VI of this Act may be obligated for salaries of personnel of the Palestinian Authority located in Gaza or may be obligated or expended for assistance to Hamas or any entity effectively controlled by Hamas, any power-sharing government of which Hamas is a member, or that results from an agreement with Hamas and over which Hamas exercises undue influence. 
(2)Notwithstanding the limitation of paragraph (1), assistance may be provided to a power-sharing government only if the President certifies and reports to the Committees on Appropriations that such government, including all of its ministers or such equivalent, has publicly accepted and is complying with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended. (3)The President may exercise the authority in section 620K(e) of the Foreign Assistance Act of 1961, as added by the Palestinian Anti-Terrorism Act of 2006 (Public Law 109–446) with respect to this subsection. 
(4)Whenever the certification pursuant to paragraph (2) is exercised, the Secretary of State shall submit a report to the Committees on Appropriations within 120 days of the certification and every quarter thereafter on whether such government, including all of its ministers or such equivalent are continuing to comply with the principles contained in section 620K(b)(1) (A) and (B) of the Foreign Assistance Act of 1961, as amended: Provided, That the report shall also detail the amount, purposes and delivery mechanisms for any assistance provided pursuant to the abovementioned certification and a full accounting of any direct support of such government. 
(5)None of the funds appropriated under titles III through VI of this Act may be obligated for assistance for the Palestine Liberation Organization. MIDDLE EAST AND NORTH AFRICA 7041. (a)Egypt (1)Certification and reportFunds appropriated by this Act that are available for assistance for Egypt may be made available notwithstanding any other provision of law restricting assistance for Egypt, except for this subsection and section 620M of the Foreign Assistance Act of 1961, and may only be made available for assistance for the Government of Egypt if the Secretary of State certifies and reports to the Committees on Appropriations that such government is— 
(A)sustaining the strategic relationship with the United States; and (B)meeting its obligations under the 1979 Egypt-Israel Peace Treaty. 
(2)Economic support fundOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $125,000,000 shall be made available for assistance for Egypt, of which $40,000,000 should be made available for higher education programs, including not less than $15,000,000 for scholarships for Egyptian students with high financial need to attend not-for-profit institutions of higher education in Egypt that are currently accredited by a regional accrediting agency recognized by the United States Department of Education, or meets standards equivalent to those required for United States institutional accreditation by a regional accrediting agency recognized by such Department: Provided, That such funds shall be made available for democracy programs, and for development programs in the Sinai: Provided further, That such funds may not be made available for cash transfer assistance or budget support unless the Secretary of State certifies and reports to the appropriate congressional committees that the Government of Egypt is taking consistent and effective steps to stabilize the economy and implement market-based economic reforms. 
(3)Foreign military financing program 
(A)CertificationOf the funds appropriated by this Act under the heading Foreign Military Financing Program, $1,300,000,000, to remain available until September 30, 2023, should be made available for assistance for Egypt: Provided, That such funds may be transferred to an interest bearing account in the Federal Reserve Bank of New York, following consultation with the Committees on Appropriations, and the uses of any interest earned on such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That $150,000,000 of such funds shall be withheld from obligation until the Secretary of State certifies and reports to the Committees on Appropriations that the Government of Egypt is taking sustained and effective steps to— 
(i)strengthen the rule of law, democratic institutions, and human rights in Egypt, including to protect religious minorities and the rights of women, which are in addition to steps taken during the previous calendar year for such purposes; (ii)implement reforms that protect freedoms of expression, association, and peaceful assembly, including the ability of civil society organizations, human rights defenders, and the media to function without interference; 
(iii)hold Egyptian security forces accountable, including officers credibly alleged to have violated human rights; (iv)investigate and prosecute cases of extrajudicial killings and forced disappearances; 
(v)provide regular access for United States officials to monitor such assistance in areas where the assistance is used; and (vi)prevent the intimidation and harassment of American citizens: 
Provided further, That the certification requirement of this paragraph shall not apply to funds appropriated by this Act under such heading for counterterrorism, border security, and nonproliferation programs for Egypt.  
(B)WaiverThe Secretary of State may waive the certification requirement in subparagraph (A) if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national security interest of the United States, and submits a report to such Committees containing a detailed justification for the use of such waiver and the reasons why any of the requirements of subparagraph (A) cannot be met: Provided, That the report required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex. 
(C)In addition to the funds withheld pursuant to subparagraph (A)— (i)$135,000,000 of the funds made available pursuant to this paragraph shall be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that the Government of Egypt is making clear and consistent progress in releasing political prisoners and providing detainees with due process of law; and 
(ii)$15,000,000 of the funds made available pursuant to this paragraph shall be withheld from obligation until the Secretary of State determines and reports to the Committees on Appropriations that the Government of Egypt has provided American citizens with fair and commensurate compensation for injuries suffered as a result of an attack against a tour group by the Egyptian military. (b)Iran (1)FundingFunds appropriated by this Act under the headings Diplomatic Programs, Economic Support Fund, and Nonproliferation, Anti-terrorism, Demining and Related Programs shall be made available for the programs and activities described under this section in the report accompanying this Act. 
(2)Reports 
(A)Semi-annual reportThe Secretary of State shall submit to the Committees on Appropriations the semi-annual report required by section 135(d)(4) of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(d)(4)), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17). (B)Sanctions reportNot later than 180 days after the date of enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a report on— 
(i)the status of United States bilateral sanctions on Iran; (ii)the reimposition and renewed enforcement of secondary sanctions; and 
(iii)the impact such sanctions have had on Iran’s destabilizing activities throughout the Middle East. (c)Iraq (1)PurposesFunds appropriated under titles III and IV of this Act shall be made available for assistance for Iraq for— 
(A)bilateral economic assistance and international security assistance, including in the Kurdistan Region of Iraq; (B)stabilization assistance, including in Anbar Province; 
(C)justice sector strengthening; (D)humanitarian assistance, including in the Kurdistan Region of Iraq; and 
(E)programs to protect and assist religious and ethnic minority populations in Iraq, including as described under this section in the report accompanying this Act. (2)Basing rights agreementNone of the funds appropriated or otherwise made available by this Act may be used by the Government of the United States to enter into a permanent basing rights agreement between the United States and Iraq. 
(d)JordanOf the funds appropriated by this Act under titles III and IV, not less than $1,650,000,000 shall be made available for assistance for Jordan, of which not less than $845,100,000 shall be made available for budget support for the Government of Jordan and not less than $425,000,000 shall be made available under the heading Foreign Military Financing Program. (e)Lebanon (1)AssistanceFunds appropriated under titles III and IV of this Act shall be made available for assistance for Lebanon: Provided, That such funds made available under the heading Economic Support Fund may be made available notwithstanding section 1224 of the Foreign Relations Authorization Act, Fiscal Year 2003 (Public Law 107–228; 22 U.S.C. 2346 note). 
(2)Security assistance 
(A)Funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program that are made available for assistance for Lebanon may be made available for programs and equipment for the Lebanese Internal Security Forces (ISF) and the Lebanese Armed Forces (LAF) to address security and stability requirements in areas affected by conflict in Syria, following consultation with the appropriate congressional committees. (B)Funds appropriated by this Act under the heading Foreign Military Financing Program that are made available for assistance for Lebanon may only be made available for programs to— 
(i)professionalize the LAF to mitigate internal and external threats from non-state actors, including Hizballah; (ii)strengthen border security and combat terrorism, including training and equipping the LAF to secure the borders of Lebanon and address security and stability requirements in areas affected by conflict in Syria, interdicting arms shipments, and preventing the use of Lebanon as a safe haven for terrorist groups; and 
(iii)implement United Nations Security Council Resolution 1701: Provided, That prior to obligating funds made available by this subparagraph for assistance for the LAF, the Secretary of State shall submit to the Committees on Appropriations a spend plan, including actions to be taken to ensure equipment provided to the LAF is used only for the intended purposes, except such plan may not be considered as meeting the notification requirements under section 7015 of this Act or under section 634A of the Foreign Assistance Act of 1961, and shall be submitted not later than June 1, 2022: Provided further, That any notification submitted pursuant to such section shall include any funds specifically intended for lethal military equipment.  (3)LimitationNone of the funds appropriated by this Act may be made available for the ISF or the LAF if the ISF or the LAF is controlled by a foreign terrorist organization, as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189). 
(f)Libya 
(1)AssistanceFunds appropriated under titles III and IV of this Act shall be made available for stabilization assistance for Libya, including support for a United Nations-facilitated political process and border security: Provided, That the limitation on the uses of funds for certain infrastructure projects in section 7041(f)(2) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2014 (division K of Public Law 113–76) shall apply to such funds. 
(2)CertificationPrior to the initial obligation of funds made available by this Act for assistance for Libya, the Secretary of State shall certify and report to the Committees on Appropriations that all practicable steps have been taken to ensure that mechanisms are in place for monitoring, oversight, and control of such funds. (g)Morocco (1)Availability and consultation requirementFunds appropriated under title III of this Act shall be made available for assistance for the Western Sahara: Provided, That not later than 90 days after enactment of this Act and prior to the obligation of such funds, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall consult with the Committees on Appropriations on the proposed uses of such funds. 
(2)Foreign military financing programFunds appropriated by this Act under the heading Foreign Military Financing Program that are available for assistance for Morocco may only be used for the purposes requested in the Congressional Budget Justification, Foreign Operations, Fiscal Year 2017. (h)Saudi arabia (1)International military education and trainingNone of the funds appropriated by this Act under the heading International Military Education and Training may be made available for assistance for the Government of Saudi Arabia. 
(2)Export-import bankNone of the funds appropriated or otherwise made available by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs should be obligated or expended by the Export-Import Bank of the United States to guarantee, insure, or extend (or participate in the extension of) credit in connection with the export of nuclear technology, equipment, fuel, materials, or other nuclear technology-related goods or services to Saudi Arabia unless the Government of Saudi Arabia— (A)has in effect a nuclear cooperation agreement pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153); 
(B)has committed to renounce uranium enrichment and reprocessing on its territory under that agreement; and (C)has signed and implemented an Additional Protocol to its Comprehensive Safeguards Agreement with the International Atomic Energy Agency. 
(i)Syria 
(1)Non-lethal assistanceFunds appropriated by this Act under titles III and IV may be made available, notwithstanding any other provision of law, for non-lethal stabilization assistance for Syria, including for emergency medical and rescue response and chemical weapons use investigations. (2)LimitationsFunds made available pursuant to paragraph (1) of this subsection— 
(A)may not be made available for a project or activity that supports or otherwise legitimizes the Government of Iran, foreign terrorist organizations (as designated pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189)), or a proxy of Iran in Syria; (B)may not be made available for activities that further the strategic objectives of the Government of the Russian Federation that the Secretary of State determines may threaten or undermine United States national security interests; and 
(C)should not be used in areas of Syria controlled by a government led by Bashar al-Assad or associated forces. (3)Monitoring and oversightPrior to the obligation of any funds appropriated by this Act and made available for assistance for Syria, the Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of such assistance inside Syria. 
(4)Consultation and notificationFunds made available pursuant to this subsection may only be made available following consultation with the appropriate congressional committees, and shall be subject to the regular notification procedures of the Committees on Appropriations. (j)TunisiaOf the funds appropriated under titles III and IV of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, not less than $197,100,000 shall be made available for assistance for Tunisia. 
(k)West bank and gaza 
(1)AssistanceOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $225,000,000 shall be made available for programs in the West Bank and Gaza. (2)Report on assistancePrior to the initial obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the West Bank and Gaza, the Secretary of State shall report to the Committees on Appropriations that the purpose of such assistance is to— 
(A)advance Middle East peace; (B)improve security in the region; 
(C)continue support for transparent and accountable government institutions; (D)promote a private sector economy; or 
(E)address urgent humanitarian needs. (3)Limitations (A) (i)None of the funds appropriated under the heading Economic Support Fund in this Act may be made available for assistance for the Palestinian Authority, if after the date of enactment of this Act— 
(I)the Palestinians obtain the same standing as member states or full membership as a state in the United Nations or any specialized agency thereof outside an agreement negotiated between Israel and the Palestinians; or (II)the Palestinians initiate an International Criminal Court (ICC) judicially authorized investigation, or actively support such an investigation, that subjects Israeli nationals to an investigation for alleged crimes against Palestinians. 
(ii)The Secretary of State may waive the restriction in clause (i) of this subparagraph resulting from the application of subclause (I) of such clause if the Secretary certifies to the Committees on Appropriations that to do so is in the national security interest of the United States, and submits a report to such Committees detailing how the waiver and the continuation of assistance would assist in furthering Middle East peace. (B) (i)The President may waive the provisions of section 1003 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (Public Law 100–204) if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the appropriate congressional committees that the Palestinians have not, after the date of enactment of this Act— 
(I)obtained in the United Nations or any specialized agency thereof the same standing as member states or full membership as a state outside an agreement negotiated between Israel and the Palestinians; and (II)initiated or actively supported an ICC investigation against Israeli nationals for alleged crimes against Palestinians. 
(ii)Not less than 90 days after the President is unable to make the certification pursuant to clause (i) of this subparagraph, the President may waive section 1003 of Public Law 100–204 if the President determines and certifies in writing to the Speaker of the House of Representatives, the President pro tempore of the Senate, and the Committees on Appropriations that the Palestinians have taken credible steps to enter into direct and meaningful negotiations with Israel and that it is important to the national security interests of the United States and the conduct of diplomacy in advancing Middle East peace: Provided, That any waiver of the provisions of section 1003 of Public Law 100–204 under clause (i) of this subparagraph or under previous provisions of law must expire before the waiver under the preceding sentence may be exercised. 
(iii)Any waiver pursuant to this subparagraph shall be effective for no more than a period of 6 months at a time and shall not apply beyond 12 months after the enactment of this Act. (4)Application of taylor force actFunds appropriated by this Act under the heading Economic Support Fund that are made available for assistance for the West Bank and Gaza shall be made available consistent with section 1004(a) of the Taylor Force Act (title X of division S of Public Law 115–141). 
(5)Security reportThe reporting requirements in section 1404 of the Supplemental Appropriations Act, 2008 (Public Law 110–252) shall apply to funds made available by this Act, including a description of modifications, if any, to the security strategy of the Palestinian Authority. (6)Incitement reportNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees detailing steps taken by the Palestinian Authority to counter incitement of violence against Israelis and to promote peace and coexistence with Israel. 
(l)YemenFunds appropriated under title III and under the headings International Narcotics Control and Law Enforcement and Nonproliferation, Anti-terrorism, Demining and Related Programs of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available for health, humanitarian, and stabilization assistance for Yemen.AFRICA 7042. (a)African great lakes region assistance restrictionFunds appropriated by this Act under the heading International Military Education and Training for the central government of a country in the African Great Lakes region may be made available only for Expanded International Military Education and Training and professional military education until the Secretary of State determines and reports to the Committees on Appropriations that such government is not facilitating or otherwise participating in destabilizing activities in a neighboring country, including aiding and abetting armed groups. 
(b)CameroonFunds appropriated under title IV of this Act that are made available for assistance for the armed forces of Cameroon, including the Rapid Intervention Battalion, may only be made available to counter regional terrorism, including Boko Haram and other Islamic State affiliates, participate in international peacekeeping operations, and for military education and maritime security programs. (c)Central african republicOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for a contribution to the Special Criminal Court in Central African Republic. 
(d)Counter illicit armed groupsFunds appropriated by this Act shall be made available for programs and activities in areas affected by the Lord’s Resistance Army (LRA) or other illicit armed groups in Eastern Democratic Republic of the Congo and the Central African Republic, including to improve physical access, telecommunications infrastructure, and early-warning mechanisms and to support the disarmament, demobilization, and reintegration of former LRA combatants, especially child soldiers. (e)MalawiFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for higher education programs in Malawi shall be made available for higher education and workforce development programs in agriculture as described under this section in the report accompanying this Act. 
(f)South sudan 
(1)AssistanceOf the funds appropriated under title III of this Act that are made available for assistance for South Sudan, not less than $15,000,000 shall be made available for democracy programs and not less than $8,000,000 shall be made available for conflict mitigation and reconciliation programs. (2)Limitation on assistance for the central governmentFunds appropriated by this Act that are made available for assistance for the central Government of South Sudan may only be made available, following consultation with the Committees on Appropriations, for— 
(A)humanitarian assistance; (B)health programs, including to prevent, detect, and respond to infectious diseases; 
(C)assistance to support South Sudan peace negotiations or to advance or implement a peace agreement; and (D)assistance to support implementation of outstanding issues of the Comprehensive Peace Agreement and mutual arrangements related to such agreement: 
Provided, That prior to the initial obligation of funds made available pursuant to subparagraphs (C) and (D), the Secretary of State shall consult with the Committees on Appropriations on the intended uses of such funds and steps taken by such government to advance or implement a peace agreement.  
(g)Sudan 
(1)AssistanceFunds appropriated by this Act under title III should be made available to support the civilian-led transition in Sudan: Provided, That notwithstanding any other provision of law, such funds may be made available for agriculture and economic growth programs, and economic assistance for marginalized areas in Sudan and Abyei. 
(2)ConsultationFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for any new program, project, or activity in Sudan shall be subject to prior consultation with the appropriate congressional committees. (h)Zimbabwe (1)InstructionThe Secretary of the Treasury shall instruct the United States executive director of each international financial institution to vote against any extension by the respective institution of any loan or grant to the Government of Zimbabwe, except to meet basic human needs or to promote democracy, unless the Secretary of State certifies and reports to the Committees on Appropriations that the rule of law has been restored, including respect for ownership and title to property, and freedoms of expression, association, and assembly. 
(2)LimitationNone of the funds appropriated by this Act shall be made available for assistance for the central Government of Zimbabwe, except for health and education, unless the Secretary of State certifies and reports as required in paragraph (1).EAST ASIA AND THE PACIFIC 7043. (a)Burma (1)Bilateral economic assistance (A)Funds appropriated under title III of this Act may be made available notwithstanding any other provision of law for assistance for Burma, except section 7008 of this Act, and following consultation with the appropriate congressional committees. 
(B)Funds appropriated under title III of this Act and made available for assistance for Burma— (i)shall be made available for programs to promote ethnic and religious tolerance and to combat gender-based violence, including in Kachin, Karen, Rakhine, and Shan states; 
(ii)shall be made available for programs to strengthen independent media and civil society organizations; (iii)shall be made available for community-based organizations operating in Thailand to provide food, medical, and other humanitarian assistance to internally displaced persons in eastern Burma, in addition to assistance for Burmese refugees from funds appropriated by this Act under the heading Migration and Refugee Assistance; 
(iv)may be made available for ethnic groups and civil society in Burma to help sustain ceasefire agreements and further prospects for reconciliation and peace, which may include support to representatives of ethnic armed groups for this purpose; and (v)may be available for programs to support the return of Kachin, Karen, Rohingya, Shan, and other refugees and internally displaced persons to their locations of origin or preference in Burma only if such returns are voluntary and consistent with international law. 
(2)International security assistanceNone of the funds appropriated by this Act under the headings International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Burma. (3)LimitationsNone of the funds appropriated by this Act under title III and under the heading International Narcotics Control and Law Enforcement and made available for assistance for Burma may be made available to any organization or entity controlled by, or an affiliate of, the armed forces of Burma, or to any individual or organization that has committed a gross violation of human rights or advocates violence against ethnic or religious groups or individuals in Burma, as determined by the Secretary of State for programs administered by the Department of State and USAID or the President of the National Endowment for Democracy (NED) for programs administered by NED. 
(4)ConsultationAny new program or activity in Burma initiated in fiscal year 2022 shall be subject to prior consultation with the appropriate congressional committees. (b)Cambodia (1)AssistanceFunds appropriated under title III of this Act shall be made available for assistance for Cambodia. 
(2)Certification and exceptions 
(A)CertificationNone of the funds appropriated by this Act that are made available for assistance for the Government of Cambodia may be obligated or expended unless the Secretary of State certifies and reports to the Committees on Appropriations that such Government is taking effective steps to— (i)strengthen regional security and stability, particularly regarding territorial disputes in the South China Sea and the enforcement of international sanctions with respect to North Korea; 
(ii)assert its sovereignty against interference by the People’s Republic of China, including by verifiably maintaining the neutrality of Ream Naval Base, other military installations in Cambodia, and dual use facilities such as the Dara Sakor development project; (iii)cease violence and harassment against civil society and the political opposition in Cambodia, and dismiss any politically motivated criminal charges against those who criticize the government; and 
(iv)respect the rights, freedoms, and responsibilities enshrined in the Constitution of the Kingdom of Cambodia as enacted in 1993. (B)ExceptionsThe certification required by subparagraph (A) shall not apply to funds appropriated by this Act and made available for democracy, health, education, and environment programs, programs to strengthen the sovereignty of Cambodia, and programs to educate and inform the people of Cambodia of the influence activities of the People’s Republic of China in Cambodia. 
(3)Uses of fundsFunds appropriated under title III of this Act for assistance for Cambodia shall be made available for— (A)research and education programs associated with the Khmer Rouge in Cambodia; and 
(B)programs in the Khmer language to monitor, map, and publicize the efforts by the People’s Republic of China to expand its influence in Cambodia. (c)Indo-Pacific strategy and the asia reassurance initiative act of 2018 (1)AssistanceOf the funds appropriated under titles III and IV of this Act, not less than $1,600,000,000 shall be made available to support implementation of the Indo-Pacific Strategy and the Asia Reassurance Initiative Act of 2018 (Public Law 115–409). 
(2)Countering PRC influence fundOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, and Foreign Military Financing Program, not less than $300,000,000 shall be made available for a Countering PRC Influence Fund to counter the influence of the Government of the People’s Republic of China and the Chinese Communist Party and entities acting on their behalf globally, which shall be subject to prior consultation with the Committees on Appropriations: Provided, That such funds are in addition to amounts otherwise made available for such purposes: Provided further, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations. 
(3)Restriction on uses of fundsNone of the funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for any project or activity that directly supports or promotes— (A)the Belt and Road Initiative or any dual-use infrastructure projects of the People’s Republic of China; and 
(B)the use of technology, including biotechnology, digital, telecommunications, and cyber, developed by the People’s Republic of China unless the Secretary of State, in consultation with the USAID Administrator and the heads of other Federal agencies, as appropriate, determines that such use does not adversely impact the national security of the United States. (d)North korea (1)CybersecurityNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs may be made available for assistance for the central government of a country the Secretary of State determines and reports to the appropriate congressional committees engages in significant transactions contributing materially to the malicious cyber-intrusion capabilities of the Government of North Korea: Provided, That the Secretary of State shall submit the report required by section 209 of the North Korea Sanctions and Policy Enhancement Act of 2016 (Public Law 114–122; 22 U.S.C. 9229) to the Committees on Appropriations: Provided further, That the Secretary of State may waive the application of the restriction in this paragraph with respect to assistance for the central government of a country if the Secretary determines and reports to the appropriate congressional committees that to do so is important to the national security interest of the United States, including a description of such interest served. 
(2)BroadcastsFunds appropriated by this Act under the heading International Broadcasting Operations shall be made available to maintain broadcasting hours into North Korea at levels not less than the prior fiscal year. (3)Human rightsFunds appropriated by this Act under the headings Economic Support Fund and Democracy Fund shall be made available for the promotion of human rights in North Korea: Provided, That the authority of section 7032(b)(1) of this Act shall apply to such funds. 
(4)Limitation on use of fundsNone of the funds made available by this Act under the heading Economic Support Fund may be made available for assistance for the Government of North Korea. (e)People's republic of china (1)Limitation on use of fundsNone of the funds appropriated under the heading Diplomatic Programs in this Act may be obligated or expended for processing licenses for the export of satellites of United States origin (including commercial satellites and satellite components) to the People's Republic of China (PRC) unless, at least 15 days in advance, the Committees on Appropriations are notified of such proposed action. 
(2)People's liberation armyThe terms and requirements of section 620(h) of the Foreign Assistance Act of 1961 shall apply to foreign assistance projects or activities of the People's Liberation Army (PLA) of the PRC, to include such projects or activities by any entity that is owned or controlled by, or an affiliate of, the PLA: Provided, That none of the funds appropriated or otherwise made available pursuant to this Act may be used to finance any grant, contract, or cooperative agreement with the PLA, or any entity that the Secretary of State has reason to believe is owned or controlled by, or an affiliate of, the PLA. 
(3)Hong kong 
(A)Democracy programsOf the funds appropriated by this Act under the first paragraph under the heading Democracy Fund, not less than $3,000,000 shall be made available for democracy and Internet freedom programs for Hong Kong, including legal and other support for democracy activists. (B)Restrictions on assistanceNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for Hong Kong should be obligated for assistance for the Government of the People’s Republic of China and the Chinese Communist Party or any entity acting on their behalf in Hong Kong. 
(4)Uyghurs and other religious and ethnic minority groupsNot later than 90 days after enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees on efforts to address and respond to PRC’s atrocities, including genocide against Uyghurs and the persecution of other religious and ethnic minority groups.  (f)PhilippinesNone of the funds appropriated by this Act may be made available for counternarcotics assistance for the Philippines, except for drug demand reduction, maritime law enforcement, or transnational interdiction. 
(g)Tibet 
(1)Financing of projects in tibetThe Secretary of the Treasury should instruct the United States executive director of each international financial institution to use the voice and vote of the United States to support financing of projects in Tibet if such projects do not provide incentives for the migration and settlement of non-Tibetans into Tibet or facilitate the transfer of ownership of Tibetan land and natural resources to non-Tibetans, are based on a thorough needs-assessment, foster self-sufficiency of the Tibetan people and respect Tibetan culture and traditions, and are subject to effective monitoring. (2)Programs for tibetan communities (A)Notwithstanding any other provision of law, of the funds appropriated by this Act under the heading Economic Support Fund, not less than $8,000,000 shall be made available to nongovernmental organizations to support activities which preserve cultural traditions and promote sustainable development, education, and environmental conservation in Tibetan communities in the Tibet Autonomous Region and in other Tibetan communities in China. 
(B)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $6,000,000 shall be made available for programs to promote and preserve Tibetan culture and language in the refugee and diaspora Tibetan communities, development, and the resilience of Tibetan communities and the Central Tibetan Administration in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities: Provided, That such funds are in addition to amounts made available in subparagraph (A) for programs inside Tibet. 
(C)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $3,000,000 shall be made available for programs to strengthen the capacity of the Central Tibetan Administration: Provided, That such funds shall be administered by the United States Agency for International Development. 
(h)VietnamFunds appropriated under titles III and IV of this Act and made available for assistance for Vietnam shall be made available for— (1)health and disability programs in areas sprayed with Agent Orange and contaminated with dioxin, to assist individuals with severe upper or lower body mobility impairment or cognitive or developmental disabilities; 
(2)activities related to the remediation of dioxin contaminated sites in Vietnam and may be made available for assistance for the Government of Vietnam, including the military, for such purposes, notwithstanding any other provision of law; and (3)a war legacy reconciliation program.SOUTH AND CENTRAL ASIA  
7044. 
(a)Afghanistan 
(1)Funding and limitationsFunds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available for assistance for Afghanistan— (A)shall be made available for programs that protect and strengthen the rights of Afghan women and girls and promote the political and economic empowerment of women including their meaningful inclusion in political processes: Provided, That not less than $60,000,000 shall be made available for such purposes: Provided further, That such assistance to promote the empowerment of women shall be made available as grants to Afghan organizations, to the maximum extent practicable; 
(B)shall be made available for programs that implement and support comprehensive strategies to combat corruption in Afghanistan, with an emphasis on public disclosure of government receipts and expenditures and prosecution and punishment of corrupt officials; (C)shall be made available to continue support for not-for-profit institutions of higher education in Kabul, Afghanistan that are accessible to both women and men in a coeducational environment, including for the costs for operations and security for such institutions; 
(D)shall prioritize, unless the Secretary of State or the Administrator of the United States Agency for International Development, as appropriate, determines that security conditions do not permit or risk deterioration, assistance to support long-term development in areas previously under the control of the Taliban or other violent extremist groups: Provided, That such funds may be made available notwithstanding any other provision of law and following consultation with the Committees on Appropriation; 
(E)may not be made available for any program, project, or activity pursuant to section 7044(a)(1)(C) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6); and (F)may be made available, notwithstanding any other provision of law, for programs and activities to address the needs of the people of Afghanistan in support of peace and reconciliation, including reintegration of former Taliban and other extremists. 
(2)Afghan women 
(A)In generalThe Secretary of State shall promote and ensure the meaningful participation of Afghan women in any discussions between the Government of Afghanistan and the Taliban related to the future of Afghanistan in a manner consistent with the Women, Peace, and Security Act of 2017 (Public Law 115–68) and the 2019 United States Strategy on Women, Peace, and Security, including through— (i)advocacy by the United States Government for the inclusion of Afghan women representatives, particularly from civil society and rural provinces, in ongoing and future discussion; 
(ii)the leveraging of assistance for the protection of women and girls and their rights; and (iii)efforts to ensure that any agreement protects women’s and girl’s rights and ensures their freedom of movement, rights to education and work, and access to healthcare and legal representation. 
(B)AssistanceFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund shall be made available for an endowment pursuant to paragraph (3)(A)(iv) of this subsection for a not-for-profit institution of higher education in Kabul, Afghanistan that is accessible to both women and men in a coeducational environment: Provided, That such endowment shall be established in partnership with a United States-based American higher education institution that will serve on its board of trustees: Provided further, That prior to the obligation of funds for such an endowment, the Administrator of the United States Agency for International Development shall submit a report to the Committees on Appropriations describing the governance structure, including a proposed board of trustees, and financial safeguards, including regular audit and reporting requirements, in any endowment agreement: Provided further, That the USAID Administrator shall provide a report on the expenditure of funds generated from such an endowment to the Committees on Appropriations on an annual basis. 
(3)Afghan Allies Protection ActFunds appropriated or otherwise made available by this Act under the heading Administration of Foreign Affairs shall be made available to carry out the Afghan Allies Protection Act of 2009 (8 U.S.C. 110 note), including for additional personnel necessary for eliminating any processing backlog and expediting the adjudication of Afghan Special Immigrant Visa (SIV) cases. (4)Authorities (A)Funds appropriated by this Act under titles III through VI that are made available for assistance for Afghanistan may be made available— 
(i)notwithstanding section 7012 of this Act or any similar provision of law and section 660 of the Foreign Assistance Act of 1961; (ii)for reconciliation programs and disarmament, demobilization, and reintegration activities for former combatants who have renounced violence against the Government of Afghanistan, including in accordance with section 7046(a)(2)(B)(ii) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74); 
(iii)for an endowment to empower women and girls; and (iv)for an endowment for higher education. 
(B)Section 7046(a)(2)(A) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2012 (division I of Public Law 112–74) shall apply to funds appropriated by this Act for assistance for Afghanistan. (C)Section 1102(c) of the Supplemental Appropriations Act, 2009 (Public Law 111–32) shall continue in effect during fiscal year 2022 as if part of this Act. 
(5)Updated strategyNot less than 90 days after enactment of this Act, the Secretary of State, in consultation with the heads of other relevant Federal agencies, shall submit to the appropriate congressional committees a comprehensive, multi-year strategy for diplomatic and development engagement with the Government of Afghanistan: Provided, That such strategy shall include the elements detailed under this section in the report accompanying this Act: Provided further, That the Secretary of State shall consult with such committees on the parameters of such strategy: Provided further, That the strategy required by this paragraph shall be submitted in unclassified form, but may be accompanied by a classified annex. 
(6)Basing rights agreementNone of the funds made available by this Act may be used by the United States Government to enter into a permanent basing rights agreement between the United States and Afghanistan. (b)BangladeshFunds appropriated under titles III and IV of this Act shall be made available for assistance for Bangladesh for— 
(1)programs to address the needs of communities impacted by refugees from Burma; (2)programs to protect freedom of expression and due process of law; and 
(3)democracy programs, of which not less than $2,000,000 shall be made available for such programs for the Rohingya community in Bangladesh. (c)NepalFunds appropriated under titles III and IV of this Act shall be made available for assistance for Nepal, including for development and democracy programs. 
(d)Pakistan 
(1)Assistance 
(A)Security assistanceFunds appropriated by this Act under the heading Foreign Military Financing Program for assistance for Pakistan may be made available only to support counterterrorism and counterinsurgency capabilities in Pakistan. (B)Bilateral Economic AssistancePrior to the obligation of funds made available by this Act under the heading Economic Support Fund for assistance for the central Government of Pakistan, the Secretary of State shall submit a report to the appropriate congressional committees detailing— 
(i)the amount of financing and other support, if any, provided by the Government of Pakistan to schools supported by, affiliated with, or run by the Taliban or any domestic or foreign terrorist organization in Pakistan; (ii)the extent of cooperation by such government in issuing visas in a timely manner for United States visitors, including officials and representatives of nongovernmental organizations, engaged in assistance and security programs in Pakistan; 
(iii)the extent to which such government is providing humanitarian organizations access to detainees, internally displaced persons, and other Pakistani civilians affected by conflict in Pakistan and the region; and (iv)the extent to which such government is strengthening democracy in Pakistan, including protecting freedom of expression, assembly, and religion. 
(2)Authority and uses of funds 
(A)Funds appropriated by this Act for assistance for Pakistan may be made available notwithstanding any other provision of law, except for section 620M of the Foreign Assistance Act of 1961. (B)Funds appropriated by this Act under the headings Economic Support Fund and Nonproliferation, Anti-terrorism, Demining and Related Programs that are made available for assistance for Pakistan shall be made available to interdict precursor materials from Pakistan to Afghanistan that are used to manufacture improvised explosive devices and for agriculture extension programs that encourage alternative fertilizer use among Pakistani farmers to decrease the dual use of fertilizer in the manufacturing of improvised explosive devices. 
(C)Funds appropriated by this Act under the heading International Narcotics Control and Law Enforcement shall be made available for border security programs in Pakistan, following consultation with the Committees on Appropriations.  (D)Funds appropriated by title III of this Act shall be made available for programs to promote democracy and for gender programs in Pakistan. 
(3)WithholdingOf the funds appropriated under titles III and IV of this Act that are made available for assistance for Pakistan, $33,000,000 shall be withheld from obligation until the Secretary of State reports to the Committees on Appropriations that Dr. Shakil Afridi has been released from prison and cleared of all charges relating to the assistance provided to the United States in locating Osama bin Laden. (4)OversightThe Secretary of State shall take all practicable steps to ensure that mechanisms are in place for monitoring, oversight, and control of funds made available by this subsection for assistance for Pakistan: Provided, That the Secretary shall inform the Committees on Appropriations of such steps in a timely manner. 
(e)Sri lanka 
(1)AssistanceFunds appropriated under title III of this Act shall be made available for assistance for Sri Lanka for democracy and economic development programs, particularly in areas recovering from ethnic and religious conflict: Provided, That such funds shall be made available for programs to assist in the identification and resolution of cases of missing persons. 
(2)CertificationFunds appropriated by this Act for assistance for the central Government of Sri Lanka may be made available only if the Secretary of State certifies and reports to the Committees on Appropriations that such Government is taking effective and consistent steps to— (A)respect and uphold the rights and freedoms of the people of Sri Lanka regardless of ethnicity and religious belief, including by investigating violations of human rights and holding perpetrators of such violations accountable; 
(B)increase transparency and accountability in governance; (C)assert its sovereignty against influence by the People’s Republic of China; and 
(D)promote reconciliation between ethnic and religious groups, particularly arising from past conflict in Sri Lanka, including by— (i)addressing land confiscation and ownership issues; 
(ii)resolving cases of missing persons, including by maintaining a functioning office of missing persons; (iii)reducing the presence of the armed forces in former conflict zones and restructuring the armed forces for a peacetime role that contributes to post-conflict reconciliation and regional security; 
(iv)repealing or amending laws on arrest and detention by security forces to comply with international standards; and (v)investigating allegations of arbitrary arrest and torture, and supporting a credible justice mechanism: 
Provided, That the limitations of this paragraph shall not apply to funds made available for humanitarian assistance and disaster relief; to protect human rights, locate and identify missing persons, and assist victims of torture and trauma; to promote justice, accountability, and reconciliation; to enhance maritime security and domain awareness; to promote fiscal transparency and sovereignty; and for International Military Education and Training.  
(3)International security assistanceFunds appropriated under title IV of this Act that are made available for assistance for Sri Lanka shall be subject to the following conditions— (A)not to exceed $500,000 may be made available under the heading Foreign Military Financing Program for programs to support humanitarian assistance, disaster relief, instruction in human rights and related curricula development, and maritime security and domain awareness, including professionalization and training for the navy and coast guard; and 
(B)funds under the heading Peacekeeping Operations may only be made available subject to the regular notification procedures of the Committees on Appropriations. (f)Regional programsFunds appropriated by this Act shall be made available for assistance for Afghanistan, Pakistan, and other countries in South and Central Asia to significantly increase the recruitment, training, and retention of women in the judiciary, police, and other security forces, and to train judicial and security personnel in such countries to prevent and address gender-based violence, human trafficking, and other practices that disproportionately harm women and girls.LATIN AMERICA AND THE CARIBBEAN  
7045. 
(a)Central america 
(1)AssistanceOf the funds appropriated by this Act under titles III and IV, up to $860,600,000 may be made available for assistance for Belize, Costa Rica, El Salvador, Guatemala, Honduras, Nicaragua, and Panama, including through the Central America Regional Security Initiative: Provided, That such assistance shall be prioritized for programs and activities that address the key factors that contribute to irregular migration, particularly of unaccompanied minors, to the United States and such funds shall be made available for global food security, global health, humanitarian, development, democracy, border security, and law enforcement programs for such countries, including for programs to reduce violence against women and girls and to combat corruption and impunity, as appropriate: Provided further, That not less than $60,000,000 (increased by $1,500,000) shall be made available to support entities and activities to combat corruption and impunity in such countries, including offices of Attorneys General. 
(2)Northern triangle 
(A)Limitation on assistance to certain central governmentsOf the funds made available pursuant to paragraph (1) under titles III and IV of this Act that are made available for assistance for each of the central governments of El Salvador, Guatemala, and Honduras, 75 percent may only be obligated after the Secretary of State certifies and reports to the Committees on Appropriations that such government is— (i)combating corruption and impunity, including investigating and prosecuting government officials, military personnel, and civilian police officers credibly alleged to be corrupt; 
(ii)implementing reforms, policies, and programs to strengthen the rule of law, including increasing the transparency of public institutions, and the independence of judiciary and electoral institutions to improve transparency of political campaign and political party financing; (iii)protecting the rights of human rights defenders, trade unionists, journalists, civil society groups, opposition political parties, and the independence of the media; 
(iv)providing effective and accountable law enforcement and security for its citizens, curtailing the role of the military in public security, and upholding due process of law; (v)implementing policies to reduce poverty and promote equitable economic growth and opportunity, including the implementation of reforms to strengthen educational systems, vocational training programs, and programs for at-risk youth; 
(vi)improving border security and countering human smuggling and trafficking, criminal gangs, drug traffickers, and transnational criminal organizations; (vii)countering and preventing sexual and gender-based violence; 
(viii)informing its citizens of the dangers of the journey to the southwest border of the United States; and (ix)implementing policies that improve the environment for foreign investment, including executing tax reform in a transparent manner, ensuring effective legal mechanisms for reimbursements of tax refunds owed to United States businesses, and resolving disputes involving the confiscation of real property of United States entities. 
(B)ReprogrammingIf the Secretary is unable to make the certification required by subparagraph (A) for one or more of the governments, such assistance for such central government shall be reprogrammed for assistance to non-governmental organizations in Central America or for other countries in Latin America and the Caribbean, notwithstanding the minimum funding requirements of this subsection and of section 7019 of this Act: Provided, That any such reprogramming shall be subject to the regular notification procedures of the Committees on Appropriations. 
(C)ExceptionsThe limitation of subparagraph (A) shall not apply to funds appropriated by this Act that are made available for— (i)entities and activities related to combating corruption and impunity; 
(ii)programs to support women and to combat sexual and gender-based violence; (iii)programs to promote and protect human rights, including those of indigenous communities and Afro-descendants; 
(iv)humanitarian assistance; and (v)food security programs. 
(D)Foreign military financing programNone of the funds appropriated by this Act under the heading Foreign Military Financing Program may be made available for assistance for El Salvador, Guatemala, or Honduras. (b)Colombia (1)AssistanceOf the funds appropriated by this Act under titles III and IV, not less than $461,375,000 shall be made available for assistance for Colombia: Provided, That such funds shall be made available for the programs and activities described under this section in the report accompanying this Act. 
(2)CounternarcoticsIn administering funds appropriated by this Act under the heading “International Narcotics Control and Law Enforcement” and made available for counternarcotics assistance for Colombia the Secretary of State shall ensure that— (A)the Government of Colombia is continuing to implement a national whole-of-government counternarcotics strategy designed to reduce by 50 percent cocaine production and coca cultivation levels in Colombia; 
(B)such strategy is not in violation of the 2016 peace accord between the Government of Colombia and the Revolutionary Armed Forces of Colombia; and (C)the Government of Colombia is taking effective steps to dismantle drug trafficking networks and to assist farmers in eradicating and sustainably replacing coca. 
(3)Human rightsOf the funds appropriated by this Act under the headings International Narcotics Control and Law Enforcement and Foreign Military Financing Program and made available for assistance for Colombia, 30 percent may be obligated only after the Secretary of State certifies and reports to the Committees on Appropriations that— (A)the Special Jurisdiction for Peace and other judicial authorities are taking effective steps to hold accountable perpetrators of gross violations of human rights in a manner consistent with international law, including for command responsibility, and sentence them to deprivation of liberty; 
(B)the Government of Colombia is taking effective steps to prevent attacks against human rights defenders and other civil society activists, trade unionists, and journalists, and judicial authorities are prosecuting those responsible for such attacks; (C)the Government of Colombia is taking effective steps to protect Afro-Colombian and indigenous communities and is respecting their rights and territory; and 
(D)the military and police officers credibly alleged, or whose units are credibly alleged, to be responsible for ordering, committing, and covering up cases of false positives, extrajudicial killings, or of committing other gross violations of human rights, or of conducting illegal communications intercepts or other surveillance of human rights defenders, Afro-Colombian and indigenous community leaders, trade unionists, journalists, judicial personnel, legislative authorities or whistleblowers within the security forces, are being held accountable, including removal from active duty if found guilty through criminal, administrative, or disciplinary proceeding. (4)ExceptionsThe limitations of paragraph (3) shall not apply to funds made available for— 
(A)protecting the rights of human rights defenders, Afro-Colombian and indigenous community leaders, trade unionists, journalists, civil society groups, opposition political parties, and the independence of the media; (B)combating corruption and impunity, including support for offices of Attorneys General; 
(C)aviation instruction and maintenance; and (D)maritime and riverine security programs. 
(5)AuthorityAircraft supported by funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs and made available for assistance for Colombia may be used to transport personnel and supplies involved in drug eradication and interdiction, including security for such activities, and to provide transport in support of alternative development programs and investigations by civilian judicial authorities. (6)LimitationNone of the funds appropriated by this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs that are made available for assistance for Colombia may be made available for payment of reparations to conflict victims or compensation to demobilized combatants associated with a peace agreement between the Government of Colombia and illegal armed groups. 
(c)Cuba 
(1)Of the funds appropriated by this Act under the heading Economic Support Fund, not more than $20,000,000 shall be made available for democracy programs in Cuba. (2)Of the funds made available pursuant to paragraph (1), not less than $5,000,000 shall be made available for programs to support— 
(A)free enterprise and private business organizations; and (B)people-to-people educational and cultural activities. 
(3)For purposes of paragraph (2), activities described in such paragraph shall be considered democracy programs pursuant to section 7032(c) of this Act, except that none of the funds made available under such paragraph may be used for assistance for the Government of Cuba: Provided, That such funds shall be made available following consultation with the Committees on Appropriations. (4)Funds appropriated under title I of this Act shall be made available for— 
(A)the operation of, and infrastructure and security improvements to, United States diplomatic facilities in Cuba; and (B)costs associated with additional United States diplomatic personnel in Cuba. 
(d)Haiti 
(1)CertificationFunds appropriated by this Act under the headings Development Assistance and Economic Support Fund that are made available for assistance for Haiti may not be made available for assistance for the central Government of Haiti unless the Secretary of State certifies and reports to the Committees on Appropriations that such government is taking effective steps, which are steps taken since the certification and report submitted during the prior year, if applicable, to— (A)strengthen the rule of law in Haiti, including by— 
(i)selecting judges in a transparent manner based on merit; (ii)reducing pre-trial detention; 
(iii)respecting the independence of the judiciary; and (iv)improving governance by implementing reforms to increase transparency and accountability, including through the penal and criminal codes; 
(B)combat corruption, including by implementing the anti-corruption law enacted in 2014 and prosecuting corrupt officials; (C)increase government revenues, including by implementing tax reforms, increasing expenditures on public services, and implementing effective land border controls and security; and 
(D)resolve commercial disputes between United States entities and the Government of Haiti. (2)Haitian coast guardThe Government of Haiti shall be eligible to purchase defense articles and services under the Arms Export Control Act (22 U.S.C. 2751 et seq.) for the Coast Guard. 
(3)LimitationNone of the funds made available by this Act may be used to provide assistance to the armed forces of Haiti. (e)The CaribbeanOf the funds appropriated by this Act under titles III and IV, not less than $80,000,000 shall be made available for the Caribbean Basin Security Initiative. 
(f)Venezuela 
(1)Of the funds appropriated by this Act under the heading Economic Support Fund, not less than $50,000,000 shall be made available for democracy programs for Venezuela. (2)Funds appropriated under title III of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be made available for assistance for communities in countries supporting or otherwise impacted by refugees from Venezuela, including Colombia, Peru, Ecuador, Curacao, and Trinidad and Tobago: Provided, That such amounts are in addition to funds otherwise made available for assistance for such countries, subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations.EUROPE AND EURASIA 
7046. 
(a)Assistance 
(1)GeorgiaOf the funds appropriated by this Act under titles III and IV, not less than $132,025,000 shall be made available for assistance for Georgia. (2)UkraineOf the funds appropriated by this Act under titles III and IV, not less than $481,500,000 shall be made available for assistance for Ukraine. 
(b)Territorial integrityNone of the funds appropriated by this Act may be made available for assistance for a government of an Independent State of the former Soviet Union if such government directs any action in violation of the territorial integrity or national sovereignty of any other Independent State of the former Soviet Union, such as those violations included in the Helsinki Final Act: Provided, That except as otherwise provided in section 7047(a) of this Act, funds may be made available without regard to the restriction in this subsection if the President determines that to do so is in the national security interest of the United States: Provided further, That prior to executing the authority contained in the previous proviso, the Secretary of State shall consult with the Committees on Appropriations on how such assistance supports the national security interest of the United States. 
(c)Section 907 of the freedom support actSection 907 of the FREEDOM Support Act (22 U.S.C. 5812 note) shall not apply to— (1)activities to support democracy or assistance under title V of the FREEDOM Support Act (22 U.S.C. 5851 et seq.) and section 1424 of the Defense Against Weapons of Mass Destruction Act of 1996 (50 U.S.C. 2333) or non-proliferation assistance; 
(2)any assistance provided by the Trade and Development Agency under section 661 of the Foreign Assistance Act of 1961; (3)any activity carried out by a member of the United States and Foreign Commercial Service while acting within his or her official capacity; 
(4)any insurance, reinsurance, guarantee, or other assistance provided by the United States International Development Finance Corporation as authorized by the BUILD Act of 2018 (division F of Public Law 115–254); (5)any financing provided under the Export-Import Bank Act of 1945 (Public Law 79–173); or 
(6)humanitarian assistance. (d)TurkeyNone of the funds made available by this Act may be used to facilitate or support the sale of defense articles or defense services to the Turkish Presidential Protection Directorate (TPPD) under Chapter 2 of the Arms Export Control Act (22 U.S.C. 2761 et seq.) unless the Secretary of State determines and reports to the appropriate congressional committees that members of the TPPD who are named in the July 17, 2017, indictment by the Superior Court of the District of Columbia, and against whom there are pending charges, have returned to the United States to stand trial in connection with the offenses contained in such indictment or have otherwise been brought to justice: Provided, That the limitation in this paragraph shall not apply to the use of funds made available by this Act for border security purposes, for North Atlantic Treaty Organization or coalition operations, or to enhance the protection of United States officials and facilities in Turkey.COUNTERING RUSSIAN INFLUENCE AND AGGRESSION 
7047. 
(a)LimitationNone of the funds appropriated by this Act may be made available for assistance for the central Government of the Russian Federation. (b)Annexation of crimea (1)ProhibitionNone of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has taken affirmative steps intended to support or be supportive of the Russian Federation annexation of Crimea or other territory in Ukraine: Provided, That except as otherwise provided in subsection (a), the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to such Committees that to do so is in the national interest of the United States, and includes a justification for such interest. 
(2)LimitationNone of the funds appropriated by this Act may be made available for— (A)the implementation of any action or policy that recognizes the sovereignty of the Russian Federation over Crimea or other territory in Ukraine; 
(B)the facilitation, financing, or guarantee of United States Government investments in Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such activity includes the participation of Russian Government officials, or other Russian owned or controlled financial entities; or (C)assistance for Crimea or other territory in Ukraine under the control of Russian-backed separatists, if such assistance includes the participation of Russian Government officials, or other Russian owned or controlled financial entities. 
(3)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty or territorial integrity of Ukraine. (4)DurationThe requirements and limitations of this subsection shall cease to be in effect if the Secretary of State determines and reports to the Committees on Appropriations that the Government of Ukraine has reestablished sovereignty over Crimea and other territory in Ukraine under the control of Russian-backed separatists. 
(c)Occupation of the georgian territories of abkhazia and tskhinvali region/South ossetia 
(1)ProhibitionNone of the funds appropriated by this Act may be made available for assistance for the central government of a country that the Secretary of State determines and reports to the Committees on Appropriations has recognized the independence of, or has established diplomatic relations with, the Russian Federation occupied Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia: Provided, That the Secretary shall publish on the Department of State website a list of any such central governments in a timely manner: Provided further, That the Secretary may waive the restriction on assistance required by this paragraph if the Secretary determines and reports to the Committees on Appropriations that to do so is in the national interest of the United States, and includes a justification for such interest. 
(2)LimitationNone of the funds appropriated by this Act may be made available to support the Russian Federation occupation of the Georgian territories of Abkhazia and Tskhinvali Region/South Ossetia. (3)International financial institutionsThe Secretary of the Treasury shall instruct the United States executive directors of each international financial institution to use the voice and vote of the United States to oppose any assistance by such institution (including any loan, credit, or guarantee) for any program that violates the sovereignty and territorial integrity of Georgia. 
(d)Countering russian influence fund 
(1)AssistanceOf the funds appropriated by this Act under the headings Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, International Narcotics Control and Law Enforcement, International Military Education and Training, and Foreign Military Financing Program, not less than $305,000,000 shall be made available to carry out the purposes of the Countering Russian Influence Fund, as authorized by section 254 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (Public Law 115–44; 22 U.S.C. 9543) and notwithstanding the country limitation in subsection (b) of such section, and programs to enhance the capacity of law enforcement and security forces in countries in Europe, Eurasia, and Central Asia and strengthen security cooperation between such countries and the United States and the North Atlantic Treaty Organization, as appropriate. (2)Economics and tradeFunds appropriated by this Act and made available for assistance for the Eastern Partnership countries shall be made available to advance the implementation of Association Agreements and trade agreements with the European Union, and to reduce their vulnerability to external economic and political pressure from the Russian Federation. 
(e)Democracy programsFunds appropriated by this Act shall be made available to support democracy programs in the Russian Federation and other countries in Europe, Eurasia, and Central Asia, including to promote Internet freedom: Provided, That of the funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, not less than $20,000,000 shall be made available to strengthen democracy and civil society in Central Europe, including for transparency, independent media, rule of law, minority rights, and programs to combat anti-Semitism. 
(f)Section 7503 WaiverSubsection (f) of section 7503 of Public Law 116–92 (22 U.S.C. 9526 note) shall not apply during fiscal year 2022.UNITED NATIONS 7048. (a)Transparency and accountabilityNot later than 180 days after enactment of this Act, the Secretary of State shall report to the Committees on Appropriations whether each organization, department, or agency receiving a contribution from funds appropriated by this Act under the headings “Contributions to International Organizations” and “International Organizations and Programs” is— 
(1)posting on a publicly available website, consistent with privacy regulations and due process, regular financial and programmatic audits of such organization, department, or agency, and providing the United States Government with necessary access to such financial and performance audits; (2)effectively implementing and enforcing policies and procedures which meet or exceed best practices in the United States for the protection of whistleblowers from retaliation, including— 
(A)protection against retaliation for internal and lawful public disclosures; (B)legal burdens of proof; 
(C)statutes of limitation for reporting retaliation; (D)access to binding independent adjudicative bodies, including shared cost and selection of external arbitration; and 
(E)results that eliminate the effects of proven retaliation, including provision for the restoration of prior employment; and (3)effectively implementing and enforcing policies and procedures on the appropriate use of travel funds, including restrictions on first-class and business-class travel. 
(b)Restrictions on united nations delegations and organizations 
(1)Restrictions on united states delegationsNone of the funds made available by this Act may be used to pay expenses for any United States delegation to any specialized agency, body, or commission of the United Nations if such agency, body, or commission is chaired or presided over by a country, the government of which the Secretary of State has determined, for purposes of section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)), supports international terrorism. (2)Restrictions on contributionsNone of the funds made available by this Act may be used by the Secretary of State as a contribution to any organization, agency, commission, or program within the United Nations system if such organization, agency, commission, or program is chaired or presided over by a country the government of which the Secretary of State has determined, for purposes of section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, section 1754(c) of the Export Reform Control Act of 2018 (50 U.S.C. 4813(c)), or any other provision of law, is a government that has repeatedly provided support for acts of international terrorism. 
(3)WaiverThe Secretary of State may waive the restriction in this subsection if the Secretary determines and reports to the Committees on Appropriations that to do so is important to the national interest of the United States, including a description of the national interest served. (c)United nations human rights councilFunds appropriated by this Act shall be made available in support of the United Nations Human Rights Council unless the Secretary of State determines and reports to the Committees on Appropriations that participation in the Council does not serve the national interest of the United States and that such Council is neither taking significant steps to remove Israel as a permanent agenda item nor taking actions to ensure integrity in the election of members to such Council: Provided, That such report shall include a description of how the national interest is better served by the United States not being a member of the Council: Provided further, That the Secretary of State shall report to the Committees on Appropriations not later than September 30, 2022 on the resolutions considered in the United Nations Human Rights Council during the previous 12 months, and on steps taken to remove Israel as a permanent agenda item and ensure integrity in the election of members to such Council. 
(d)United nations relief and works agencyFunds appropriated by this Act under title III shall be made available to the United Nations Relief and Works Agency (UNRWA) unless the Secretary of State determines and reports to the Committees on Appropriations, in writing, that UNRWA— (1)is inappropriately utilizing Operations Support Officers in the West Bank, Gaza, and other fields of operation to inspect UNRWA installations; 
(2)is not acting promptly to address any staff or beneficiary violation of its own policies (including the policies on neutrality and impartiality of employees) and the legal requirements under section 301(c) of the Foreign Assistance Act of 1961; (3)is not implementing procedures to maintain the neutrality of its facilities, including implementing a no-weapons policy, and conducting regular inspections of its installations, to ensure they are only used for humanitarian or other appropriate purposes; 
(4)is not taking necessary and appropriate measures to ensure it is operating in compliance with the conditions of section 301(c) of the Foreign Assistance Act of 1961 and continuing regular reporting to the Department of State on actions it has taken to ensure conformance with such conditions; (5)is not taking steps to ensure the content of all educational materials currently taught in UNRWA-administered schools and summer camps is consistent with the values of human rights, dignity, and tolerance and does not induce incitement; 
(6)is engaging in operations with financial institutions or related entities in violation of relevant United States law, and is not taking steps to improve the financial transparency of the organization; and (7)is not in compliance with the United Nations Board of Auditors’ biennial audit requirements and is not implementing in a timely fashion the Board’s recommendations. 
(e)Prohibition of payments to united nations membersNone of the funds appropriated or made available pursuant to titles III through VI of this Act for carrying out the Foreign Assistance Act of 1961, may be used to pay in whole or in part any assessments, arrearages, or dues of any member of the United Nations or, from funds appropriated by this Act to carry out chapter 1 of part I of the Foreign Assistance Act of 1961, the costs for participation of another country's delegation at international conferences held under the auspices of multilateral or international organizations. (f)ReportNot later than 45 days after enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations detailing the amount of funds available for obligation or expenditure in fiscal year 2022 for contributions to any organization, department, agency, or program within the United Nations system or any international program that are withheld from obligation or expenditure due to any provision of law: Provided, That the Secretary shall update such report each time additional funds are withheld by operation of any provision of law: Provided further, That the reprogramming of any withheld funds identified in such report, including updates thereof, shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(g)Sexual exploitation and abuse in peacekeeping operationsThe Secretary of State shall withhold assistance to any unit of the security forces of a foreign country if the Secretary has credible information that such unit has engaged in sexual exploitation or abuse, including while serving in a United Nations peacekeeping operation, until the Secretary determines that the government of such country is taking effective steps to hold the responsible members of such unit accountable and to prevent future incidents: Provided, That the Secretary shall promptly notify the government of each country subject to any withholding of assistance pursuant to this paragraph, and shall notify the appropriate congressional committees of such withholding not later than 10 days after a determination to withhold such assistance is made: Provided further, That the Secretary shall, to the maximum extent practicable, assist such government in bringing the responsible members of such unit to justice. 
(h)Additional availabilitySubject to the regular notification procedures of the Committees on Appropriations, funds appropriated by this Act which are returned or not made available due to the second proviso under the heading Contributions for International Peacekeeping Activities in title I of this Act or section 307(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2227(a)), shall remain available for obligation until September 30, 2023: Provided, That the requirement to withhold funds for programs in Burma under section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated by this Act.WAR CRIMES TRIBUNALS  
7049. 
(a)If the President determines that doing so will contribute to a just resolution of charges regarding genocide or other violations of international humanitarian law, the President may direct a drawdown pursuant to section 552(c) of the Foreign Assistance Act of 1961 of up to $30,000,000 of commodities and services for the United Nations War Crimes Tribunal established with regard to the former Yugoslavia by the United Nations Security Council or such other tribunals or commissions as the Council may establish or authorize to deal with such violations, without regard to the ceiling limitation contained in paragraph (2) thereof: Provided, That the determination required under this section shall be in lieu of any determinations otherwise required under section 552(c): Provided further, That funds made available pursuant to this section shall be made available subject to the regular notification procedures of the Committees on Appropriations. 
(b)None of the funds appropriated by this Act may be made available for a United States contribution to the International Criminal Court: Provided, That funds may be made available for technical assistance, training, assistance for victims, protection of witnesses, and law enforcement support related to international investigations, apprehensions, prosecutions, and adjudications of genocide, crimes against humanity, and war crimes: Provided further, That the previous proviso shall not apply to investigations, apprehensions, or prosecutions of American service members and other United States citizens or nationals, or nationals of the North Atlantic Treaty Organization (NATO) or major non-NATO allies initially designated pursuant to section 517(b) of the Foreign Assistance Act of 1961. GLOBAL INTERNET FREEDOM 
7050. 
(a)FundingOf the funds available for obligation during fiscal year 2022 under the headings International Broadcasting Operations, Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia, not less than $72,000,000 shall be made available for programs to promote Internet freedom globally: Provided, That such programs shall be prioritized for countries whose governments restrict freedom of expression on the Internet, and that are important to the national interest of the United States: Provided further, That funds made available pursuant to this section shall be matched, to the maximum extent practicable, by sources other than the United States Government, including from the private sector. 
(b)Requirements 
(1)Department of state and united states agency for international developmentFunds appropriated by this Act under the headings Economic Support Fund, Democracy Fund, and Assistance for Europe, Eurasia and Central Asia that are made available pursuant to subsection (a) shall be— (A)coordinated with other democracy programs funded by this Act under such headings, and shall be incorporated into country assistance and democracy promotion strategies, as appropriate; 
(B)for programs to implement the May 2011, International Strategy for Cyberspace, the Department of State International Cyberspace Policy Strategy required by section 402 of the Cybersecurity Act of 2015 (division N of Public Law 114–113), and the comprehensive strategy to promote Internet freedom and access to information in Iran, as required by section 414 of the Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8754); (C)made available for programs that support the efforts of civil society to counter the development of repressive Internet-related laws and regulations, including countering threats to Internet freedom at international organizations; to combat violence against bloggers and other users; and to enhance digital security training and capacity building for democracy activists; 
(D)made available for research of key threats to Internet freedom; the continued development of technologies that provide or enhance access to the Internet, including circumvention tools that bypass Internet blocking, filtering, and other censorship techniques used by authoritarian governments; and maintenance of the technological advantage of the United States Government over such censorship techniques: Provided, That the Secretary of State, in consultation with the United States Agency for Global Media Chief Executive Officer (USAGM CEO) and the President of the Open Technology Fund (OTF), shall coordinate any such research and development programs with other relevant United States Government departments and agencies in order to share information, technologies, and best practices, and to assess the effectiveness of such technologies; and 
(E)made available only after the Assistant Secretary for Democracy, Human Rights, and Labor, Department of State, concurs that such funds are allocated consistent with— (i)the strategies referenced in subparagraph (B) of this paragraph; 
(ii)best practices regarding security for, and oversight of, Internet freedom programs; and (iii)sufficient resources and support for the development and maintenance of anti-censorship technology and tools. 
(2)United states agency for global mediaFunds appropriated by this Act under the heading International Broadcasting Operations that are made available pursuant to subsection (a) shall be— (A)made available only for open-source tools and techniques to securely develop and distribute USAGM digital content, facilitate audience access to such content on websites that are censored, coordinate the distribution of USAGM digital content to targeted regional audiences, and to promote and distribute such tools and techniques, including digital security techniques; 
(B)coordinated by the USAGM CEO, in consultation with the OTF President, with programs funded by this Act under the heading International Broadcasting Operations, and shall be incorporated into country broadcasting strategies, as appropriate; (C)coordinated by the USAGM CEO, in consultation with the OTF President, to solicit project proposals through an open, transparent, and competitive application process, seek input from technical and subject matter experts to select proposals, and support Internet circumvention tools and techniques for audiences in countries that are strategic priorities for the OTF and in a manner consistent with the United States Government Internet freedom strategy; and 
(D)made available for the research and development of new tools or techniques authorized in subparagraph (A) only after the USAGM CEO, in consultation with the Secretary of State, the OTF President, and other relevant United States Government departments and agencies, evaluates the risks and benefits of such new tools or techniques, and establishes safeguards to minimize the use of such new tools or techniques for illicit purposes. (c)Coordination and spend plansAfter consultation among the relevant agency heads to coordinate and de-conflict planned activities, but not later than 90 days after enactment of this Act, the Secretary of State and the USAGM CEO, in consultation with the OTF President, shall submit to the Committees on Appropriations spend plans for funds made available by this Act for programs to promote Internet freedom globally, which shall include a description of safeguards established by relevant agencies to ensure that such programs are not used for illicit purposes: Provided, That the Department of State spend plan shall include funding for all such programs for all relevant Department of State and the United States Agency for International Development offices and bureaus. 
(d)Security auditsFunds made available pursuant to this section to promote Internet freedom globally may only be made available to support open-source technologies that undergo comprehensive security audits consistent with the requirements of the Bureau of Democracy, Human Rights, and Labor, Department of State to ensure that such technology is secure and has not been compromised in a manner detrimental to the interest of the United States or to individuals and organizations benefiting from programs supported by such funds: Provided, That the security auditing procedures used by such Bureau shall be reviewed and updated periodically to reflect current industry security standards.TORTURE AND OTHER CRUEL, INHUMAN, OR DEGRADING TREATMENT OR PUNISHMENT 
7051. 
(a)LimitationNone of the funds made available by this Act may be used to support or justify the use of torture and other cruel, inhuman, or degrading treatment or punishment by any official or contract employee of the United States Government. (b)AssistanceFunds appropriated under titles III and IV of this Act shall be made available, notwithstanding section 660 of the Foreign Assistance Act of 1961 and following consultation with the Committees on Appropriations, for assistance to eliminate torture and other cruel, inhuman, or degrading treatment or punishment by foreign police, military or other security forces in countries receiving assistance from funds appropriated by this Act.AIRCRAFT TRANSFER, COORDINATION, AND USE 
7052. 
(a)Transfer authorityNotwithstanding any other provision of law or regulation, aircraft procured with funds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the headings Diplomatic Programs, International Narcotics Control and Law Enforcement, Andean Counterdrug Initiative, and Andean Counterdrug Programs may be used for any other program and in any region. (b)Property disposalThe authority provided in subsection (a) shall apply only after the Secretary of State determines and reports to the Committees on Appropriations that the equipment is no longer required to meet programmatic purposes in the designated country or region: Provided, That any such transfer shall be subject to prior consultation with, and the regular notification procedures of, the Committees on Appropriations. 
(c)Aircraft coordination 
(1)AuthorityThe uses of aircraft purchased or leased by the Department of State and the United States Agency for International Development with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs shall be coordinated under the authority of the appropriate Chief of Mission: Provided, That notwithstanding section 7063(b) of this Act, such aircraft may be used to transport, on a reimbursable or non-reimbursable basis, Federal and non-Federal personnel supporting Department of State and USAID programs and activities: Provided further, That official travel for other agencies for other purposes may be supported on a reimbursable basis, or without reimbursement when traveling on a space available basis: Provided further, That funds received by the Department of State in connection with the use of aircraft owned, leased, or chartered by the Department of State may be credited to the Working Capital Fund of the Department and shall be available for expenses related to the purchase, lease, maintenance, chartering, or operation of such aircraft. 
(2)ScopeThe requirement and authorities of this subsection shall only apply to aircraft, the primary purpose of which is the transportation of personnel. (d)Aircraft operations and maintenanceTo the maximum extent practicable, the costs of operations and maintenance, including fuel, of aircraft funded by this Act shall be borne by the recipient country. PARKING FINES AND REAL PROPERTY TAXES OWED BY FOREIGN GOVERNMENTS 
7053.The terms and conditions of section 7055 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act: Provided, That the date September 30, 2009 in subsection (f)(2)(B) of such section shall be deemed to be September 30, 2021.INTERNATIONAL MONETARY FUND 
7054. 
(a)ExtensionsThe terms and conditions of sections 7086(b) (1) and (2) and 7090(a) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) shall apply to this Act. (b)RepaymentThe Secretary of the Treasury shall instruct the United States Executive Director of the International Monetary Fund (IMF) to seek to ensure that any loan will be repaid to the IMF before other private or multilateral creditors.EXTRADITION 
7055. 
(a)LimitationNone of the funds appropriated in this Act may be used to provide assistance (other than funds provided under the headings Development Assistance, International Disaster Assistance, Complex Crises Fund, International Narcotics Control and Law Enforcement, Migration and Refugee Assistance, United States Emergency Refugee and Migration Assistance Fund, and Nonproliferation, Anti-terrorism, Demining and Related Assistance) for the central government of a country which has notified the Department of State of its refusal to extradite to the United States any individual indicted for a criminal offense for which the maximum penalty is life imprisonment without the possibility of parole or for killing a law enforcement officer, as specified in a United States extradition request. (b)ClarificationSubsection (a) shall only apply to the central government of a country with which the United States maintains diplomatic relations and with which the United States has an extradition treaty and the government of that country is in violation of the terms and conditions of the treaty. 
(c)WaiverThe Secretary of State may waive the restriction in subsection (a) on a case-by-case basis if the Secretary certifies to the Committees on Appropriations that such waiver is important to the national interest of the United States.IMPACT ON JOBS IN THE UNITED STATES 7056.None of the funds appropriated or otherwise made available under titles III through VI of this Act may be obligated or expended to provide— 
(1)any financial incentive to a business enterprise currently located in the United States for the purpose of inducing such an enterprise to relocate outside the United States if such incentive or inducement is likely to reduce the number of employees of such business enterprise in the United States because United States production is being replaced by such enterprise outside the United States; (2)assistance for any program, project, or activity that contributes to the violation of internationally recognized workers' rights, as defined in section 507(4) of the Trade Act of 1974, of workers in the recipient country, including any designated zone or area in that country: Provided, That the application of section 507(4)(D) and (E) of such Act (19 U.S.C. 2467(4)(D) and (E)) should be commensurate with the level of development of the recipient country and sector, and shall not preclude assistance for the informal sector in such country, micro and small-scale enterprise, and smallholder agriculture; or 
(3)any assistance to an entity outside the United States if such assistance is for the purpose of directly relocating or transferring jobs from the United States to other countries and adversely impacts the labor force in the United States.UNITED NATIONS POPULATION FUND 7057. (a)ContributionOf the funds made available under the heading International Organizations and Programs in this Act for fiscal year 2022, $70,000,000 shall be made available for the United Nations Population Fund (UNFPA). 
(b)Availability of fundsFunds appropriated by this Act for UNFPA, that are not made available for UNFPA because of the operation of any provision of law, shall be transferred to the Global Health Programs account and shall be made available for family planning, maternal, and reproductive health activities, subject to the regular notification procedures of the Committees on Appropriations. (c)Prohibition on use of funds in chinaNone of the funds made available by this Act may be used by UNFPA for a country program in the People’s Republic of China. 
(d)Conditions on availability of fundsFunds made available by this Act for UNFPA may not be made available unless— (1)UNFPA maintains funds made available by this Act in an account separate from other accounts of UNFPA and does not commingle such funds with other sums; and 
(2)UNFPA does not fund abortions. (e)Report to congress and dollar-for-Dollar withholding of funds (1)Not later than 4 months after the date of enactment of this Act, the Secretary of State shall submit a report to the Committees on Appropriations indicating the amount of funds that UNFPA is budgeting for the year in which the report is submitted for a country program in the People’s Republic of China. 
(2)If a report under paragraph (1) indicates that UNFPA plans to spend funds for a country program in the People’s Republic of China in the year covered by the report, then the amount of such funds UNFPA plans to spend in the People’s Republic of China shall be deducted from the funds made available to UNFPA after March 1 for obligation for the remainder of the fiscal year in which the report is submitted.GLOBAL HEALTH ACTIVITIES 7058. (a) (1)In generalFunds appropriated under the heading Global Health Programs in this Act that are made available for bilateral assistance for global health programs including activities relating to research on, and the prevention, treatment and control of, HIV/AIDS may be made available notwithstanding any other provision of law except for provisions under this section and the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (117 Stat. 711; 22 U.S.C. 7601 et seq.), as amended: Provided, That of the funds appropriated under title III of this Act, not less than $760,000,000 shall be made available for family planning/reproductive health, including in areas where population growth threatens biodiversity or endangered species. 
(2)ProhibitionNone of the funds made available in this Act nor any unobligated balances from prior appropriations Acts may be made available to any organization or program which, as determined by the President of the United States, directly supports or participates in the management of a program of coercive abortion or involuntary sterilization: Provided, That any determination made pursuant to this paragraph must be made not later than 6 months after the date of enactment of this Act, and must be accompanied by the evidence and criteria utilized to make the determination: Provided further, That none of the funds made available under this Act may be used to lobby for or against abortion. (3)LimitationsIn order to reduce reliance on abortion in developing nations, funds shall be available only to voluntary family planning projects which offer, either directly or through referral to, or information about access to, a broad range of family planning methods and services, and that any such voluntary family planning project shall meet the following requirements— 
(A)service providers or referral agents in the project shall not implement or be subject to quotas, or other numerical targets, of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning (this provision shall not be construed to include the use of quantitative estimates or indicators for budgeting and planning purposes); (B)the project shall not include payment of incentives, bribes, gratuities, or financial reward to: 
(i)an individual in exchange for becoming a family planning acceptor; or  (ii)program personnel for achieving a numerical target or quota of total number of births, number of family planning acceptors, or acceptors of a particular method of family planning; 
(C)the project shall not deny any right or benefit, including the right of access to participate in any program of general welfare or the right of access to health care, as a consequence of any individual’s decision not to accept family planning services; (D)the project shall provide family planning acceptors comprehensible information on the health benefits and risks of the method chosen, including those conditions that might render the use of the method inadvisable and those adverse side effects known to be consequent to the use of the method; 
(E)the project shall ensure that experimental contraceptive drugs and devices and medical procedures are provided only in the context of a scientific study in which participants are advised of potential risks and benefits; and (F)not less than 60 days after the date on which the USAID Administrator determines that there has been a violation of the requirements contained in subparagraphs (A), (B), (C), or (E) of this paragraph, or a pattern or practice of violations of the requirements contained in subparagraph (D) of such paragraph, the Administrator shall submit to the Committees on Appropriations a report containing a description of such violation and the corrective action taken by the Agency. 
(4)natural family planningIn awarding grants for natural family planning under section 104 of the Foreign Assistance Act of 1961, no applicant shall be discriminated against because of such applicant’s religious or conscientious commitment to offer only natural family planning; and, additionally, all such applicants shall comply with the requirements of paragraph (3). (5)definitionFor purposes of this or any other Act authorizing or appropriating funds for the Department of State, foreign operations, and related programs, the term ‘‘motivate’’, as it relates to family planning assistance, shall not be construed to prohibit the provision, consistent with local law, of information or counseling about all pregnancy options. 
(6)informationInformation provided about the use of condoms and modern contraceptives as part of projects or activities that are funded from amounts appropriated by this Act shall be medically accurate and shall include the public health benefits and failure rates of such use. (7)HIV/AIDS working capital fundFunds available in the HIV/AIDS Working Capital Fund established pursuant to section 525(b)(1) of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 2005 (Public Law 108–447) may be made available for pharmaceuticals and other products for other global health, emerging infectious disease, and child survival activities to the same extent as HIV/AIDS pharmaceuticals and other products, subject to the terms and conditions in such section: Provided, That the authority in section 525(b)(5) of the Foreign Operations, Export Financing, and Related Programs Appropriation Act, 2005 (Public Law 108–447) shall be exercised by the Assistant Administrator for Global Health, USAID, with respect to funds deposited for such non-HIV/AIDS pharmaceuticals and other products, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That the Secretary of State shall include in the congressional budget justification an accounting of budgetary resources, disbursements, balances, and reimbursements related to such fund. 
(b)Infectious disease outbreaks 
(1)Global health securityFunds appropriated by this Act under the heading Global Health Programs shall be made available for global health security programs, which shall prioritize and accelerate efforts to strengthen public health capacity in countries where there is a high risk of emerging zoonotic and other infectious diseases and to support the collection, analysis, and sharing of data on unknown viruses and other pathogens: Provided, That not later than 60 days after enactment of this Act, the USAID Administrator shall consult with the Committees on Appropriations on the planned uses of such funds. 
(2)Extraordinary measuresIf the Secretary of State determines and reports to the Committees on Appropriations that an international infectious disease outbreak is sustained, severe, and is spreading internationally, or that it is in the national interest to respond to a Public Health Emergency of International Concern, not to exceed an aggregate total of $200,000,000 of the funds appropriated by this Act under the headings Global Health Programs, Development Assistance, International Disaster Assistance, Complex Crises Fund, Economic Support Fund, Democracy Fund, Assistance for Europe, Eurasia and Central Asia, Migration and Refugee Assistance, and Millennium Challenge Corporation may be made available to combat such infectious disease or public health emergency, and may be transferred to, and merged with, funds appropriated under such headings for the purposes of this paragraph. (3)Emergency reserve fundUp to $90,000,000 of the funds made available under the heading Global Health Programs may be made available for the Emergency Reserve Fund established pursuant to section 7058(c)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31): Provided, That such funds shall be made available under the same terms and conditions of such section. 
(4)Pandemic facilityFunds appropriated by this Act under the heading Global Health Programs may be made available for a contribution to an international financing mechanism for pandemic preparedness. (5)Consultation and notificationFunds made available by this subsection shall be subject to prior consultation with the appropriate congressional committees and the regular notification procedures of the Committees on Appropriations. 
(c)LimitationNotwithstanding any other provision of law, none of the funds made available by this Act may be made available to the Wuhan Institute of Virology located in the City of Wuhan in the People’s Republic of China.GENDER EQUALITY 7059. (a)Women's empowerment (1)Gender equalityFunds appropriated by this Act shall be made available to promote gender equality in United States Government diplomatic and development efforts by raising the status, increasing the participation, and protecting the rights of women and girls worldwide. 
(2)Women’s economic empowermentFunds appropriated by this Act are available to implement the Women’s Entrepreneurship and Economic Empowerment Act of 2018 (Public Law 115–428): Provided, That the Secretary of State and the Administrator of the United States Agency for International Development, as appropriate, shall consult with the Committees on Appropriations on the implementation of such Act. 
(3)Gender equity and equality action fundOf the funds appropriated under title III of this Act, not less than $200,000,000 shall be made available for the Gender Equity and Equality Action Fund. (b)Women’s leadershipOf the funds appropriated by title III of this Act, not less than $50,000,000 shall be made available for programs specifically designed to increase leadership opportunities for women in countries where women and girls suffer discrimination due to law, policy, or practice, by strengthening protections for women’s political status, expanding women’s participation in political parties and elections, and increasing women’s opportunities for leadership positions in the public and private sectors at the local, provincial, and national levels. 
(c)Gender-Based violence 
(1)Of the funds appropriated under titles III and IV of this Act, not less than $200,000,000 shall be made available to implement a multi-year strategy to prevent and respond to gender-based violence in countries where it is common in conflict and non-conflict settings. (2)Funds appropriated under titles III and IV of this Act that are available to train foreign police, judicial, and military personnel, including for international peacekeeping operations, shall address, where appropriate, prevention and response to gender-based violence and trafficking in persons, and shall promote the integration of women into the police and other security forces. 
(d)Women, peace, and securityOf the funds appropriated by this Act under titles III and IV, not less than $150,000,000 should be made available to support a multi-year strategy to expand, and improve coordination of, United States Government efforts to empower women as equal partners in conflict prevention, peace building, transitional processes, and reconstruction efforts in countries affected by conflict or in political transition, and to ensure the equitable provision of relief and recovery assistance to women and girls. (e)Women and girls at risk from extremism and conflictOf the funds appropriated by this Act under the heading Economic Support Fund, not less than $17,000,000 shall be made available to support women and girls who are at risk from extremism and conflict, and for the activities described in section 7059(e)(1) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2018 (division K of Public Law 115–141): Provided, That such funds are in addition to amounts otherwise made available by this Act for such purposes, and shall be made available following consultation with, and the regular notification procedures of, the Committees on Appropriations.SECTOR ALLOCATIONS 
7060. 
(a)Basic education and higher education 
(1)Basic education 
(A)Of the funds appropriated under title III of this Act, not less than $950,000,000 shall be made available for assistance for the Nita M. Lowey Basic Education Fund, and such funds may be made available notwithstanding any other provision of law: Provided, That of the funds made available by this paragraph, $150,000,000 should be available for the education of girls in areas of conflict: Provided further, That section 7(a) of Public Law 115–56 shall be implemented by substituting the thirtieth day of June following for 180 days after. 
(B)Of the funds appropriated under title III of this Act for assistance for basic education programs, not less than $150,000,000 shall be made available for contributions to multilateral partnerships that support education. (2)Higher educationOf the funds appropriated by title III of this Act, not less than $250,000,000 shall be made available for assistance for higher education: Provided, That such funds may be made available notwithstanding any other provision of law that restricts assistance to foreign countries, and shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That of such amount, not less than $35,000,000 shall be made available for new and ongoing partnerships between higher education institutions in the United States and developing countries focused on building the capacity of higher education institutions and systems in developing countries: Provided further, That not later than 45 days after enactment of this Act, the USAID Administrator shall consult with the Committees on Appropriations on the proposed uses of funds for such partnerships. 
(b)Development programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $17,000,000 shall be made available for USAID cooperative development programs and not less than $31,500,000 shall be made available for the American Schools and Hospitals Abroad program. (c)Environment programs (1) (A)Funds appropriated by this Act to carry out the provisions of sections 103 through 106, and chapter 4 of part II, of the Foreign Assistance Act of 1961 may be used, notwithstanding any other provision of law, except for the provisions of this subsection, to support environment programs. 
(B)Funds made available pursuant to this subsection shall be subject to the regular notification procedures of the Committees on Appropriations. (2) (A)Of the funds appropriated under title III of this Act, not less than $400,000,000 shall be made available for biodiversity conservation programs. 
(B)Not less than $125,000,000 (reduced by $1,000,000) (increased by $1,000,000) of the funds appropriated under titles III and IV of this Act shall be made available to combat the transnational threat of wildlife poaching and trafficking. (C)None of the funds appropriated under title IV of this Act may be made available for training or other assistance for any military unit or personnel that the Secretary of State determines has been credibly alleged to have participated in wildlife poaching or trafficking, unless the Secretary reports to the appropriate congressional committees that to do so is in the national security interest of the United States. 
(D)Funds appropriated by this Act for biodiversity programs shall not be used to support the expansion of industrial scale logging or any other industrial scale extractive activity into areas that were primary/intact tropical forests as of December 30, 2013, and the Secretary of the Treasury shall instruct the United States executive directors of each international financial institution (IFI) to use the voice and vote of the United States to oppose any financing of any such activity. (3)The Secretary of the Treasury shall instruct the United States executive director of each IFI that it is the policy of the United States to use the voice and vote of the United States, in relation to any loan, grant, strategy, or policy of such institution, regarding the construction of any large dam consistent with the criteria set forth in Senate Report 114–79, while also considering whether the project involves important foreign policy objectives. 
(4)Of the funds appropriated under title III of this Act, not less than $202,500,000 shall be made available for sustainable landscapes programs. (5)Of the funds appropriated under title III of this Act, not less than $294,200,000 shall be made available for adaptation programs, including in support of the implementation of the Indo-Pacific Strategy. 
(6)Of the funds appropriated under title III of this Act, not less than $268,500,000 shall be made available for renewable energy programs, including in support of carrying out the purposes of the Electrify Africa Act (Public Law 114–121) and implementation of the Power Africa initiative. (d)Food security and agricultural developmentOf the funds appropriated by title III of this Act, not less than $1,100,000,000 shall be made available for food security and agricultural development programs to carry out the purposes of the Global Food Security Act of 2016 (Public Law 114–195): Provided, That funds may be made available for a contribution as authorized by section 3202 of the Food, Conservation, and Energy Act of 2008 (Public Law 110–246), as amended by section 3310 of the Agriculture Improvement Act of 2018 (Public Law 115–334). 
(e)Micro, small, and medium-sized enterprisesOf the funds appropriated by this Act, not less than $265,000,000 shall be made available to support the development of, and access to financing for, micro, small, and medium-sized enterprises that benefit the poor, especially women. (f)Programs to combat trafficking in personsOf the funds appropriated by this Act under the headings Development Assistance, Economic Support Fund, Assistance for Europe, Eurasia and Central Asia, and International Narcotics Control and Law Enforcement, not less than $106,400,000 shall be made available for activities to combat trafficking in persons internationally, including for the Program to End Modern Slavery, of which not less than $77,000,000 shall be from funds made available under the heading International Narcotics Control and Law Enforcement: Provided, That funds made available by this Act under the headings Development Assistance, Economic Support Fund, and Assistance for Europe, Eurasia and Central Asia that are made available for activities to combat trafficking in persons should be obligated and programmed consistent with the country-specific recommendations included in the annual Trafficking in Persons Report, and shall be coordinated with the Office to Monitor and Combat Trafficking in Persons, Department of State. 
(g)Reconciliation programsOf the funds appropriated by this Act under the heading Development Assistance, not less than $25,000,000 shall be made available to support people-to-people reconciliation programs which bring together individuals of different ethnic, religious, and political backgrounds from areas of civil strife and war: Provided, That the USAID Administrator shall consult with the Committees on Appropriations, prior to the initial obligation of funds, on the uses of such funds, and such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That to the maximum extent practicable, such funds shall be matched by sources other than the United States Government: Provided further, That such funds shall be administered by the Center for Conflict and Violence Prevention, USAID. 
(h)Water and sanitationOf the funds appropriated by this Act, not less than $475,000,000 shall be made available for water supply and sanitation projects pursuant to section 136 of the Foreign Assistance Act of 1961, of which not less than $237,000,000 shall be for programs in sub-Saharan Africa, and of which not less than $17,000,000 shall be made available to support initiatives by local communities in developing countries to build and maintain safe latrines.BUDGET DOCUMENTS 7061. (a)Operating plansNot later than 45 days after enactment of this Act, each department, agency, or organization funded in titles I, II, and VI of this Act, and the Department of the Treasury and Independent Agencies funded in title III of this Act, including the Inter-American Foundation and the United States African Development Foundation, shall submit to the Committees on Appropriations an operating plan for funds appropriated to such department, agency, or organization in such titles of this Act, or funds otherwise available for obligation in fiscal year 2022, that provides details of the uses of such funds at the program, project, and activity level: Provided, That such plans shall include, as applicable, a comparison between the congressional budget justification funding levels, the most recent congressional directives or approved funding levels, and the funding levels proposed by the department or agency; and a clear, concise, and informative description/justification: Provided further, That operating plans that include changes in levels of funding for programs, projects, and activities specified in the congressional budget justification, in this Act, or amounts specifically designated in the respective tables included in the report accompanying this Act, as applicable, shall be subject to the notification and reprogramming requirements of section 7015 of this Act. 
(b)Spend plans 
(1)Not later than 90 days after enactment of this Act, the Secretary of State or Administrator of the United States Agency for International Development, as appropriate, shall submit to the Committees on Appropriations a spend plan for funds made available by this Act, for— (A)assistance for Afghanistan, Iraq, Lebanon, Pakistan, Syria, Colombia, and countries in Central America; 
(B)assistance made available pursuant to section 7047(d) of this Act to counter Russian influence and aggression, except that such plan shall be on a country-by-country basis; (C)assistance made available pursuant to section 7059 of this Act; 
(D)the Indo-Pacific Strategy and the Countering PRC Influence Fund; (E)democracy programs, the Power Africa and Prosper Africa initiatives, and sectors enumerated in subsections (a), (c), (d), (e), (f), (g) and (h) of section 7060 of this Act; 
(F)funds provided under the heading International Narcotics Control and Law Enforcement for International Organized Crime and for Cybercrime and Intellectual Property Rights: Provided, That the spend plans shall include bilateral and global programs funded under such heading along with a brief description of the activities planned for each country; and 
(G)the regional security initiatives described under this heading in section 7050 in Senate Report 116–126. (2)Not later than 90 days after enactment of this Act, the Secretary of the Treasury shall submit to the Committees on Appropriations a detailed spend plan for funds made available by this Act under the heading Department of the Treasury, International Affairs Technical Assistance in title III. 
(c)ClarificationThe spend plans referenced in subsection (b) shall not be considered as meeting the notification requirements in this Act or under section 634A of the Foreign Assistance Act of 1961. (d)Congressional budget justification (1)SubmissionThe congressional budget justification for Department of State operations and foreign operations shall be provided to the Committees on Appropriations concurrent with the date of submission of the President’s budget for fiscal year 2023: Provided, That the appendices for such justification shall be provided to the Committees on Appropriations not later than 10 calendar days thereafter. 
(2)Multi-year availability of certain fundsThe Secretary of State and the USAID Administrator shall include in the congressional budget justification a detailed justification for multi-year availability for any funds requested under the headings Diplomatic Programs and Operating Expenses.REORGANIZATION 7062. (a)Oversight (1)Prior consultation and notificationFunds appropriated by this Act, prior Acts making appropriations for the Department of State, foreign operations, and related programs, or any other Act may not be used to implement a reorganization, redesign, or other plan described in paragraph (2) by the Department of State, the United States Agency for International Development, or any other Federal department, agency, or organization funded by this Act without prior consultation by the head of such department, agency, or organization with the appropriate congressional committees: Provided, That such funds shall be subject to the regular notification procedures of the Committees on Appropriations: Provided further, That any such notification submitted to such Committees shall include a detailed justification for any proposed action, including the information specified under section 7073 of the joint explanatory statement accompanying the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2019 (division F of Public Law 116–6): Provided further, That congressional notifications submitted in prior fiscal years pursuant to similar provisions of law in prior Acts making appropriations for the Department of State, foreign operations, and related programs may be deemed to meet the notification requirements of this section. 
(2)Description of activitiesPursuant to paragraph (1), a reorganization, redesign, or other plan shall include any action to— (A)expand, eliminate, consolidate, or downsize covered departments, agencies, or organizations, including bureaus and offices within or between such departments, agencies, or organizations, including the transfer to other agencies of the authorities and responsibilities of such bureaus and offices; 
(B)expand, eliminate, consolidate, or downsize the United States official presence overseas, including at bilateral, regional, and multilateral diplomatic facilities and other platforms; or (C)expand or reduce the size of the permanent Civil Service, Foreign Service, eligible family member, and locally employed staff workforce of the Department of State and USAID. 
(b)Administration of fundsFunds made available by this Act— (1)under the heading Migration and Refugee Assistance shall be administered by the Assistant Secretary for Population, Refugees, and Migration, Department of State, and this responsibility shall not be delegated; and 
(2)that are made available for the Office of Global Women’s Issues shall be administered by the United States Ambassador-at-Large for Global Women’s Issues, Department of State, and this responsibility shall not be delegated.DEPARTMENT OF STATE MANAGEMENT 7063. (a)Financial systems improvementFunds appropriated by this Act for the operations of the Department of State under the headings Diplomatic Programs and Capital Investment Fund shall be made available to implement the recommendations contained in the Foreign Assistance Data Review Findings Report (FADR) and the Office of Inspector General (OIG) report entitled Department Financial Systems Are Insufficient to Track and Report on Foreign Assistance Funds: Provided, That such funds may not be obligated for enhancements to, or expansions of, the Budget System Modernization Financial System, Central Resource Management System, Joint Financial Management System, or Foreign Assistance Coordination and Tracking System until such updated plan is submitted to the Committees on Appropriations: Provided further, That such funds may not be obligated for new, or expansion of existing, ad hoc electronic systems to track commitments, obligations, or expenditures of funds unless the Secretary of State, following consultation with the Chief Information Officer of the Department of State, has reviewed and certified that such new system or expansion is consistent with the FADR and OIG recommendations: Provided further, That not later than 45 days after enactment of this Act, the Secretary of State shall submit to the Committees on Appropriations an update to the plan required under section 7006 of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2017 (division J of Public Law 115–31) for implementing the FADR and OIG recommendations. 
(b)Working capital fundFunds appropriated by this Act or otherwise made available to the Department of State for payments to the Working Capital Fund may only be used for the service centers included in the Congressional Budget Justification, Department of State, Foreign Operations, and Related Programs, Fiscal Year 2022: Provided, That the amounts for such service centers shall be the amounts included in such budget justification, except as provided in section 7015(b) of this Act: Provided further, That Federal agency components shall be charged only for their direct usage of each Working Capital Fund service: Provided further, That prior to increasing the percentage charged to Department of State bureaus and offices for procurement-related activities, the Secretary of State shall include the proposed increase in the Department of State budget justification or, at least 60 days prior to the increase, provide the Committees on Appropriations a justification for such increase, including a detailed assessment of the cost and benefit of the services provided by the procurement fee: Provided further, That Federal agency components may only pay for Working Capital Fund services that are consistent with the purpose and authorities of such components: Provided further, That the Working Capital Fund shall be paid in advance or reimbursed at rates which will return the full cost of each service. 
(c)Certification 
(1)ComplianceNot later than 45 days after the initial obligation of funds appropriated under titles III and IV of this Act that are made available to a Department of State bureau or office with responsibility for the management and oversight of such funds, the Secretary of State shall certify and report to the Committees on Appropriations, on an individual bureau or office basis, that such bureau or office is in compliance with Department and Federal financial and grants management policies, procedures, and regulations, as applicable. (2)ConsiderationsWhen making a certification required by paragraph (1), the Secretary of State shall consider the capacity of a bureau or office to— 
(A)account for the obligated funds at the country and program level, as appropriate; (B)identify risks and develop mitigation and monitoring plans; 
(C)establish performance measures and indicators; (D)review activities and performance; and 
(E)assess final results and reconcile finances. (3)PlanIf the Secretary of State is unable to make a certification required by paragraph (1), the Secretary shall submit a plan and timeline detailing the steps to be taken to bring such bureau or office into compliance. 
(d)Information technology platform 
(1)None of the funds appropriated in title I of this Act under the heading Administration of Foreign Affairs may be made available for a new major information technology (IT) investment without the concurrence of the Chief Information Officer, Department of State. (2)None of the funds appropriated in title I of this Act under the heading Administration of Foreign Affairs may be used by an agency to submit a project proposal to the Technology Modernization Board for funding from the Technology Modernization Fund unless, not later than 15 days in advance of submitting the project proposal to the Board, the head of the agency— 
(A)notifies the Committees on Appropriations of the proposed submission of the project proposal; and (B)submits to the Committees on Appropriations a copy of the project proposal. 
(3)None of the funds appropriated in title I of this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Administration of Foreign Affairs may be used by an agency to carry out a project that is approved by the Board unless the head of the agency— (A)submits to the Committees on Appropriations a copy of the approved project proposal, including the terms of reimbursement of funding received for the project; and 
(B)agrees to submit to the Committees on Appropriations a copy of each report relating to the project that the head of the agency submits to the Board. (4)Special hiring authorityThe Department of State may offer compensated internships for not more than 52 weeks, and select, appoint, employ, and remove individuals in such compensated internships without regard to the provisions of law governing appointments in the competitive service.UNITED STATES AGENCY FOR INTERNATIONAL DEVELOPMENT MANAGEMENT 
7064. 
(a)AuthorityUp to $110,000,000 of the funds made available in title III of this Act pursuant to or to carry out the provisions of part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used by the United States Agency for International Development to hire and employ individuals in the United States and overseas on a limited appointment basis pursuant to the authority of sections 308 and 309 of the Foreign Service Act of 1980 (22 U.S.C. 3948 and 3949). (b)RestrictionThe authority to hire individuals contained in subsection (a) shall expire on September 30, 2023. 
(c)Program account chargedThe account charged for the cost of an individual hired and employed under the authority of this section shall be the account to which the responsibilities of such individual primarily relate: Provided, That funds made available to carry out this section may be transferred to, and merged with, funds appropriated by this Act in title II under the heading Operating Expenses. 
(d)Foreign service limited extensionsIndividuals hired and employed by USAID, with funds made available in this Act or prior Acts making appropriations for the Department of State, foreign operations, and related programs, pursuant to the authority of section 309 of the Foreign Service Act of 1980 (22 U.S.C. 3949), may be extended for a period of up to 4 years notwithstanding the limitation set forth in such section. (e)Disaster surge capacityFunds appropriated under title III of this Act to carry out part I of the Foreign Assistance Act of 1961, including funds appropriated under the heading Assistance for Europe, Eurasia and Central Asia, may be used, in addition to funds otherwise available for such purposes, for the cost (including the support costs) of individuals detailed to or employed by USAID whose primary responsibility is to carry out programs in response to natural disasters, or man-made disasters subject to the regular notification procedures of the Committees on Appropriations. 
(f)Personal services contractorsFunds appropriated by this Act to carry out chapter 1 of part I, chapter 4 of part II, and section 667 of the Foreign Assistance Act of 1961, and title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be used by USAID to employ up to 40 personal services contractors in the United States, notwithstanding any other provision of law, for the purpose of providing direct, interim support for new or expanded overseas programs and activities managed by the agency until permanent direct hire personnel are hired and trained: Provided, That not more than 15 of such contractors shall be assigned to any bureau or office: Provided further, That such funds appropriated to carry out title II of the Food for Peace Act (Public Law 83–480; 7 U.S.C. 1721 et seq.), may be made available only for personal services contractors assigned to the Bureau for Humanitarian Assistance. 
(g)Small businessIn entering into multiple award indefinite-quantity contracts with funds appropriated by this Act, USAID may provide an exception to the fair opportunity process for placing task orders under such contracts when the order is placed with any category of small or small disadvantaged business. (h)Senior foreign service limited appointmentsIndividuals hired pursuant to the authority provided by section 7059(o) of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2010 (division F of Public Law 111–117) may be assigned to or support programs in Afghanistan or Pakistan with funds made available in this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs.STABILIZATION AND DEVELOPMENT IN REGIONS IMPACTED BY EXTREMISM AND CONFLICT 
7065. 
(a)Prevention and stabilization fund 
(1)Funds and transfer authorityOf the funds appropriated by this Act under the headings Economic Support Fund, International Narcotics Control and Law Enforcement, Nonproliferation, Anti-terrorism, Demining and Related Programs, Peacekeeping Operations, and Foreign Military Financing Program, not less than $125,000,000 shall be made available for the purposes of the Prevention and Stabilization Fund, as authorized by, and for the purposes enumerated in, section 509(a) of the Global Fragility Act of 2019 (title V of division J of Public Law 116–94), of which $25,000,000 may be made available for the Multi-Donor Global Fragility Fund authorized by section 510(c) of such Act: Provided, That such funds appropriated under such headings may be transferred to, and merged with, funds appropriated under such headings: Provided further, That such transfer authority is in addition to any other transfer authority provided by this Act or any other Act, and is subject to the regular notification procedures of the Committees on Appropriations. 
(2)Transitional justiceOf the funds appropriated by this Act under the headings Economic Support Fund and International Narcotics Control and Law Enforcement that are made available for the Prevention and Stabilization Fund, not less than $10,000,000 shall be made available for programs to promote accountability for genocide, crimes against humanity, and war crimes, including in Iraq and Syria, which shall be in addition to any other funds made available by this Act for such purposes: Provided, That such programs shall include components to develop local investigative and judicial skills, and to collect and preserve evidence and maintain the chain of custody of evidence, including for use in prosecutions, and may include the establishment of, and assistance for, transitional justice mechanisms: Provided further, That such funds shall be administered by the Special Coordinator for the Office of Global Criminal Justice, Department of State: Provided further, That funds made available by this paragraph shall be made available on an open and competitive basis. 
(b)Global fragility act implementationFunds appropriated by this Act shall be made available to implement the Global Fragility Act of 2019 (title V of division J of Public Law 116–94): Provided, That not later than 90 days after enactment of this Act, the Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall submit a spend plan to the Committees on Appropriations detailing the use of funds made available by this Act for such purposes. 
(c)Global community engagement and resilience fundFunds appropriated by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs under the heading Economic Support Fund may be made available to the Global Community Engagement and Resilience Fund (GCERF), including as a contribution: Provided, That any such funds made available for the GCERF shall be made available on a cost-matching basis from sources other than the United States Government, to the maximum extent practicable, and shall be subject to the regular notification procedures of the Committees on Appropriations. 
(d)Global concessional financing facilityOf the funds appropriated by this Act under the heading Economic Support Fund, $25,000,000 shall be made available for the Global Concessional Financing Facility of the World Bank to provide financing to support refugees and host communities: Provided, That such funds shall be in addition to funds allocated for bilateral assistance in the report required by section 653(a) of the Foreign Assistance Act of 1961, and may only be made available subject to prior to consultation with the Committees on Appropriations: Provided further, That such funds may be transferred to the Department of the Treasury.DISABILITY PROGRAMS 
7066. 
(a)AssistanceFunds appropriated by this Act under the heading Development Assistance shall be made available for programs and activities administered by the United States Agency for International Development to address the needs and protect and promote the rights of people with disabilities in developing countries, including initiatives that focus on independent living, economic self-sufficiency, advocacy, education, employment, transportation, sports, political and electoral participation, and integration of individuals with disabilities, including for the cost of translation. (b)Management, oversight, and technical supportOf the funds made available pursuant to this section, 5 percent may be used by USAID for management, oversight, and technical support.DEBT-FOR-DEVELOPMENT 
7067.In order to enhance the continued participation of nongovernmental organizations in debt-for-development and debt-for-nature exchanges, a nongovernmental organization which is a grantee or contractor of the United States Agency for International Development may place in interest bearing accounts local currencies which accrue to that organization as a result of economic assistance provided under title III of this Act and, subject to the regular notification procedures of the Committees on Appropriations, any interest earned on such investment shall be used for the purpose for which the assistance was provided to that organization.ENTERPRISE FUNDS 7068. (a)NotificationNone of the funds made available under titles III through VI of this Act may be made available for Enterprise Funds unless the appropriate congressional committees are notified at least 15 days in advance. 
(b)Distribution of assets planPrior to the distribution of any assets resulting from any liquidation, dissolution, or winding up of an Enterprise Fund, in whole or in part, the President shall submit to the appropriate congressional committees a plan for the distribution of the assets of the Enterprise Fund. (c)Transition or operating planPrior to a transition to and operation of any private equity fund or other parallel investment fund under an existing Enterprise Fund, the President shall submit such transition or operating plan to the appropriate congressional committees.EXTENSION OF CONSULAR FEES AND RELATED AUTHORITIES 
7069. 
(a)Section 1(b)(1) of the Passport Act of June 4, 1920 (22 U.S.C. 214(b)(1)) shall be applied through fiscal year 2022 by substituting the costs of providing consular services for such costs. (b)Section 21009 of the Emergency Appropriations for Coronavirus Health Response and Agency Operations (division B of Public Law 116–136; 134 Stat. 592) shall be applied during fiscal year 2022 by substituting 2020, 2021, and 2022 for 2020 and 2021. 
(c)Discretionary amounts made available to the Department of State under the heading Administration of Foreign Affairs of this Act, and discretionary unobligated balances under such heading from prior Acts making appropriations for the Department of State, foreign operations, and related programs, may be transferred to the Consular and Border Security Programs account if the Secretary of State determines and reports to the Committees on Appropriations that to do so is necessary to sustain consular operations, following consultation with such Committees: Provided, That such transfer authority is in addition to any transfer authority otherwise available in this Act and under any other provision of law. 
(d)In addition to the uses permitted pursuant to section 286(v)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1356(v)(2)(A)), for fiscal year 2022, the Secretary of State may also use fees deposited into the Fraud Prevention and Detection Account for the costs of providing consular services. (e)Amounts repurposed or transferred pursuant to this section that were previously designated by the Congress for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 or a concurrent resolution on the budget are designated by the Congress as being for an emergency requirement pursuant to section 1(f) of H.Res. 467 of the 117th Congress as engrossed on June 14, 2021.PROTECTIVE SERVICES 
7070.Of the funds appropriated under the heading Diplomatic Programs by this Act and prior Acts making appropriations for the Department of State, foreign operations, and related programs, except for funds designated by the Congress as an emergency requirement pursuant to a concurrent resolution on the budget or the Balanced Budget and Emergency Deficit Control Act of 1985, up to $15,000,000 may be made available to provide protective services to former or retired senior Department of State officials or employees that the Secretary of State, in consultation with the Director of National Intelligence, determines and reports to congressional leadership and the appropriate congressional committees, face a serious and credible threat from a foreign power or the agent of a foreign power arising from duties performed by such official or employee while employed by the Department: Provided, That such determination shall include a justification for the provision of protective services by the Department, including the identification of the specific nature of the threat and the anticipated duration of such services provided, which may be submitted in classified form, if necessary: Provided further, That such protective services shall be consistent with other such services performed by the Bureau of Diplomatic Security under 22 U.S.C. 2709 for Department officials, and shall be made available for an initial period of not more than 180 days, which may be extended for additional consecutive periods of 60 days upon a subsequent determination by the Secretary that the specific threat persists: Provided further, That not later than 45 days after enactment of this Act and quarterly thereafter, the Secretary shall submit a report to congressional leadership and the appropriate congressional committees detailing the number of individuals receiving protective services and the amount of funds expended for such services on a case-by-case basis, which may be submitted in classified form, if necessary: Provided further, That for purposes of this section a former or retired senior Department of State official or employee means a person that served in the Department at the Assistant Secretary, Special Representative, or Senior Advisor level, or in a comparable or more senior position, and has separated from service at the Department: Provided further, That funds made available pursuant to this section are in addition to amounts otherwise made available for such purposes.RESCISSIONS(INCLUDING RESCISSIONS OF FUNDS) 
7071. 
(a)Economic support fundOf the unobligated balances from amounts made available under the heading Economic Support Fund from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $15,000,000 are rescinded. (b)Millennium Challenge CorporationOf the unobligated balances from amounts made available under the heading Millennium Challenge Corporation from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $515,000,000 are rescinded. 
(c)Peace corpsOf the unobligated balances from amounts made available under the heading Peace Corps from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $40,000,000 are rescinded. (d)International narcotics control and law enforcementOf the unobligated balances from amounts made available under the heading International Narcotics Control and Law Enforcement from prior Acts making appropriations for the Department of State, foreign operations, and related programs, $5,000,000 are rescinded. 
(e)RestrictionNo amounts may be rescinded from amounts that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1984 or a concurrent resolution on the budget.assistance for foreign nongovernmental organizations 7072.The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended by inserting after section 104C the following: 
 
104DEligibility for AssistanceNotwithstanding any other provision of law, regulation, or policy, in determining eligibility for assistance under sections 104, 104A, 104B, and 104C, a foreign nongovernmental organization— (1)shall not be ineligible for such assistance solely on the basis of health or medical services, including counseling and referral services, provided by such organization with non-United States Government funds if such services— 
(A)do not violate the laws of the country in which they are being provided; and (B)would not violate United States Federal law if provided in the United States; and 
(2)shall not be subject to requirements relating to the use of non-United States Government funds for advocacy and lobbying activities other than those that apply to United States nongovernmental organizations receiving assistance under this part.. 7073.Support for a robust global response to the COVID–19 pandemic (a)United States policies at the international financial institutions (1)In generalThe Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution (as defined in section 1701(c)(2) of the International Financial Institutions Act (22 U.S.C. 262r(c)(2))) to use the voice and vote of the United States at the respective institution— 
(A)to seek to ensure adequate fiscal space for world economies in response to the global coronavirus disease 2019 (commonly referred to as COVID–19) pandemic through— (i)the suspension of all debt service payments to the institution; and  
(ii)the relaxation of fiscal targets for any government operating a program supported by the institution, or seeking financing from the institution, in response to the pandemic;  (B)to oppose the approval or endorsement of any loan, grant, document, or strategy that would lead to a decrease in health care spending or in any other spending that would impede the ability of any country to prevent or contain the spread of, or treat persons who are or may be infected with, the SARS–CoV–2 virus; and 
(C)to require approval of all Special Drawing Rights allocation transfers from wealthier member countries to countries that are emerging markets or developing countries, based on confirmation of implementable transparency mechanisms or protocols to ensure the allocations are used for the public good and in response the global pandemic. (2)IMF issuance of special drawing rightsIt is the policy of the United States to support the issuance of a special allocation of not less than 1,542,000,000,000 Special Drawing Rights so that governments are able to access additional resources to finance their responses to the global COVID–19 pandemic. The Secretary of the Treasury shall use the voice and vote of the United States to support the issuance, and shall instruct the United States Executive Director at the International Monetary Fund to support the same. 
(3)The Secretary of the Treasury shall instruct the United States Executive Director at the International Monetary Fund to use the voice and vote of the United States to actively promote and take all appropriate actions with respect to implementing the policy goals of the United States set forth in paragraph (2) and shall post the instruction on the website of the Department of the Treasury. (b)Report requiredThe Chairman of the National Advisory Council on International Monetary and Financial Policies shall include in the annual report required by section 1701 of the International Financial Institutions Act (22 U.S.C. 262r) a description of progress made toward advancing the policies described in subsection (a) of this section. 
(c)TerminationThis section shall have no force or effect after the earlier of— (1)the date that is 1 year after the date of the enactment of this Act; or 
(2)the date that is 30 days after the date on which the Secretary of the Treasury submits to the Committee on Foreign Relations of the Senate and the Committee on Financial Services of the House of Representatives a report stating that the SARS–CoV–2 virus is no longer a serious threat to public health in any part of the world. 7074.None of the funds appropriated or otherwise made available by this Act under International Military Education and Training and Foreign Military Financing Program may be made available for assistance for Azerbaijan. 
7075.None of the funds made available by this Act may be used to create, procure, or display any map that depicts Taiwan, Kinmen, Matsu, Penghu, Wuciou, Green Island, or Orchid Island as part of the territory of the People’s Republic of China.This Act may be cited as the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2022.  Passed the House of Representatives July 28, 2021.Cheryl L. Johnson,Clerk.  